


Exhibit 10.36

 

CONFIDENTIAL TREATMENT REQUESTED:

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

 

[g19452mr01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

June 9, 2009

 

among

 

BIOVAIL CORPORATION,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

 

J.P. MORGAN SECURITIES INC. and SCOTIA CAPITAL INC.,

 

as Joint Bookrunners and Joint Lead Arrangers

 

 

THE BANK OF NOVA SCOTIA and NATIONAL BANK OF CANADA,

 

as Syndication Agents

 

 

HSBC BANK CANADA and THE TORONTO-DOMINION BANK,

 

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Definitions

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

24

SECTION 1.03

Terms Generally

24

SECTION 1.04

Accounting Terms; GAAP

24

SECTION 1.05

Changes in Accounting Principles

25

SECTION 1.06

Currency Matters

25

SECTION 1.07

Conflict

25

SECTION 1.08

Successor Legislation

25

 

 

 

ARTICLE II

The Credits

 

 

 

SECTION 2.01

Commitments

26

SECTION 2.02

Loans and Borrowings

26

SECTION 2.03

Requests for Revolving Borrowings

27

SECTION 2.04

Bankers’ Acceptances

28

SECTION 2.05

Swingline Loans

33

SECTION 2.06

Letters of Credit

35

SECTION 2.07

Funding of Borrowings

39

SECTION 2.08

Interest Elections

39

SECTION 2.09

Termination and Reduction of Commitments

41

SECTION 2.10

Repayment of Loans; Evidence of Debt

41

SECTION 2.11

Prepayment of Loans

42

SECTION 2.12

Fees

43

SECTION 2.13

Interest

44

SECTION 2.14

Alternate Rate of Interest

46

SECTION 2.15

Increased Costs

47

SECTION 2.16

Illegality

48

SECTION 2.17

Break Funding Payments

48

SECTION 2.18

Taxes

49

SECTION 2.19

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

51

SECTION 2.20

Mitigation Obligations; Replacement of Lenders

53

SECTION 2.21

Returned Payments

54

SECTION 2.22

Defaulting Lenders

54

SECTION 2.23

Expansion Option

55

 

 

 

ARTICLE III

Representations and Warranties

 

 

 

SECTION 3.01

Organization; Powers

56

SECTION 3.02

Authorization; Enforceability

56

SECTION 3.03

Governmental Approvals; No Conflicts

57

SECTION 3.04

Financial Condition; No Material Adverse Change

57

 

--------------------------------------------------------------------------------


 

SECTION 3.05

Properties

58

SECTION 3.06

Litigation and Environmental Matters

58

SECTION 3.07

Compliance with Laws and Agreements

60

SECTION 3.08

Investment Company Status

60

SECTION 3.09

Taxes

60

SECTION 3.10

ERISA

60

SECTION 3.11

Withholdings

60

SECTION 3.12

Canadian Pension Plan and Benefit Plans

60

SECTION 3.13

Disclosure

61

SECTION 3.14

Material Agreements

61

SECTION 3.15

Solvency

62

SECTION 3.16

Insurance

62

SECTION 3.17

Capitalization and Subsidiaries

62

SECTION 3.18

Security Interest in Collateral

62

SECTION 3.19

Employment Matters

62

SECTION 3.20

Affiliate Transactions

63

SECTION 3.21

Common Enterprise

63

SECTION 3.22

Canadian Anti Money Laundering Legislation

63

SECTION 3.23

Financial Statements

63

SECTION 3.24

Regulation U or X

63

SECTION 3.25

Default

64

SECTION 3.26

Restrictions

64

SECTION 3.27

Intellectual Property

64

 

 

 

ARTICLE IV

Conditions

 

 

 

SECTION 4.01

Effective Date

64

SECTION 4.02

Each Credit Event

67

 

 

 

ARTICLE V

Affirmative Covenants

 

 

 

SECTION 5.01

Financial Statements; Other Information

68

SECTION 5.02

Notices of Material Events

69

SECTION 5.03

Existence; Conduct of Business

70

SECTION 5.04

Payment of Obligations

71

SECTION 5.05

Maintenance of Properties

71

SECTION 5.06

Books and Records; Inspection Rights

71

SECTION 5.07

Compliance with Laws; Agreements

71

SECTION 5.08

Use of Proceeds

72

SECTION 5.09

Insurance

72

SECTION 5.10

Depository Banks; Control Agreements

73

SECTION 5.11

Intellectual Property

73

SECTION 5.12

Loan Party Assets and Revenues

74

SECTION 5.13

Additional Barbados Security

74

SECTION 5.14

Additional Mortgages

74

SECTION 5.15

Additional Collateral; Further Assurances

75

SECTION 5.16

Post Closing Items

76

ARTICLE VI

Negative Covenants

 

3

--------------------------------------------------------------------------------


 

SECTION 6.01

Indebtedness

76

SECTION 6.02

Liens

77

SECTION 6.03

Fundamental Changes

78

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

79

SECTION 6.05

Asset Sales

80

SECTION 6.06

Sale and Leaseback Transactions

80

SECTION 6.07

Swap Agreements

81

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

81

SECTION 6.09

Transactions with Affiliates

82

SECTION 6.10

Restrictive Agreements

82

SECTION 6.11

Amendment of Material Documents

83

SECTION 6.12

Changes in Fiscal Periods

83

SECTION 6.13

Capital of Loan Parties

83

SECTION 6.14

Securities to be Pledged with Agent upon Request

83

SECTION 6.15

Regulation U or X

83

SECTION 6.16

Material Contracts

84

SECTION 6.17

Acquisitions

84

SECTION 6.18

Change in Control

84

SECTION 6.19

Excluded Subsidiaries

84

SECTION 6.20

Biovail Insurance

84

SECTION 6.21

Pharma Pass SA

84

SECTION 6.22

Biovail SA., Biovail Lux and Biovail UK. and Biovail SA Indebtedness

84

SECTION 6.23

Minimum Interest Coverage Ratio

85

SECTION 6.24

Maximum Total Debt to EBITDA Ratio

85

SECTION 6.25

Minimum Equity

85

 

 

 

ARTICLE VII

Events of Default

 

 

 

SECTION 7.01

 

85

 

 

 

ARTICLE VIII

The Administrative Agent

 

 

 

 

 

 

ARTICLE IX

Miscellaneous

 

 

 

SECTION 9.01

Notices

92

SECTION 9.02

Waivers; Amendments

93

SECTION 9.03

Expenses; Indemnity; Damage Waiver

95

SECTION 9.04

Successors and Assigns

96

SECTION 9.05

Survival

100

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

100

SECTION 9.07

Severability

101

SECTION 9.08

Right of Setoff

101

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

102

SECTION 9.10

WAIVER OF JURY TRIAL

102

SECTION 9.11

Headings

103

SECTION 9.12

Confidentiality

103

SECTION 9.13

Several Obligations; Non-reliance; Violation of Law

104

SECTION 9.14

Disclosure

104

 

4

--------------------------------------------------------------------------------


 

SECTION 9.15

Currency of Payment

104

SECTION 9.16

Canadian Anti-Money Laundering Legislation

105

SECTION 9.17

USA PATRIOT ACT

106

 

5

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01 — Significant Subsidiaries

Schedule 2.01 — Commitments

Schedule 3.05 — Properties

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Canadian Pension Plan and Benefit Plans

Schedule 3.14 — Material Contracts

Schedule 3.16 — Insurance

Schedule 3.17 — Capitalization and Subsidiaries

Schedule 3.20 — Affiliate Transactions

Schedule 3.27 — Intellectual Property

Schedule 5.16 — Post Closing Items

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Investments

Schedule 6.10 — Restrictive Agreements

Schedule 6.21 — Pharma Pass SA Contracts

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C — Form of BA Equivalent Note

Exhibit D — Form of Increasing Lender Agreement

Exhibit E — Form of Augmenting Lender Agreement

Exhibit F — Form of Compliance Certificate

 

6

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of June 9, 2009 (as it may be amended or modified from
time to time, this “Agreement”), between Biovail Corporation, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent.

 

The parties hereto agree as follows:

 


ARTICLE I


 

Definitions

 

SECTION 1.01                    Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) or series of related acquisitions by any Loan Party of (a) all or
substantially all or any significant portion of the assets of a Person or
division or line of business or a business unit of a Person, or (b) all or
substantially all of the Equity Interests of a Person.

 

“Additional Guarantor” means any direct or indirect Subsidiary of the Borrower
(other than the Significant Subsidiaries in existence as of the Effective Date),
which has become a Guarantor by delivering a Loan Guarantee in favour of the
Administrative Agent.

 

“Adjusted Equity” means,  as of the last day of any fiscal quarter of the
Borrower, Equity of the Borrower (on a consolidated basis) on such date, plus
the sum of all amounts added back to EBITDA in respect of acquired In-Process
Research and Development Expenditures (as defined under GAAP) pursuant to clause
(a)(iv) of the definition of EBITDA during such fiscal quarter and the previous
7 fiscal quarters of the Borrower, all as determined in accordance with GAAP.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Consideration” means, in relation to an Acquisition, the total value
of the consideration paid or liability assumed by the purchaser making such
Acquisition, less the value of equity issued by the Borrower, (x) which is
issued as part of the purchase price for such Acquisition; or (y) the

 

--------------------------------------------------------------------------------


 

proceeds of which are invested in the Borrower specifically to provide all or
part of the purchase price for such Acquisition.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the U.S. Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO
Rate for a one (1) month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the U.S. Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the U.S. Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Law” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgement, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Borrowing, or with
respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth in the table below with respect to the
applicable Type of Borrowing applicable at such time or for such period as
determined by reference to the Total Debt to EBITDA Ratio most recently
certified to the Agent and the Lenders pursuant to Section 5.01(c):

 

Level

 

Total Debt to EBITDA
Ratio

 

Prime Rate/
Alternate Base
Rate

 

Adjusted LIBO Rate/
BA stamping fee/
Letters of Credit

 

Facility Fee Rate

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 0.50 to 1.00

 

2.50

%

3.50

%

0.50

%

 

 

 

 

 

 

 

 

 

 

II

 

Greater than 0.50 to 1.00 but less than or equal to 1.25 to 1.00

 

3.00

%

4.00

%

0.50

%

 

 

 

 

 

 

 

 

 

 

III

 

Greater than 1.25 to 1.00 but less than or equal to 2.00 to 1.00

 

3.50

%

4.50

%

0.75

%

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than 2.00 to 1.00

 

4.00

%

5.00

%

0.75

%

 

2

--------------------------------------------------------------------------------


 

Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Compliance
Certificate; provided that if a Default has occurred and is continuing, the
Applicable Rate shall not be reduced until such time as such Default has been
cured or waived.  If the Borrower fails to deliver the Compliance Certificate to
the Administrative Agent at the time required hereunder, then the Applicable
Rate shall be the highest Applicable Rate set forth in the foregoing table until
five days after such Compliance Certificate is so delivered.  Subject to the
previous sentence, as of the Effective Date and until receipt by the
Administrative Agent of the Borrower’s financial statements for its fiscal
quarter ending September 30, 2009, the Applicable Rate shall be at Level II
Status.  In the event that any BA Loan or BA Equivalent Loan is outstanding on
the effective date of a change in the Applicable Rate, there shall be a
readjustment to the stamping fee initially paid upon the issuance thereof, as
follows: the stamping fee relating to the period from the date of issuance to
but excluding the effective date shall be based upon the Applicable Rate in
effect during such period; and the stamping fee relating to the period from and
including the effective date to but excluding the date of maturity of such BA
Loan or BA Equivalent Loan shall be based upon the Applicable Rate in effect
from and after the effective date; and the Lenders and the Borrower agree to
promptly make all such payments as the Administrative Agent may advise are
required in order to effect such adjustments.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, with respect to any Lender at any time,
the Commitment of such Lender then in effect minus the sum of the outstanding
principal amount of such Lender’s Revolving Loans and the LC Exposure of such
Lender at such time. For greater certainty, a Lender’s Swingline Exposure shall
not be deducted from such Lender’s Commitment in calculating “Available
Revolving Commitment”.

 

“BA Equivalent Loan” means a Loan in Canadian dollars made by a Non-BA Lender to
the Borrower in respect of which the Borrower has issued a BA Equivalent Note.

 

“BA Equivalent Note” means a promissory note payable by the Borrower to a Non-BA
Lender in the form of Exhibit C attached hereto.

 

“BA Lender” means any Lender who accepts and purchases Bankers’ Acceptances.

 

“Bankers’ Acceptance” or “BA” means a bill of exchange or a blank non-interest
bearing depository bill as defined in the Depository Bills and Notes Act
(Canada) drawn by the Borrower and accepted by a BA Lender in respect of which
the Borrower becomes obligated to pay the face amount thereof to the holder
(which may be a third party or such BA Lender) upon maturity.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Finance Party or any Affiliate of any Finance Party: 
(a) credit cards for commercial

 

3

--------------------------------------------------------------------------------


 

customers (including, without limitation, “commercial credit cards”, purchasing
cards and cardless e-payable services), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties to any one or more of the Finance Parties, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

 

“Bankruptcy Code” means the provisions of title 11 of the United States Code, 11
U.S.C. §§101 et seq.

 

“Barbados Property” means the property located at Lot B, Welches, Christ Church,
Barbados, WI.

 

“Biovail Insurance” means Biovail Insurance Incorporated, a corporation
incorporated pursuant to the laws of Barbados.

 

“Biovail Insurance Trust Indenture” means the trust indenture dated as of
June 25, 2003 entered into between Biovail Insurance, Zurich Insurance Company
and others.

 

“Biovail Lux” means Biovail International S.a.r.l., a corporation incorporated
pursuant to the laws of Luxembourg.

 

“Biovail SA” means Biovail S.A., a corporation incorporated pursuant to the laws
of Switzerland.

 

“Biovail SA Indebtedness” means Indebtedness existing as of the date hereof
owing by the Borrower and Biovail Laboratories International SRL to Biovail SA
in the maximum aggregate principal amount of $6,100,000.

 

“Biovail UK” means Biovail U.K. Ltd., a corporation incorporated pursuant to the
laws of the United Kingdom.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Biovail Corporation, a corporation continued under the federal
laws of Canada.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of BA Loans, BA Equivalent Loans or
Eurodollar Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan or (c) the issuance of a Letter of Credit.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto, Ontario are authorized or required by law to
remain closed; provided that, when used in connection with an ABR Loan, the term
“Business Day” shall also exclude any day on

 

4

--------------------------------------------------------------------------------


 

which commercial banks in New York City are authorized or required by law to
remain closed; provided further that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which commercial
banks in New York City are authorized or required by law to remain closed or on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“CDOR Rate” means on any day the annual rate of interest which is the rate
determined as being the arithmetic average (rounded to the nearest one
hundred-thousandth of one percent (with 0.000005 being rounded up)) of the
quotations of all institutions listed in respect of the rate for Canadian dollar
denominated bankers’ acceptances for the relevant period displayed and
identified as such on the “Reuters Screen CDOR Page” (as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time) as of 10:00 A.M. Toronto, Ontario local time on such day and,
if such day is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 A.M. Toronto, Ontario
local time to reflect any error in a posted rate of interest or in the posted
average annual rate of interest).  If such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the CDOR Rate on that day
shall be calculated as the arithmetic mean (rounded to the nearest one
hundred-thousandth of one percent (with 0.000005 being rounded up)) of the rates
applicable to Canadian dollar denominated bankers’ acceptances for the relevant
period publicly quoted for customers in Canada by those Lenders which are banks
listed in Schedule I of the Bank Act (Canada) as of 10:00 A.M. Toronto, Ontario
local time on such day; or if such day is not a Business Day, then on the
immediately preceding Business Day.

 

“Canada Pension Plan” means the pension benefit plan maintained by the
Government of Canada.

 

“Canadian Benefit Plans” means any plan, fund, program, policy or agreement,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability or life insurance, maintained by any Loan
Party or any Subsidiary of any Loan Party or under which any Loan Party or any
Subsidiary of any Loan Party has any actual or potential liability with respect
to any employee or former employee, but shall not include any Canadian Pension
Plans or statutory plans with which any Loan Party or its Subsidiaries is
required to comply, including the Canada Pension Plan, the Quebec Pension Plan,
or plans administered pursuant to applicable provincial health tax, workers’
compensation, workers’ safety and insurance and unemployment insurance
legislation.

 

“Canadian dollars” and “C$” means dollars in the lawful currency of Canada.

 

“Canadian Pension Plan” means any pension plan, supplemental pension, retirement
savings, deferred profit sharing or other retirement income plan or arrangement
of any kind, registered or unregistered, established, maintained or contributed
to by a Loan Party or any Subsidiary of a Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof),

 

5

--------------------------------------------------------------------------------


 

of Equity Interests representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any Applicable Law by any Governmental Authority.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property or rights owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property or
rights owned, leased or operated by any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favour of the Administrative Agent (on behalf of the Lenders, and the
Issuing Bank) pursuant to the Collateral Documents in order to secure the
Secured Obligations.

 

“Collateral Documents” means each Security Document (including mortgages), each
Control Agreement and each other document granting a Lien upon any of the
Collateral as security for payment of the Secured Obligations and “Collateral
Document” means any one of them.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $410,000,000.

 

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower furnished to the Administrative Agent pursuant to Section 5.01(c).

 

{*}†

 

“Contracts” means licences of Intellectual Property, manufacturing agreements,
joint ventures, marketing contacts, clinical trial contracts, research and
development contracts and all other agreements, franchises, leases, easements,
servitudes, privileges and other rights acquired from other Persons, as the same
may be amended, supplemented, restated or replaced from time to time and when
used in relation to a Person, the term “Contracts” shall mean and refer to the
Contracts to which such Person is a party or by which it is bound or to which
such Person may hereafter become a party or be bound and “Contract” means any
one thereof.

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

6

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among (a) the applicable Loan Party,
(b) a financial institution, securities broker or securities intermediary at
which such Loan Party maintains a Deposit Account or a Securities Account, and
(c) the Administrative Agent, providing for the Administrative Agent to have
control over the funds held in such Deposit Account or Securities Account.

 

“Convertible Notes” means the 5.375% Convertible Senior Unsecured Debentures due
August 1, 2014 issued by the Borrower pursuant to the Convertible Notes
Indenture and any notes, debentures or similar instruments issued to refinance
or otherwise replace such debentures.

 

“Convertible Notes Indenture” means that certain Indenture to be dated as of 
June 10, 2009 between the Borrower, as issuer and The Bank of New York Mellon
and BNY Trust Company of Canada, as trustees, as the same shall be amended from
time to time.

 

“Cover” shall be effected by paying to the Administrative Agent for the benefit
of the Lenders immediately available and freely transferable funds in Canadian
dollars in the full amount of outstanding BA Loans and BA Equivalent Loans,
which funds shall be held by the Administrative Agent in a collateral account
maintained by the Administrative Agent to provide for the payment of such
outstanding Loans.

 

{*}†

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Finance Party in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, other Loan Documents or under other agreements in which it commits to
extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee,

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

7

--------------------------------------------------------------------------------


 

administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deposit Account” has the meaning set forth in Article 9 of the UCC.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars”, “$”, “United States dollars” or “U.S.$” refers to lawful money of the
United States of America.

 

“Dublin Property” means the property located at Unit 3200, Lake Drive, Citywest
Business Campus, Dublin 24, Ireland.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of

 

(i) Interest Expense for such period,

 

(ii) income tax expense for such period,

 

(iii) all amounts attributable to depreciation and amortization expense for such
period, and

 

(iv) any extraordinary non-cash and non-recurring charges for such period
(including acquired in process research and development write offs but excluding
any loss or charge from any sale, transfer, lease or other disposition of assets
during such period),

 

minus (b) without duplication and to the extent included in Net Income,

 

(v) any extraordinary non-cash and non-recurring gains, and

 

(vi) any non-cash items of income for such period,

 

all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.  Notwithstanding the foregoing, if during any period for
which EBITDA is being determined, the Borrower or any of its Subsidiaries shall
have consummated any acquisition permitted under Section 6.04 or any sale,
transfer, lease or other disposition permitted under Section 6.05(f) of any
business or operating unit or group of assets, then, for all purposes of this
Agreement, EBITDA shall be determined on a pro forma basis, taking into account
the positive historical EBITDA generated by such business or operating unit or
group of assets as if such acquisition, sale, transfer, lease or other
disposition had been consummated on the first day of such period (for the
avoidance of doubt, the determination of EBITDA on a pro forma basis in
connection with any acquisition, sale, transfer, lease or other disposition of
any business or operating unit or group of assets, shall be computed using the
actual positive historical EBITDA generated by such business or operating unit
or group of assets, without any adjustment, and shall not be reduced by any
negative historical EBITDA of such business or operating unit or group of
assets).

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

8

--------------------------------------------------------------------------------

 

“Environmental Laws” means all laws, rules, regulations, codes, guidelines,
bulletins, ordinances, orders, orders-in-council, rulings, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, holding, collection, processing,
transportation, storage, deposit, abandonment, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release,
leakage or spoilage or threatened release, leakage or spoilage of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Order” means any order, judgment, ruling, variance, decree,
publication or declaration of or by any Governmental Authority pursuant to any
Environmental Law.

 

“Environmental Permit” means any authorization, consent, approval, license,
permit, concession, certification, exemption or filing by or with any
Governmental Authority pursuant to any Environmental Law.

 

“Equity” means, at any particular time, the amount which would, in accordance
with GAAP, be classified upon the consolidated balance sheet of the Borrower at
such time as shareholders’ equity of the Borrower.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other page as
may replace such page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between the Borrower and the Administrative Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding

 

9

--------------------------------------------------------------------------------


 

deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Account” means any Deposit Account or Securities Account which is
inactive.

 

“Excluded Taxes” means, with respect to the Administrative Agent or any other
Finance Party or any other recipient of any payment to be made by or on account
of any obligation of a Loan Party hereunder, (a) taxes imposed on or measured by
its net income, and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes or any similar tax imposed by any
jurisdiction in which the Lender is located and (c) in the case of a Foreign
Lender (other than (i) an assignee pursuant to a request by the Borrower under
Section 2.20(b), (ii) an assignee pursuant to an Assignment and Assumption made
when an Event of Default has occurred and is continuing or (iii) any other
assignee to the extent that the Borrower has expressly agreed that any
withholding tax shall be an Indemnified Tax), any withholding tax that (A) is
not imposed or assessed in respect of a Loan that was made on the premise that
an exemption from such withholding tax would be available where the exemption is
subsequently determined, or alleged by a taxing authority, not to be available
and (B) is required by Applicable Law to be withheld or paid in respect of any
amount payable hereunder or under any Loan Document to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.18(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from a Loan Party with respect to such withholding tax
pursuant to Section 2.18(a).  For greater certainty, for purposes of item
(c) above, a withholding tax includes any Tax that a Foreign Lender is required
to pay pursuant to Part XIII of the ITA.

 

“Face Amount” means, in respect of a BA or BA Equivalent Note, the amount stated
therein to be payable to the holder thereof on its maturity.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%)

 

10

--------------------------------------------------------------------------------


 

of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Finance Parties” means the Administrative Agent, the Lenders, the Swingline
Lender and the Issuing Bank and “Finance Party” means any one of the Finance
Parties.

 

“Financial Covenants” means the covenants set out in Section 6.23, Section 6.24
and Section 6.25 hereof.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for tax purposes and that is not
otherwise considered or deemed in respect of any amount payable to it hereunder
or under any Loan Document to be resident for income tax or withholding tax
purposes in the jurisdiction in which the Borrower is resident for tax purposes
by application of the laws of that jurisdiction. For purposes of this definition
Canada and each Province and Territory thereof shall be deemed to constitute a
single jurisdiction and the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of Canada or any other nation, or
of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, Superintendent of Financial Institutions
or other comparable authority or agency.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means Biovail Americas Corp., BTA Pharmaceuticals, Inc., Biovail
Technologies Ltd., Biovail Distribution Corporation, Prestwick
Pharmaceuticals, Inc., Biovail Pharmaceuticals LLC, Hythe Property Incorporated,
Biovail Holdings International SRL and Biovail Laboratories International SRL
and each Additional Guarantor and “Guarantor” means any one of the Guarantors.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of Equity
Interests of such Person which has not been approved (prior to such acquisition)
by the board of directors (or any other applicable governing body) of such
Person or by similar action if such Person is not a corporation and (b) any such
acquisition as to which such approval has been withdrawn.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and BA Equivalent
Notes and (k) any other Off-Balance Sheet Liability.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Offering Memorandum dated June 3, 2009
relating to the Borrower and the Convertible Notes.

 

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada) and any other applicable state,
provincial, territorial or federal bankruptcy, insolvency or receivership laws,
each as now and hereafter in effect, any successors to such statutes and any
other applicable similar law of any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.

 

“Intellectual Property” means, individually and collectively, trademarks,
trademark rights, service marks, service mark rights, business names, business
name rights, trade styles, other business identifiers, trade names, trade name
rights, copyrights, patents, patent rights, trade secrets, industrial designs,
technology, inventions, know how, internet domain names, licenses, franchises,
permits and other intellectual property, including any applications and
registrations pertaining thereto and with respect to trademarks, service marks
and tradenames, the goodwill of the business symbolized thereby and connected
with the use thereof.

 

12

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Prime Rate
Loan (other than a Swingline Loan), the last day of each of March, June,
September and December, (b) with respect to any BA Loan, BA Equivalent Loan or
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Borrowing by way of BAs, BA
Equivalent Loans or Eurodollars with an Interest Period of more than three
(3) months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three (3) months’ duration after the first day of
such Interest Period, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, and (b) with respect to any Borrowing by
way of BAs or BA Equivalent Loans, the period commencing on the date of such
Borrowing and ending 30, 60, 90 or 180 days thereafter, subject to availability,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of Eurodollar Borrowings
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Toronto Branch in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.15(a).

 

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 9.15(a).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

13

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Leased Properties” means each of the properties listed on Schedule 3.05 and
“Leased Property” means any one of them.

 

“Legal Requirement” means with respect to any Person any law, statute,
ordinance, decree, requirement, directive, order, judgment, treaty, rule,
guideline, bulletin, license, permit, code or regulation having the force of
law, or with which it is customary or prudent for a Lender or the Administrative
Agent to comply, and any applicable determination, interpretation, ruling, order
or decree, of any Governmental Authority or arbitrator, which is legally binding
upon the Administrative Agent, any Lender, the Borrower or any Guarantor,
whether presently existing or arising in the future, including all Environmental
Laws.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guarantees and all other agreements, instruments, security, documents and
certificates identified in Section 4.01 executed by or on behalf of any Loan
Party and delivered to, or in favour of, the Administrative Agent or any other

 

14

--------------------------------------------------------------------------------


 

Finance Party and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Guarantees” means the one or more guarantees to be entered into from time
to time by the Guarantors in favour of the Administrative Agent for the benefit
of the Finance Parties, each in form and substance satisfactory to the
Administrative Agent as the same may be amended, modified, supplemented or
replaced from time to time, and pursuant to which the Guarantors shall guarantee
the Secured Obligations of the Borrower on a full recourse basis.

 

“Loan Parties” means (i) the Borrower, (ii) the Guarantors, (iii) any other
Significant Subsidiaries in existence as of the Effective Date, (iv) any
additional Significant Subsidiary or other Person (including, without
limitation, any Subsidiary existing as of the Effective Date), in each case,
that becomes a Guarantor, and (v) the successors and assigns of any of the
Persons described in clause (i) through (iv) of this definition and “Loan Party”
means any one of the Loan Parties.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial condition of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or (c) the
rights of or benefits available to the Lenders under this Agreement or any other
Loan Document.

 

“Material Contracts” means at any particular time, with respect to the Borrower
and its Subsidiaries, any third party Contract (i) existing as of the date
hereof producing revenues on an annual basis in an amount which is in excess of
10% of the total revenues of the Borrower on a consolidated basis (based on
historical revenues for the previous fiscal year), or (ii) entered into after
the date hereof producing revenues on an annual basis in an amount which is in
excess of 5% of the total revenues of the Borrower on a consolidated basis
(based on historical revenues for the previous fiscal year), or any Contract the
breach or default of which would result in a Material Adverse Effect, all such
Material Contracts of the Borrower and the Guarantors as of the date hereof
being listed on Schedule 3.14, all as may be amended, supplemented, restated or
replaced from time to time; and, when used in relation to any Person, the term
“Material Contracts” shall mean and refer to Material Contracts to which such
Person is a party or by which it is bound or may hereafter become a party or be
bound and “Material Contract” means any one thereof.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means June 9, 2012.

 

15

--------------------------------------------------------------------------------


 

“Mississauga Property” means the property located at 7150 Mississauga Road,
Mississauga, Ontario L5N 8M5.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Property” means 100 LifeSciences Parkway, Steinbach, Manitoba.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries from continuing operations, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.  For the avoidance of doubt, the determination of Net Income will
exclude any non-cash write-off or write down of goodwill or other intangible
assets in connection with any impairment charge for such period as required by
GAAP.

 

“Non-BA Lender” means a Lender that is not permitted by Applicable Law or by
customary market practice to stamp, for purposes of subsequent sale, or accept,
a Bankers’ Acceptance or which does not stamp or accept Bankers’ Acceptances
from time to time.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to each of
the Finance Parties or to any indemnified party arising under the Loan
Documents, in each case, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Patriot Act” has the meaning set forth in Section 9.17.

 

16

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition which meets each of the following
criteria:

 

(A)                                  AT THE TIME OF AND AFTER GIVING EFFECT TO
SUCH ACQUISITION, NO DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)                                 SUCH ACQUISITION IS NOT A HOSTILE
ACQUISITION;

 

(C)                                  THE PERSON BEING ACQUIRED OR WHOSE ASSETS,
DIVISION, LINE OF BUSINESS OR BUSINESS UNIT IS BEING ACQUIRED, IS ENGAGED IN A
LINE OF BUSINESS IN WHICH THE LOAN PARTIES ARE ENGAGED AS OF, OR IMMEDIATELY
PRIOR TO, THE EFFECTIVE DATE, OR ANY SIMILAR OR RELATED OR COMPLEMENTARY
BUSINESS, OR THAT IS A REASONABLE EXTENSION OR EXPANSION THEREOF, OR ANY
BUSINESS WHICH PROVIDES A SERVICE AND/OR SUPPLIES PRODUCTS IN CONNECTION WITH A
LINE OF BUSINESS IN WHICH THE LOAN PARTIES ARE ENGAGED AS OF, OR IMMEDIATELY
PRIOR TO, THE EFFECTIVE DATE;

 

(D)                                 THE AGGREGATE CONSIDERATION PAID BY THE LOAN
PARTIES FOR SUCH ACQUISITION (INCLUDING FOR THIS PURPOSE ALL TRANSACTION COSTS
AND ALL INDEBTEDNESS (INCLUDING ALL FIXED DEFERRED PAYMENTS, BUT FOR GREATER
CERTAINTY EXCLUDING ANY VARIABLE EARN OUT PAYMENTS OR SIMILAR OBLIGATIONS)
INCURRED OR ASSUMED IN CONNECTION WITH SUCH ACQUISITION) SHALL NOT EXCEED
$250,000,000, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS
ACTING REASONABLY;

 

(E)                                  AS SOON AS AVAILABLE, BUT NO LATER THAN
CONCURRENTLY WITH THE CLOSING OF SUCH ACQUISITION, THE LOAN PARTIES SHALL SUBMIT
TO THE ADMINISTRATIVE AGENT (A) NOTICE OF SUCH ACQUISITION, (B) COPIES OF ALL
BUSINESS AND FINANCIAL INFORMATION REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, (C) PRO FORMA FINANCIAL STATEMENTS WHICH DEMONSTRATE, ON A PRO FORMA
BASIS, COMPLIANCE WITH THE FINANCIAL COVENANTS; AND (D) A CERTIFICATE OF A
FINANCIAL OFFICER CERTIFYING THAT SUCH PRO FORMA FINANCIAL STATEMENTS PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THE DATE THEREOF AFTER GIVING EFFECT
TO SUCH ACQUISITION AND SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN CLAUSE
(C) ABOVE, AND WHICH SHALL INCLUDE A REPRESENTATION AND WARRANTY AS TO
COMPLIANCE WITH EACH OF THE OTHER CRITERIA FOR A “PERMITTED ACQUISITION”;

 

(F)                                    IF SUCH ACQUISITION IS STRUCTURED AS A
MERGER INVOLVING A LOAN PARTY OR ANY SUBSIDIARY AND A PERSON THAT IS NOT A
SUBSIDIARY, SUCH LOAN PARTY OR SUCH SUBSIDIARY WILL BE THE SURVIVING ENTITY, OR
OTHERWISE, THE SURVIVING ENTITY SHALL BECOME A LOAN PARTY;

 

(G)                                 NO LOAN PARTY SHALL, AS A RESULT OF OR IN
CONNECTION WITH ANY SUCH ACQUISITION, ASSUME OR INCUR ANY DIRECT OR CONTINGENT
LIABILITIES (WHETHER RELATING TO ENVIRONMENTAL, TAX, LITIGATION, OR OTHER
MATTERS) THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

17

--------------------------------------------------------------------------------


 

(H)                                 IF, AS A RESULT OF SUCH ACQUISITION OR
INVESTMENT, A SIGNIFICANT SUBSIDIARY IS FORMED OR ACQUIRED, OR ANY MATERIAL
ASSETS (INCLUDING ANY REAL PROPERTY) HAVING A VALUE IN EXCESS OF $25,000,000 ARE
ACQUIRED, THE LOAN PARTIES SHALL COMPLY WITH ALL APPLICABLE PROVISIONS OF
SECTION 5.15.

 

“Permitted Encumbrances” means:

 

(A)                                  LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT
YET DUE OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.04;

 

(B)                                 LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW,
ARISING IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT
OVERDUE BY MORE THAN 30 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.04;

 

(C)                                  PLEDGES AND DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LAWS OR REGULATIONS;

 

(D)                                 DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;

 

(E)                                  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT
DO NOT CONSTITUTE AN EVENT OF DEFAULT UNDER CLAUSE (K) OF ARTICLE VII; AND

 

(F)                                    EASEMENTS, ZONING RESTRICTIONS,
RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR
ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY
OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED
PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE BORROWER OR
ANY SUBSIDIARY.

 

“Permitted Investments” means:

 

(A)                                  DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE
PRINCIPAL OF AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED
STATES OF AMERICA OR CANADA (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH
OBLIGATIONS ARE BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES OF
AMERICA OR CANADA, AS APPLICABLE), IN EACH CASE MATURING WITHIN ONE (1) YEAR
FROM THE DATE OF ACQUISITION THEREOF;

 

(B)                                 INVESTMENTS IN COMMERCIAL PAPER MATURING
WITHIN 270 DAYS FROM THE DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF
ACQUISITION, THE HIGHEST CREDIT RATING OBTAINABLE FROM S&P OR FROM MOODY’S;

 

(C)                                  INVESTMENTS IN CERTIFICATES OF DEPOSIT,
BANKER’S ACCEPTANCES AND TIME DEPOSITS MATURING WITHIN 180 DAYS FROM THE DATE OF
ACQUISITION THEREOF ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET
DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL
BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR CANADA OR ANY
STATE OR PROVINCE THEREOF WHICH HAS A COMBINED CAPITAL AND SURPLUS AND UNDIVIDED
PROFITS OF NOT LESS THAN $500,000,000;

 

18

--------------------------------------------------------------------------------

 

(D)                                 FULLY COLLATERALIZED REPURCHASE AGREEMENTS
WITH A TERM OF NOT MORE THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE
(A) ABOVE AND ENTERED INTO WITH A FINANCIAL INSTITUTION SATISFYING THE CRITERIA
DESCRIBED IN CLAUSE (C) ABOVE; AND

 

(E)                                  MONEY MARKET FUNDS THAT (I) COMPLY WITH THE
CRITERIA SET FORTH IN SECURITIES AND EXCHANGE COMMISSION RULE 2A-7 UNDER THE
INVESTMENT COMPANY ACT OF 1940, (II) ARE RATED AAA BY S&P AND AAA BY MOODY’S AND
(III) HAVE PORTFOLIO ASSETS OF AT LEAST $5,000,000,000.

 

“Permitted Lien” means Liens permitted by Section 6.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, unlimited liability company,
partnership, limited partnership, Governmental Authority or other entity.

 

“Pharma Pass SA Contracts” means the two contracts between Pharma Pass SA and
certain third parties as more particularly described in Schedule 6.21 and any
similar contracts entered into from time to time by Pharma Pass SA in respect of
the business operations described in Schedule 6.21.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a province or other jurisdiction other than Ontario,
“PPSA” means the Personal Property Security Act or such other applicable
legislation in effect from time to time in such other jurisdiction for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Prime Rate” means the greater of (a) the variable rate of interest per annum
equal to the rate of interest determined by the Administrative Agent from time
to time as the prime rate of the Administrative Agent for Canadian dollar loans
made by the Administrative Agent in Canada from time to time, being a variable
per annum reference rate of interest adjusted automatically upon change by the
Administrative Agent, calculated on the basis of a year of 365 days or 366 days
in the case of a leap year and (b) the sum of (i) the average rate per annum for
Canadian dollar bankers’ acceptances for BA Lenders having a term of 30 days
that appears on the Reuters Screen CDOR Page as of 10:00 a.m. (Toronto time) on
the date of determination, as reported by the Administrative Agent plus (ii) 1%
per annum.

 

“Proceeds of Realization”, in respect of the Loan Guarantees and the Collateral
Documents or any portion thereof, means all amounts received by the
Administrative Agent and any other Finance Party in connection with: (i) any
realization thereof, whether occurring as a result of enforcement or otherwise;
(ii) any sale, expropriation, loss or damage or other disposition of the
Collateral or any portion thereof; and (iii) the dissolution, liquidation,
bankruptcy or winding-up of any Loan Party or any other distribution of its
assets to creditors.

 

19

--------------------------------------------------------------------------------


 

“Puerto Rico Properties” means the properties located at (i) State Road No 698,
Kilometer 0.8, Barrio Mameyal, Dorado, Puerto Rico, 00646, Puerto Rico,
(ii) Avenue Iterregui, Street Blot #34, Sabana Abajo Industrial Park, Carolina,
Puerto Rico, 00983, and (iii) #51 Villas de Golf Este, Dorado del Mar, Dorado,
Puerto Rico 00646.

 

“Quebec Pension Plan” means the pension benefit plan maintained by the Province
of Quebec.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and associates, and the directors, officers, employees, agents and advisors of
such Person and of such Person’s Affiliates and associates (the term “associate”
having the meaning ascribed thereto in the Canada Business Corporations Act).

 

“Relevant Jurisdictions” means, from time to time, (i) with respect to the
Borrower and each Guarantor, the province or territory in Canada or the relevant
country or political subdivision in any other country in which the Borrower or
such Guarantor has its chief executive office or chief place of business and any
province or territory in Canada or any country or relevant political subdivision
in any other country in which the Borrower or such Guarantor has, based on the
consolidated financial statements for the Borrower’s most recently completed
fiscal year, property, assets and undertaking having a book value in excess of
$25,000,000 or generates EBITDA for any annual period in excess of $25,000,000,
including for greater certainty as at the date hereof the jurisdictions set out
in Schedule 3.05 in respect of the Borrower and each Guarantor identified
therein; and (ii) with respect to any Person in respect of which Liens are to be
granted to the Administrative Agent pursuant to Section 5.15, each province,
territory or relevant political subdivision where such Liens are registered,
filed or recorded.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing not less than 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Requirements of Health Care Law” means with respect to any Person at any time
all Requirements of Law relating to health care, patient care, medical
insurance, medical assistance programs, drugs, pharmacies and health care
professionals in any Relevant Jurisdiction or any other jurisdiction in which
such Person carries on business or has property, assets or undertaking.  Without
limiting the foregoing, Requirements of Health Care Law shall include:

 

(A)                                  IN THE UNITED STATES, ALL (I) FEDERAL AND
STATE FRAUD AND ABUSE LAWS AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE
FEDERAL PATIENT REFERRAL LAW, 42 U.S.C. §1395NN, COMMONLY KNOWN AS “STARK II”,
THE FEDERAL ANTI-KICKBACK LAW, 42 U.S.C. §1320A-7B, THE FEDERAL CIVIL MONETARY
PENALTY STATUTE 42 U.S. §1320A-7A, FEDERAL LAWS REGARDING THE SUBMISSION OF
FALSE CLAIMS, FALSE BILLING, FALSE CODING, AND SIMILAR STATE LAWS AND
REGULATIONS; (II) FEDERAL AND STATE LAWS APPLICABLE TO REIMBURSEMENTS AND
REASSIGNMENT; (III) THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF
1996 AND ITS IMPLEMENTING REGULATIONS THERETO; (IV) FEDERAL STATUTES AND
REGULATIONS AFFECTING THE HEALTH INSURANCE PROGRAM FOR THE AGED AND DISABLED
ESTABLISHED BY TITLE XVIII OF THE SOCIAL SECURITY ACT AND ANY STATUTES
SUCCEEDING THERETO; (V) FEDERAL AND STATE STATUTES AND REGULATIONS AFFECTING THE
TRICARE, CHAMPUS, VETERANS, AND BLACK LUNG DISEASE PROGRAMS AND ANY OTHER HEALTH
CARE PROGRAM FINANCED WITH UNITED STATES GOVERNMENT FUNDS; (VI) ALL FEDERAL AND
STATE STATUTES AND REGULATIONS AFFECTING THE MEDICAL ASSISTANCE

 

20

--------------------------------------------------------------------------------


 

PROGRAM ESTABLISHED BY TITLES V, XIX, XX, AND XXI OF THE SOCIAL SECURITY ACT AND
ANY STATUTES SUCCEEDING THERETO, AND ALL STATE STATUTES AND PLANS FOR MEDICAL
ASSISTANCE ENACTED IN CONNECTION WITH OR RELATED TO THE FEDERAL STATUTES AND
REGULATIONS; AND (VII) ANY OTHER FEDERAL OR STATE LAW OR REGULATION GOVERNING
HEALTH CARE, APPLICABLE TO DRUGS AND PHARMACIES OR WHICH REGULATE HEALTH CARE
PROFESSIONS;

 

(B)                                 IN CANADA, ALL (I) PROVINCIAL LEGISLATION
AND REGULATIONS APPLICABLE TO ACCOUNTABILITY AND/OR ACCESSIBILITY TO HEALTH
CARE; (II) FEDERAL AND PROVINCIAL LEGISLATION AND REGULATIONS APPLICABLE TO
DRUGS AND PHARMACIES; (III) PROVINCIAL LEGISLATION AND REGULATIONS WHICH
REGULATE AND CONTROL HEALTH PROFESSIONS; (IV) PROVINCIAL LEGISLATION AND
REGULATIONS AFFECTING HEALTH INSURANCE; (V) THE CANADA HEALTH ACT AND THE
REGULATIONS THEREUNDER; (VI) THE PERSONAL INFORMATION PROTECTION AND ELECTRONIC
DOCUMENTS ACT AND REGULATIONS THEREUNDER; (VII) PROVINCIAL LEGISLATION AND
REGULATIONS APPLICABLE TO THE PRIVACY OF HEALTH INFORMATION AND (VIII) ANY OTHER
FEDERAL OR PROVINCIAL LEGISLATION OR REGULATIONS GOVERNING HEALTH CARE; AND

 

(C)                                  THE EQUIVALENT OF (A) AND (B) IN ANY OTHER
RELEVANT JURISDICTION OR OTHER JURISDICTION WHERE SUCH PERSON HAS PROPERTY OR
CARRIES ON BUSINESS.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation,
amalgamation or continuance and by laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time,
without duplication, the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to any Person that is a
Finance Party or an Affiliate thereof, or that was a Finance Party or an
Affiliate thereof at the time the relevant Swap Agreement was entered into;
provided that the Finance Party party thereto (other than JPMorgan Chase Bank,
N.A., Toronto Branch) shall have delivered written notice to the Administrative
Agent that such a transaction constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents.

 

“Securities Account” has the meaning assigned to such term in the Securities
Transfer Act, 2006 (Ontario) or Article 8 of the UCC, as applicable.

 

21

--------------------------------------------------------------------------------


 

“Security Documents” shall mean the security documents (as the same may be
amended, modified, supplemented, restated or replaced from time to time) which,
in the reasonable opinion of the Administrative Agent, are required to be
entered into from time to time by the Loan Parties in favour of the
Administrative Agent for the benefit of the Finance Parties or any Affiliate
thereof in order to grant directly or indirectly to the Administrative Agent a
Lien on the Collateral as continuing collateral security for the payment and
performance of the Secured Obligations, such security documents to be in form
and substance satisfactory to the Administrative Agent.

 

“Significant Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01 hereto, (b) any wholly-owned Subsidiary of the Borrower, whether
existing as of the Effective Date or formed or acquired thereafter, (i) the
revenues of which, as of end of any fiscal quarter, for the period of four
consecutive fiscal quarters then ended, was or is reasonably projected to be
equal to or greater than 5% of the consolidated revenues of the Borrower and its
Subsidiaries for such period, or (ii) the consolidated assets of which, as of
end of any fiscal quarter, were or are reasonably projected to be greater than
5% of the consolidated total assets of the Borrower and its Subsidiaries as of
the end of such fiscal quarter, in each case as reflected on the most recent
annual or quarterly consolidated financial statements of the Borrower and its
Subsidiaries and (c) any Subsidiary of the Company that owns directly or
indirectly, any equity interests of any Subsidiary described in clause (a) or
(b) above.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or an Affiliate
thereof is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Steinbach Property” means the property located at 100 LifeSciences Parkway,
Steinbach, Manitoba R5G 1Z7.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, limited partnership, trust, association or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, unlimited liability company, partnership, limited
partnership, trust, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent; provided, however, that any entity, the accounts of which would be
consolidated with those of the parent merely due to the application of
FIN46(R) of the Financial Accounting Standards Board or any similar accounting
principle shall not constitute a subsidiary of the parent.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Debt to EBITDA Ratio” means the ratio of Indebtedness of the Borrower and
its Subsidiaries (on a consolidated basis) to EBITDA of the Borrower and its
Subsidiaries (on a consolidated basis).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the other Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Alternate Base Rate, CDOR
Rate or Prime Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“U.S. Base Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., Toronto Branch as its base rate for
United States dollar loans made by JPMorgan Chase Bank, N.A., Toronto Branch in
Canada from time to time; each change in the U.S. Base Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

23

--------------------------------------------------------------------------------

 

“United States” and “US” means the United States of America.

 

“Usage” means, at any time, the ratio of the aggregate Revolving Credit Exposure
of the Lenders at such time to the aggregate amount of the Lenders’ Commitments
at such time.

 

“Usage Fee” means, for any day, with respect to the facility fees payable
hereunder (a) 0%, if Usage is greater than or equal to 2/3, (b)  0.25%, if Usage
is greater than or equal to 1/3, but less than 2/3 and (c) 0.50%, if Usage is
less than 1/3.

 

“wholly owned” means, with respect to a Subsidiary of any Person, a Subsidiary
of such Person, all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02                    Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

SECTION 1.03                    Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (f) the words “fiscal quarter”, “fiscal year”
and “fiscal period” shall be construed to refer to a fiscal quarter, a fiscal
year and a fiscal period, in each case, of the Borrower.

 

SECTION 1.04                    Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision

 

24

--------------------------------------------------------------------------------


 

hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

SECTION 1.05                    Changes in Accounting Principles.

 

If any changes in accounting principles, from those used in the preparation of
the financial statements of the Borrower or its Subsidiaries for the 2008 fiscal
year based on GAAP, occur by reason of any change in the rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board (or any successor thereto or agency with similar function), or
the adoption by the Borrower or any of its Subsidiaries of the International
Financial Reporting Standards (“IFRS”), and such change in accounting principles
results in a change in the method or results of calculation of financial
covenants or the terms related thereto contained in this Agreement, the Borrower
shall, at its option, either (a) furnish to the Administrative Agent, together
with each delivery of the financial statements required to be delivered hereby,
a written reconciliation setting forth the differences that would have resulted
if such financial statements had been prepared utilizing existing GAAP (in which
case the method and calculation of financial covenants and the terms related
thereto hereunder shall continue to be determined in accordance with existing
GAAP) or (b) agree with the Administrative Agent to amend such financial
covenants or terms in such manner as the Administrative Agent shall require in
order to reflect fairly such changes so that the criteria for evaluating the
financial condition of the Borrower and its Subsidiaries shall be the same in
commercial effect after, as well as before, such changes are made (in which case
the method and calculation of financial covenants and the terms related thereto
hereunder shall be determined in the manner so agreed).

 

SECTION 1.06                    Currency Matters.

 

Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to the Administrative
Agent and the other Finance Parties shall be payable in the currency in which
such Obligations are denominated.  Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement shall be made
in dollars.  For the purpose of such calculations, comparisons, measurements or
determinations, amounts or proceeds denominated in other currencies shall be
converted to the Equivalent Amount of dollars on the date of calculation,
comparison, measurement or determination.  In particular, without limitation,
for purposes of valuations or computations under Article II, Article III,
Article V, Article VI and Article VII and calculating Commitments or Revolving
Credit Exposure, unless expressly provided otherwise, where a reference is made
to a dollar amount, the amount is to be considered as the amount in dollars and,
therefore, each other currency shall be converted into the Equivalent Amount
thereof in dollars.

 

SECTION 1.07                    Conflict.

 

In the event of any inconsistency between the provisions of this Agreement and
the provisions of any of the other Loan Documents, the provisions of this
Agreement shall prevail.

 

SECTION 1.08                    Successor Legislation.

 

Unless otherwise specifically indicated herein or therein, any statute referred
to in this Agreement or in any other Loan Document shall be deemed to include
that statute as amended,

 

25

--------------------------------------------------------------------------------


 

supplemented or replaced from time to time, and any successor legislation to the
same general intent and effect.

 


ARTICLE II


 

The Credits

 

SECTION 2.01                    Commitments.

 

Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the sum of
the total Revolving Credit Exposures exceeding the total Commitments.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02                    Loans and Borrowings.

 

(A)                                  EACH REVOLVING LOAN SHALL BE MADE AS PART
OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATEABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED.

 

(B)                                 SUBJECT TO SECTION 2.14, (I) EACH REVOLVING
BORROWING SHALL BE COMPRISED OF ABR LOANS, PRIME RATE LOANS, BA LOANS, BA
EQUIVALENT LOANS, EURODOLLAR LOANS OR THE ISSUANCE OF LETTERS OF CREDIT AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE
EITHER A PRIME RATE LOAN OR AN ABR LOAN.  EACH LENDER AT ITS OPTION MAY MAKE ANY
EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.

 

(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR REVOLVING BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000. 
AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $5,000,000; PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE
AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS OR
THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.06(E).  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY BA OR BA EQUIVALENT LOAN, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF C$1,000,000 AND NOT LESS THAN C$5,000,000.  AT
THE TIME THAT EACH PRIME RATE REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL
BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF C$1,000,000 AND NOT
LESS THAN C$5,000,000; PROVIDED THAT A PRIME RATE REVOLVING BORROWING MAY BE IN
AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL
COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E).  EACH SWINGLINE LOAN SHALL BE

 

26

--------------------------------------------------------------------------------


 

IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN
$1,000,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT
THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN AN
AGGREGATE TOTAL OF TWENTY (20) EURODOLLAR LOANS, BA LOANS AND BA EQUIVALENT
LOANS OUTSTANDING.

 

(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE MATURITY DATE.

 

(E)                                  THE BORROWER AGREES TO DELIVER IN FAVOUR OF
EACH LENDER SUCH OTHER AGREEMENTS AND DOCUMENTATION AS SUCH LENDER MAY
REASONABLY REQUIRE (NOT INCONSISTENT WITH THIS AGREEMENT) IN RESPECT OF SUCH
LENDER’S REQUIREMENTS FOR THE ACCEPTANCE OF BANKERS’ ACCEPTANCES OR THE ISSUANCE
OF BA EQUIVALENT NOTES.

 

SECTION 2.03                    Requests for Revolving Borrowings.

 

To request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., Toronto, Ontario time, three Business Days before the
date of the proposed Borrowing, (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., Toronto, Ontario time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Toronto, Ontario time,
on the date of the proposed Borrowing, (c) in the case of a Borrowing by way of
BA Loan or BA Equivalent Loan, not later than 11:00 a.m., Toronto, Ontario time,
two Business Days before the date of the proposed Borrowing or (d) in the case
of a Prime Rate Borrowing, not later than 11:00 a.m., Toronto, Ontario time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of a Prime Rate Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., Toronto, Ontario time, on the date of the proposed Borrowing Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form attached as Exhibit B and signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(A)                                  THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(B)                                 THE DATE OF SUCH BORROWING, WHICH SHALL BE A
BUSINESS DAY;

 

(C)                                  WHETHER SUCH BORROWING IS TO BE A PRIME
RATE BORROWING, AN ABR BORROWING, A EURODOLLAR BORROWING OR A BA BORROWING;

 

(D)                                 IN THE CASE OF A BA BORROWING OR EURODOLLAR
BORROWING, THE INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE
A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(E)                                  THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any

 

27

--------------------------------------------------------------------------------


 

requested Eurodollar Revolving Borrowing then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  If no Interest Period
is specified with respect to any requested BA Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of thirty (30)
days.  Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04                    Bankers’ Acceptances.

 

(A)                                  DETERMINATIONS AND TIMING. EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF THE STAMPING FEE AND THE DISCOUNTED
PURCHASE PRICE APPLICABLE TO ANY BA LOAN OR BA EQUIVALENT LOAN SHALL, IN THE
ABSENCE OF MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER.

 

(B)                                 CRITERIA FOR BAS AND BA EQUIVALENT NOTES.
BAS AND BA EQUIVALENT NOTES PRESENTED BY THE BORROWER FOR PURCHASE BY THE
LENDERS PURSUANT TO THIS AGREEMENT:

 

(I)                                     SHALL BE DENOMINATED IN CANADIAN
DOLLARS;

 

(II)                                  SHALL NOT BE LESS THAN C$5,000,000 AND
SHALL BE IN WHOLE INTEGRAL MULTIPLES OF C$1,000,000 IN EXCESS THEREOF;

 

(III)                               SHALL BE DRAWN OR ISSUED ON A BUSINESS DAY;

 

(IV)                              SHALL HAVE A TERM, SUBJECT TO AVAILABILITY, OF
AT LEAST 30 DAYS AND NOT MORE THAN 180 DAYS EXCLUDING DAYS OF GRACE;

 

(V)                                 SHALL MATURE ON A BUSINESS DAY ON OR BEFORE
THE MATURITY DATE; AND

 

(VI)                              SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
EACH LENDER, ACTING IN ACCORDANCE WITH THEN CUSTOMARY AND ACCEPTED PRACTICES.

 

(C)                                  LENDERS HOLDING BAS AND BA EQUIVALENT
NOTES. BAS AND BA EQUIVALENT NOTES PURCHASED BY THE LENDERS HEREUNDER MAY BE
HELD BY ANY LENDER FOR ITS OWN ACCOUNT UNTIL THE MATURITY DATE OF SUCH BA OR BA
EQUIVALENT NOTE OR SOLD, REDISCOUNTED OR OTHERWISE DISPOSED BY IT AT ANY TIME
PRIOR THERETO, IN SUCH LENDER’S SOLE DISCRETION.

 

(D)                                 EXECUTION OF BAS AND BA EQUIVALENT NOTES. A
BA OR BA EQUIVALENT NOTE MAY BE MANUALLY SIGNED BY ANY DULY AUTHORIZED OFFICER
OF THE BORROWER OR THE SIGNATURE OF ANY DULY AUTHORIZED OFFICER OF THE BORROWER
ON A BA OR BA EQUIVALENT NOTE MAY BE MECHANICALLY REPRODUCED IN FACSIMILE AND BA
OR BA EQUIVALENT NOTES BEARING SUCH FACSIMILE SIGNATURE SHALL BE BINDING UPON
THE BORROWER AS IF THEY HAD BEEN MANUALLY SIGNED BY SUCH OFFICERS. 
NOTWITHSTANDING THAT ANY OF THE INDIVIDUALS WHOSE MANUAL OR FACSIMILE SIGNATURE
APPEARS ON ANY BA OR BA EQUIVALENT NOTE AS ONE OF SUCH OFFICERS MAY NO LONGER
HOLD OFFICE AT THE DATE THEREOF OR AT THE DATE OF ITS ACCEPTANCE OR PURCHASE BY,
OR ISSUE TO, ANY LENDER HEREUNDER OR AT ANY TIME THEREAFTER, ANY BA OR BA
EQUIVALENT NOTE SO SIGNED SHALL BE VALID AND BINDING UPON THE BORROWER, UNLESS,
IN THE CASE ONLY OF BLANK FORMS OF BAS AND BA EQUIVALENT NOTES THAT HAVE NOT
BEEN COMPLETED,

 

28

--------------------------------------------------------------------------------


 

ISSUED, ACCEPTED OR PURCHASED HEREUNDER, THE BORROWER HAS GIVEN TO THE LENDER IN
A TIMELY MANNER WRITTEN NOTICE TO THE CONTRARY.

 

(E)                                  CALCULATIONS. FOR THE PURPOSES OF THIS
AGREEMENT, WHEN CALCULATIONS ARE MADE TO DETERMINE THE OUTSTANDING AMOUNT,
PRINCIPAL AMOUNT OR UNPAID PRINCIPAL AMOUNT OF ANY BA LOAN OR BA EQUIVALENT
LOAN, THE FULL FACE AMOUNT OF THE BA OR BA EQUIVALENT NOTE RELATED TO SUCH BA
LOAN OR BA EQUIVALENT LOAN SHALL BE USED WITHOUT DEDUCTION OR ADJUSTMENT IN
RESPECT OF APPLICABLE STAMPING FEES OR ANY OTHER DIFFERENCE BETWEEN SUCH FACE
AMOUNT AND THE APPLICABLE DISCOUNTED PURCHASE PRICE OF SUCH BA OR BA EQUIVALENT
NOTE.

 

(F)                                    COMMITMENT TO PURCHASE BANKERS’
ACCEPTANCES AND BA EQUIVALENT NOTES.

 

(I)                                     EACH BA LENDER WHICH IS A BANK LISTED IN
SCHEDULE I OF THE BANK ACT (CANADA) AGREES TO PURCHASE THOSE BANKERS’
ACCEPTANCES WHICH IT HAS ACCEPTED, AT A DISCOUNT FROM THE FACE AMOUNT THEREOF
CALCULATED AT THE CDOR RATE FOR THE RELEVANT PERIOD IN EFFECT ON THE ISSUANCE
DATE THEREOF.

 

(II)                                  EACH BA LENDER WHICH IS A BANK LISTED IN
SCHEDULE II OR SCHEDULE III OF THE BANK ACT (CANADA) AGREES TO PURCHASE THOSE
BANKERS’ ACCEPTANCES WHICH IT HAS ACCEPTED, AT A DISCOUNT FROM THE FACE AMOUNT
THEREOF CALCULATED USING A RATE NOT IN EXCESS OF THE CDOR RATE FOR THE RELEVANT
PERIOD IN EFFECT ON THE ISSUANCE DATE THEREOF PLUS UP TO ONE-TENTH OF ONE
PERCENT (0.10%).

 

(III)                               EACH NON-BA LENDER AGREES TO PURCHASE BA
EQUIVALENT NOTES ISSUED TO IT HEREUNDER AT A DISCOUNT FROM THE FACE AMOUNT
THEREOF CALCULATED USING A RATE NOT IN EXCESS OF THE CDOR RATE FOR THE RELEVANT
PERIOD IN EFFECT ON THE ISSUANCE DATE THEREOF PLUS UP TO ONE-TENTH OF ONE
PERCENT (0.10%).

 

(G)                                 SPECIAL PROVISIONS REGARDING BANKERS’
ACCEPTANCES. THE FOLLOWING PROVISIONS ARE APPLICABLE TO BANKERS’ ACCEPTANCES
ISSUED BY THE BORROWER AND ACCEPTED BY ANY BA LENDER HEREUNDER:

 

(I)                                     PAYMENT OF BANKERS’ ACCEPTANCES. THE
BORROWER AGREES TO PROVIDE FOR EACH BANKERS’ ACCEPTANCE BY PAYMENT OF THE FACE
AMOUNT THEREOF TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE BA LENDER ON THE
MATURITY OF THE BANKERS’ ACCEPTANCE OR, PRIOR TO SUCH MATURITY, ON THE MATURITY
DATE; AND THE ADMINISTRATIVE AGENT SHALL REMIT THE SAID AMOUNT TO SUCH BA LENDER
AND SUCH BA LENDER SHALL IN TURN REMIT SUCH AMOUNT TO THE HOLDER OF THE BANKERS’
ACCEPTANCE.  IF THE BORROWER FAILS TO PROVIDE FOR THE PAYMENT OF THE BANKERS’
ACCEPTANCE ACCORDINGLY, ANY AMOUNT NOT SO PAID SHALL BE IMMEDIATELY PAYABLE BY
THE BORROWER TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE BA LENDER TOGETHER
WITH INTEREST ON SUCH AMOUNT CALCULATED DAILY AND PAYABLE MONTHLY AT THE RATE
AND IN THE MANNER APPLICABLE TO PRIME RATE LOANS.  THE BORROWER AGREES NOT TO
CLAIM ANY DAYS OF GRACE FOR THE PAYMENT AT MATURITY OF ANY BANKERS’ ACCEPTANCE
AND AGREES TO INDEMNIFY AND SAVE HARMLESS THE BA LENDER IN CONNECTION WITH ALL
PAYMENTS MADE BY THE BA LENDER (OR BY THE ADMINISTRATIVE AGENT ON ITS BEHALF)
PURSUANT TO BANKERS’ ACCEPTANCES

 

29

--------------------------------------------------------------------------------


 

ACCEPTED BY THE BA LENDER, TOGETHER WITH ALL REASONABLE COSTS AND EXPENSES
INCURRED BY THE BA LENDER IN THIS REGARD.  THE BORROWER HEREBY WAIVES ANY
DEFENCES TO PAYMENT WHICH MIGHT OTHERWISE EXIST IF FOR ANY REASON A BANKERS’
ACCEPTANCE IS HELD BY THE BA LENDER FOR ITS OWN ACCOUNT AT MATURITY.

 

(II)                                  AVAILABILITY OF BANKERS’ ACCEPTANCES. IF
AT ANY TIME AND FROM TIME TO TIME THE AGENT DETERMINES, ACTING REASONABLY, THAT
THERE NO LONGER EXISTS A MARKET FOR BANKERS’ ACCEPTANCES FOR THE TERM REQUESTED
BY THE BORROWER, OR AT ALL, THE ADMINISTRATIVE AGENT SHALL SO ADVISE THE
BORROWER, AND IN SUCH EVENT THE BA LENDERS SHALL NOT BE OBLIGED TO ACCEPT AND
THE BORROWER SHALL NOT BE ENTITLED TO ISSUE BANKERS’ ACCEPTANCES.

 

(III)                               POWER OF ATTORNEY. THE BORROWER HEREBY
APPOINTS EACH BA LENDER AS ITS TRUE AND LAWFUL ATTORNEY TO COMPLETE AND ISSUE
BANKERS’ ACCEPTANCES ON BEHALF OF THE BORROWER IN ACCORDANCE WITH WRITTEN
(INCLUDING FACSIMILE) TRANSMITTED INSTRUCTIONS PROVIDED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT ON BEHALF OF SUCH BA LENDER, AND THE BORROWER HEREBY
RATIFIES ALL THAT ITS SAID ATTORNEY MAY DO BY VIRTUE THEREOF.  THE BORROWER
AGREES TO INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND THE BA
LENDERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES FROM AND AGAINST
ANY CHARGES, COMPLAINTS, COSTS, DAMAGES, EXPENSES, LOSSES OR LIABILITIES OF ANY
KIND OR NATURE WHICH THEY MAY INCUR, SUSTAIN OR SUFFER, ARISING FROM OR BY
REASON OF ACTING, OR FAILING TO ACT, AS THE CASE MAY BE, IN RELIANCE UPON THIS
POWER OF ATTORNEY, EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILFUL
MISCONDUCT OF THE ADMINISTRATIVE AGENT OR THE BA LENDER OR THEIR RESPECTIVE
DIRECTORS, OFFICERS AND EMPLOYEES.  THE BORROWER HEREBY AGREES THAT EACH
BANKERS’ ACCEPTANCE COMPLETED AND ISSUED AND ACCEPTED IN ACCORDANCE WITH THIS
SECTION BY A BA LENDER ON BEHALF OF THE BORROWER IS A VALID, BINDING AND
NEGOTIABLE INSTRUMENT OF THE BORROWER AS DRAWER AND ENDORSER.  THE BORROWER
AGREES THAT EACH BA LENDER’S ACCOUNTS AND RECORDS WILL CONSTITUTE PRIMA FACIE
EVIDENCE OF THE EXECUTION AND DELIVERY BY THE BORROWER OF BANKERS’ ACCEPTANCES. 
THIS POWER OF ATTORNEY SHALL CONTINUE IN FORCE UNTIL WRITTEN NOTICE OF
REVOCATION HAS BEEN SERVED UPON THE ADMINISTRATIVE AGENT BY THE BORROWER AT THE
ADMINISTRATIVE AGENT’S ADDRESS SET OUT IN SECTION 9.01.

 

(H)                                 SPECIAL PROVISIONS REGARDING BA EQUIVALENT
NOTES. EACH NON-BA LENDER WILL NOT ACCEPT BANKERS’ ACCEPTANCES HEREUNDER, AND
SHALL INSTEAD FROM TIME TO TIME MAKE BA EQUIVALENT LOANS TO THE BORROWER.  EACH
BA EQUIVALENT LOAN SHALL BE EVIDENCED BY A NON-INTEREST BEARING PROMISSORY NOTE
PAYABLE BY THE BORROWER IN QUESTION TO THE NON-BA LENDER SUBSTANTIALLY IN THE
FORM OF EXHIBIT C ATTACHED HERETO, WHICH WILL BE PURCHASED BY THE NON-BA
LENDER.  EACH BA EQUIVALENT NOTE SHALL BE NEGOTIABLE BY THE NON-BA LENDER
WITHOUT NOTICE TO OR THE CONSENT OF THE BORROWER, AND THE HOLDER THEREOF SHALL
BE ENTITLED TO ENFORCE SUCH BA EQUIVALENT NOTE AGAINST THE BORROWER FREE OF ANY
EQUITIES, DEFENCES OR RIGHTS OF SET-OFF THAT MAY EXIST BETWEEN THE BORROWER AND
THE NON-BA LENDER. IN THIS AGREEMENT, ALL REFERENCES TO A BA EQUIVALENT NOTE
SHALL MEAN THE LOAN EVIDENCED THEREBY IF REQUIRED BY THE CONTEXT; AND ALL
REFERENCES TO THE “ISSUANCE”

 

30

--------------------------------------------------------------------------------


 

OF A BA EQUIVALENT NOTE BY A NON-BA LENDER AND SIMILAR EXPRESSIONS SHALL MEAN
THE MAKING OF A BA EQUIVALENT LOAN BY THE NON-BA LENDER WHICH IS EVIDENCED BY A
BA EQUIVALENT NOTE.  THE FOLLOWING PROVISIONS ARE APPLICABLE TO EACH BA
EQUIVALENT LOAN MADE BY A NON-BA LENDER TO THE BORROWER HEREUNDER:

 

(I)                                     PAYMENT OF BA EQUIVALENT NOTES. THE
BORROWER AGREES TO PROVIDE FOR EACH BA EQUIVALENT NOTE BY PAYMENT OF THE FACE
AMOUNT THEREOF TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE NON-BA LENDER ON THE
MATURITY OF THE BA EQUIVALENT NOTE OR, PRIOR TO SUCH MATURITY, ON THE MATURITY
DATE; AND THE ADMINISTRATIVE AGENT SHALL REMIT THE SAID AMOUNT TO SUCH NON-BA
LENDER AND SUCH NON-BA LENDER SHALL IN TURN REMIT SUCH AMOUNT TO THE HOLDER OF
THE BA EQUIVALENT NOTE. IF THE BORROWER FAILS TO PROVIDE FOR THE PAYMENT OF THE
BA EQUIVALENT NOTE ACCORDINGLY, ANY AMOUNT NOT SO PAID SHALL BE IMMEDIATELY
PAYABLE BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE NON-BA
LENDER TOGETHER WITH INTEREST ON SUCH AMOUNT CALCULATED DAILY AND PAYABLE
MONTHLY AT THE RATE AND IN THE MANNER APPLICABLE TO PRIME RATE LOANS. THE
BORROWER AGREES NOT TO CLAIM ANY DAYS OF GRACE FOR THE PAYMENT AT MATURITY OF
ANY BA EQUIVALENT NOTE AND AGREES TO INDEMNIFY AND SAVE HARMLESS THE NON-BA
LENDER IN CONNECTION WITH ALL PAYMENTS MADE BY THE NON-BA LENDER (OR BY THE
ADMINISTRATIVE AGENT ON ITS BEHALF) PURSUANT TO BA EQUIVALENT NOTES ACCEPTED BY
THE NON-BA LENDER, TOGETHER WITH ALL REASONABLE COSTS AND EXPENSES INCURRED BY
THE NON-BA LENDER IN THIS REGARD.  THE BORROWER HEREBY WAIVES ANY DEFENCES TO
PAYMENT WHICH MIGHT OTHERWISE EXIST IF FOR ANY REASON A BA EQUIVALENT NOTE IS
HELD BY THE NON-BA LENDER FOR ITS OWN ACCOUNT AT MATURITY.

 

(II)                                  AVAILABILITY OF BA EQUIVALENT NOTES. THE
NON-BA LENDER SHALL HAVE NO OBLIGATION TO ISSUE BA EQUIVALENT NOTES DURING ANY
PERIOD IN WHICH THE BA LENDERS’ OBLIGATION TO ISSUE BANKERS’ ACCEPTANCES IS
SUSPENDED PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

(III)                               POWER OF ATTORNEY. THE BORROWER HEREBY
APPOINTS THE NON-BA LENDER AS ITS TRUE AND LAWFUL ATTORNEY TO COMPLETE BA
EQUIVALENT NOTES ON BEHALF OF THE BORROWER IN ACCORDANCE WITH WRITTEN (INCLUDING
FACSIMILE) TRANSMITTED INSTRUCTIONS DELIVERED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT, AND THE BORROWER HEREBY RATIFIES ALL THAT ITS SAID
ATTORNEY MAY DO BY VIRTUE THEREOF.  THE BORROWER AGREES TO INDEMNIFY AND HOLD
HARMLESS THE ADMINISTRATIVE AGENT AND THE NON-BA LENDER AND THEIR RESPECTIVE
DIRECTORS, OFFICERS AND EMPLOYEES FROM AND AGAINST ANY CHARGES, COMPLAINTS,
COSTS, DAMAGES, EXPENSES, LOSSES OR LIABILITIES OF ANY KIND OR NATURE WHICH THEY
MAY INCUR, SUSTAIN OR SUFFER, ARISING FROM OR BY REASON OF ACTING, OR FAILING TO
ACT, AS THE CASE MAY BE, IN RELIANCE UPON THIS POWER OF ATTORNEY EXCEPT TO THE
EXTENT CAUSED BY THE NEGLIGENCE OR WILFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT
OR THE NON-BA LENDER OR THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES. THE
BORROWER HEREBY AGREES THAT EACH BA EQUIVALENT NOTE COMPLETED BY THE NON-BA
LENDER ON BEHALF OF THE BORROWER IS A VALID, BINDING AND NEGOTIABLE INSTRUMENT
OF THE BORROWER AS DRAWER AND ENDORSER.  THE BORROWER AGREES THAT THE NON-BA
LENDER’S ACCOUNTS AND RECORDS WILL CONSTITUTE PRIMA FACIE EVIDENCE OF THE
EXECUTION AND DELIVERY BY THE BORROWER OF

 

31

--------------------------------------------------------------------------------


 

BA EQUIVALENT NOTES.  THIS POWER OF ATTORNEY SHALL CONTINUE IN FORCE UNTIL
WRITTEN NOTICE OF REVOCATION HAS BEEN SERVED UPON THE AGENT ON BEHALF OF THE
NON-BA LENDER BY THE BORROWER AT THE ADMINISTRATIVE AGENT’S ADDRESS PROVIDED IN
SECTION 9.01.

 

(I)                                     LIABILITY OF BORROWER. THE BORROWER
SHALL BE INDEBTED UPON THE MATURITY THEREOF TO EACH LENDER IN AN AMOUNT
EQUIVALENT TO THE FULL UNDISCOUNTED FACE AMOUNT OF EACH BA AND BA EQUIVALENT
NOTE ACCEPTED AND PURCHASED BY OR ISSUED TO SUCH LENDER AND THE BORROWER’S
OBLIGATIONS IN THAT REGARD SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY BA OR BA EQUIVALENT NOTE ACCEPTED BY A LENDER; OR

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENCE OR OTHER RIGHT WHICH THE BORROWER MAY HAVE AT ANY TIME AGAINST THE
HOLDER OF A BA OR BA EQUIVALENT NOTE, THE ADMINISTRATIVE AGENT, SUCH LENDER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE.

 

(J)                                     PRESIGNED DRAFTS. TO FACILITATE THE
ACCEPTANCE BY THE BA LENDERS OF BANKERS’ ACCEPTANCES AS CONTEMPLATED BY THIS
AGREEMENT, THE BORROWER SHALL AT THE REQUEST OF THE ADMINISTRATIVE AGENT (ON
BEHALF OF ANY BA LENDER) SUPPLY THE ADMINISTRATIVE AGENT FOR SUCH BA LENDERS
WITH SUCH NUMBER OF BAS AS THE ADMINISTRATIVE AGENT ON BEHALF OF THE BA LENDERS
MAY FROM TIME TO TIME REQUEST, EACH EXECUTED BY OR ON BEHALF OF THE BORROWER. 
THE ADMINISTRATIVE AGENT AND EACH BA LENDER, TO THE EXTENT EITHER RETAIN
POSSESSION THEREOF, SHALL EXERCISE SUCH CARE IN THE CUSTODY AND SAFEKEEPING OF
SUCH BAS AS IT GIVES TO SIMILAR PROPERTY OWNED BY IT.

 

(K)                                  PREPAYMENTS. SUBJECT TO SECTION 2.04(L) AND
ARTICLE VII, NO PREPAYMENT OF ANY BA OR BA EQUIVALENT NOTE SHALL BE MADE BY THE
BORROWER PRIOR TO THE MATURITY DATE OF SUCH BA OR BA EQUIVALENT NOTE.  ANY
AMOUNTS PAID PURSUANT TO THE TERMS OF THIS AGREEMENT TOWARDS THE PREPAYMENT OF
AMOUNTS TO BECOME DUE WITH RESPECT TO OUTSTANDING BAS AND BA EQUIVALENT NOTES
SHALL BE DEPOSITED INTO THE PREPAYMENT ACCOUNT (AS DEFINED BELOW).  THE
ADMINISTRATIVE AGENT SHALL APPLY ANY CASH DEPOSITED IN THE PREPAYMENT ACCOUNT
ALLOCABLE TO AMOUNTS TO BECOME DUE IN RESPECT OF ANY BA OR BA EQUIVALENT NOTE ON
THE LAST DAY OF ITS RESPECTIVE INTEREST PERIOD UNTIL ALL AMOUNTS DUE IN RESPECT
OF OUTSTANDING BAS AND BA EQUIVALENT LOANS HAVE BEEN REPAID OR UNTIL ALL
ALLOCABLE CASH ON DEPOSIT HAS BEEN EXHAUSTED.  FOR PURPOSES OF THIS AGREEMENT,
THE TERM “PREPAYMENT ACCOUNT” SHALL MEAN THE CANADIAN DOLLAR ACCOUNT ESTABLISHED
BY THE BORROWER WITH THE ADMINISTRATIVE AGENT AND OVER WHICH THE ADMINISTRATIVE
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF WITHDRAWAL FOR APPLICATION IN ACCORDANCE WITH THIS SECTION.  THE
ADMINISTRATIVE AGENT WILL, AT THE REQUEST OF THE BORROWER, INVEST AMOUNTS ON
DEPOSIT IN THE APPLICABLE PREPAYMENT ACCOUNT IN SHORT-TERM, CASH EQUIVALENT
INVESTMENTS SELECTED BY THE ADMINISTRATIVE AGENT IN CONSULTATION WITH THE
BORROWER THAT MATURE ON OR PRIOR TO THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD OF THE BA OR BA EQUIVALENT NOTE TO BE PREPAID.  INTEREST OR PROFITS, IF
ANY, ON AMOUNTS IN THE PREPAYMENT ACCOUNT SHALL BE DEPOSITED IN THE PREPAYMENT
ACCOUNT AND REINVESTED AND DISBURSED AS

 

32

--------------------------------------------------------------------------------


 

SPECIFIED ABOVE.  IF THE MATURITY OF THE OBLIGATIONS HEREUNDER HAS BEEN
ACCELERATED PURSUANT TO ARTICLE VII, THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, APPLY ALL AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT TO SATISFY
ANY OF THE OBLIGATIONS.  THE BORROWER SHALL PAY ALL INCOME TAX, IF ANY, PAYABLE
ON ANY SUCH INTEREST OR PROFITS IN THE PREPAYMENT ACCOUNT.

 

(L)                                     COVER FOR BA OBLIGATIONS ON DEFAULT. IF
AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND NOT WAIVED IN WRITING
PURSUANT TO THE TERMS HEREOF, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES
NOTICE FROM THE ADMINISTRATIVE AGENT DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS SECTION, THE BORROWER SHALL PROVIDE COVER TO THE ADMINISTRATIVE
AGENT, PROVIDED THAT THE OBLIGATION TO PROVIDE SUCH COVER SHALL BECOME EFFECTIVE
IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN SECTION 7.01(I) OR SECTION 7.01(J). THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER SUCH COVER.  OTHER THAN ANY INTEREST OR PROFITS EARNED ON THE
INVESTMENT OF THE DEPOSITS COMPRISING COVER, WHICH INVESTMENTS SHALL BE MADE AT
THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S
RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS,
IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN THE RELEVANT ACCOUNT.  MONEYS IN
SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE
LENDERS FOR BA LOANS OR BA EQUIVALENT LOANS DUE OR OVERDUE FOR WHICH THEY HAVE
NOT BEEN REIMBURSED AND, IF ALL BA LOANS AND BA EQUIVALENT LOANS HAVE BEEN
SATISFIED AND PAID IN FULL AND THERE ARE NO OUTSTANDING BA LOANS OR BA
EQUIVALENT LOANS, ANY REMAINING COVER SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT FOR THE
BENEFIT OF THE LENDERS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF
COVER HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED IN WRITING PURSUANT TO THE TERMS HEREOF OR IF NO EVENT OF DEFAULT IS
THEN SUBSISTING PROMPTLY FOLLOWING THE MATURITY OF THE RELATED BA OR BA
EQUIVALENT NOTE AND SATISFACTION IN FULL OF THE RELEVANT BA LOANS AND BA
EQUIVALENT LOANS.  THE BORROWER SHALL PAY ALL INCOME TAX, IF ANY, PAYABLE ON ANY
INTEREST OR PROFITS EARNED ON THE INVESTMENT OF THE DEPOSITS COMPRISING COVER.

 

SECTION 2.05                    Swingline Loans.

 

(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $25,000,000
OR (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL
COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.

 

(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 12:00 NOON,

 

33

--------------------------------------------------------------------------------


 

TORONTO, ONTARIO TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE REQUESTED DATE (WHICH
SHALL BE A BUSINESS DAY), (II) THE AMOUNT OF THE REQUESTED SWINGLINE LOAN AND
(III) WHETHER SUCH SWINGLINE LOAN IS TO BE AN ABR BORROWING OR A PRIME RATE
BORROWING.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER
OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE LENDER SHALL MAKE
EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A CREDIT TO THE
GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE SWINGLINE LENDER (OR, IN THE
CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT
AS PROVIDED IN SECTION 2.06(E), BY REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M.,
TORONTO, ONTARIO TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.

 

(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., TORONTO, ONTARIO
TIME, ON ANY BUSINESS DAY REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS
WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE
AGENT WILL GIVE NOTICE THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED
ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE
LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH LENDER SHALL
COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT
SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE
LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO
REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT,
AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO
THE BORROWER FOR ANY REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.

 

34

--------------------------------------------------------------------------------

 

SECTION 2.06                    Letters of Credit.

 

(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM
OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO,
OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.

 

(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS. TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR
THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH
(C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS
OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY
IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT
THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT
TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT
EXCEED $25,000,000 AND (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES
SHALL NOT EXCEED THE TOTAL COMMITMENTS.

 

(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE (1) YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE.

 

(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT

 

35

--------------------------------------------------------------------------------


 

REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.

 

(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, TORONTO, ONTARIO TIME,
ON THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE
RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., TORONTO, ONTARIO
TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER
PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, TORONTO,
ONTARIO TIME, ON (I) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF
SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M., TORONTO, ONTARIO TIME, ON THE DAY
OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE
BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME
ON THE DAY OF RECEIPT; PROVIDED THAT THE BORROWER MAY, SUBJECT TO THE CONDITIONS
TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR
SECTION 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING,
PRIME RATE REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO
THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING BORROWING, PRIME RATE
REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO MAKE SUCH
PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE
APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT
THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS
APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF
THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING
BANK THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT
BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING
BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING
BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO
THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN
THE FUNDING OF ABR REVOLVING LOANS, PRIME RATE REVOLVING LOANS OR A SWINGLINE
LOAN AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE
THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.

 

(F)                                    OBLIGATIONS ABSOLUTE. THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) 

 

36

--------------------------------------------------------------------------------


 

ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS
AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.

 

(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.

 

(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE

 

37

--------------------------------------------------------------------------------


 

RATE PER ANNUM THEN APPLICABLE TO PRIME RATE REVOLVING LOANS IN THE EVENT THAT
THE LC DISBURSEMENT IS MADE IN CANADIAN DOLLARS, AND OTHERWISE AT THE RATE PER
ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE BORROWER
FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF
THIS SECTION, THEN SECTION 2.13(G) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO
THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.

 

(I)                                     REPLACEMENT OF THE ISSUING BANK.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.

 

(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 51% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE
AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.  SUCH
DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST
EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT
THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S
RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS,
IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE

 

38

--------------------------------------------------------------------------------


 

BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS
BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 51% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY
OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.

 

SECTION 2.07                    Funding of Borrowings.

 

(A)                                  EACH LENDER SHALL MAKE EACH LOAN TO BE MADE
BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY 12:00 NOON, TORONTO, ONTARIO TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN
SECTION 2.05.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN TORONTO,
ONTARIO AND DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST;
PROVIDED THAT ABR REVOLVING LOANS OR PRIME RATE REVOLVING LOANS MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E) SHALL BE
REMITTED BY THE ADMINISTRATIVE AGENT TO THE ISSUING BANK.

 

(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT CONCERNING FUNDING BY LENDERS AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER SHALL PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH PREVAILING BANKING INDUSTRY PRACTICE ON INTERBANK COMPENSATION. 
IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING. IF THE LENDER
DOES NOT DO SO FORTHWITH, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON AT THE
INTEREST RATE APPLICABLE TO THE BORROWING IN QUESTION. ANY PAYMENT BY THE
BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A
LENDER THAT HAS FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

 

SECTION 2.08                    Interest Elections.

 

(A)                                  EACH REVOLVING BORROWING INITIALLY SHALL BE
OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF
EITHER A EURODOLLAR BORROWING, A BA BORROWING OR A BA EQUIVALENT LOAN, SHALL
HAVE AN INITIAL INTEREST PERIOD AS

 

39

--------------------------------------------------------------------------------


 

SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO
CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN
THE CASE OF A EURODOLLAR BORROWING, A BA BORROWING OR A BA EQUIVALENT LOAN, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATEABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL
NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.

 

(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A REVOLVING BORROWING OF THE TYPE
RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. 
EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE
CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE BORROWER.

 

(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:

 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING, A PRIME RATE BORROWING, A BA BORROWING OR A EURODOLLAR BORROWING;
AND

 

(IV)                              IF THE RESULTING BORROWING IS EITHER A
EURODOLLAR BORROWING OR A BA BORROWING, THE INTEREST PERIOD TO BE APPLICABLE
THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.  If any such Interest
Election Request requests a BA Borrowing but does not specify an Interest
Period, then the Borrower shall be deemed to have selected an Interest Period of
thirty (30) days.

 

(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.

 

40

--------------------------------------------------------------------------------


 

(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR REVOLVING BORROWING PRIOR
TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH
BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING.  IF THE BORROWER FAILS TO
DELIVER A TIMELY INTEREST ELECTION REQUEST WITH RESPECT TO A REVOLVING BORROWING
BY WAY OF BAS OR BA EQUIVALENT LOANS PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO A PRIME
RATE BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS EITHER A EURODOLLAR BORROWING OR BA BORROWING,
(II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO, AND (III) UNLESS
REPAID, EACH BORROWING BY WAY OF BAS OR BA EQUIVALENT LOANS SHALL BE CONVERTED
TO A PRIME RATE BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.

 

SECTION 2.09                    Termination and Reduction of Commitments.

 

(A)                                  UNLESS PREVIOUSLY TERMINATED, THE
COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.

 

(B)                                 THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF
THE COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000
AND NOT LESS THAN $5,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE
THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE
LOANS IN ACCORDANCE WITH SECTION 2.11, THE SUM OF THE REVOLVING CREDIT EXPOSURES
WOULD EXCEED THE TOTAL COMMITMENTS.

 

(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS
UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE;
PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE
BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF
OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE
BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR
REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE
COMMITMENTS SHALL BE MADE RATEABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS.

 

SECTION 2.10                    Repayment of Loans; Evidence of Debt.

 

(A)                                  THE BORROWER HEREBY UNCONDITIONALLY
PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER
THE THEN UNPAID PRINCIPAL AMOUNT OF EACH

 

41

--------------------------------------------------------------------------------


 

REVOLVING LOAN ON THE EARLIER OF THE MATURITY DATE AND THE DATE OF THE
TERMINATION OF THE COMMITMENTS, AND (II) TO THE SWINGLINE LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIEST OF THE MATURITY DATE,
THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE FIFTEENTH OR LAST
DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE
LOAN IS MADE AND THE DATE OF THE TERMINATION OF THE COMMITMENTS; PROVIDED THAT
ON EACH DATE THAT A REVOLVING BORROWING IS MADE, THE BORROWER SHALL REPAY ALL
SWINGLINE LOANS THEN OUTSTANDING.

 

(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.

 

(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS
AND EACH LENDER’S SHARE THEREOF.

 

(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

(E)                                  ANY LENDER MAY REQUEST THAT LOANS MADE BY
IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE
ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS
REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).

 

SECTION 2.11                    Prepayment of Loans.

 

(A)                                  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING (OTHER THAN BORROWINGS MADE
BY WAY OF BAS, BA EQUIVALENT LOANS OR LIBOR ) IN WHOLE OR IN PART, SUBJECT TO
PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.

 

(B)                                 THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., TORONTO,
ONTARIO TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE
CASE OF PREPAYMENT OF AN ABR REVOLVING BORROWING OR A PRIME RATE REVOLVING
BORROWING NOT LATER THAN

 

42

--------------------------------------------------------------------------------


 

11:00 A.M., TORONTO, ONTARIO TIME, ONE BUSINESS DAY BEFORE THE DATE OF
PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 12:00 NOON, TORONTO, ONTARIO TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED
THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE
OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.09.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY REVOLVING
BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02. 
EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE APPLIED RATEABLY TO THE LOANS
INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED
INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.

 

SECTION 2.12                    Fees.

 

(A)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A FACILITY FEE, WHICH SHALL
ACCRUE AT THE SUM OF THE APPLICABLE RATE PLUS THE USAGE FEE ON THE AVERAGE DAILY
AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH
COMMITMENT TERMINATES; PROVIDED, IF SUCH LENDER CONTINUES TO HAVE ANY REVOLVING
CREDIT EXPOSURE AFTER ITS COMMITMENT TERMINATES, THEN SUCH FACILITY FEE SHALL
CONTINUE TO ACCRUE ON THE DAILY AMOUNT OF SUCH LENDER’S REVOLVING CREDIT
EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS COMMITMENT TERMINATES TO BUT
EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY REVOLVING CREDIT
EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE IN ARREARS ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE
ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE DATE HEREOF; PROVIDED FURTHER THAT ANY FACILITY FEES ACCRUING AFTER
THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ALL
FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS
IN THE CASE OF A LEAP YEAR) AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).

 

(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE
DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE
COMMITMENTS AND THE DATE ON WHICH THERE CEASES

 

43

--------------------------------------------------------------------------------


 

TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT
TO THE ISSUANCE, AMENDMENT, PAYMENT, NEGOTIATION, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND
FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY
FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON
WHICH THE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON
WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN THE CASE OF A LEAP
YEAR) AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).

 

(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT.

 

(D)                                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE
CASE OF FACILITY FEES AND PARTICIPATION FEES, TO THE FINANCE PARTIES.  FEES PAID
SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.

 

SECTION 2.13                    Interest.

 

(A)                                  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH ABR SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE
RATE PLUS THE APPLICABLE RATE.

 

(B)                                 THE LOANS COMPRISING EACH PRIME RATE
BORROWING (INCLUDING EACH PRIME RATE SWINGLINE LOAN) SHALL BEAR INTEREST AT THE
PRIME RATE PLUS THE APPLICABLE RATE.

 

(C)                                  THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE.

 

(D)                                 IN RESPECT OF EACH BANKERS’ ACCEPTANCE, A
STAMPING FEE EQUAL TO THE APPLICABLE RATE MULTIPLIED BY THE FACE AMOUNT OF THE
BANKERS’ ACCEPTANCE WITH THE PRODUCT THEREOF FURTHER MULTIPLIED BY THE NUMBER OF
DAYS TO MATURITY OF THE BANKERS’ ACCEPTANCE AND DIVIDED BY 365, PAYABLE AT THE
TIME OF ACCEPTANCE (AND FOR GREATER CERTAINTY, IN ADDITION TO PAYING THE SAID
STAMPING FEE, THE BORROWER ACKNOWLEDGES THAT THE PROCEEDS IT WILL RECEIVE UPON
THE ISSUANCE OF SUCH BANKERS’ ACCEPTANCE WILL BE LESS THAN THE FACE AMOUNT
PAYABLE BY IT TO THE HOLDER OF SUCH BANKERS’ ACCEPTANCE ON THE MATURITY THEREOF,
AS MORE PARTICULARLY PROVIDED IN SECTION 2.04);

 

(E)                                  IN RESPECT OF EACH BA EQUIVALENT NOTE, A
STAMPING FEE EQUAL TO THE APPLICABLE RATE MULTIPLIED BY THE FACE AMOUNT OF THE
BA EQUIVALENT NOTE WITH THE PRODUCT THEREOF FURTHER MULTIPLIED BY THE NUMBER OF
DAYS TO MATURITY OF THE BA EQUIVALENT NOTE AND DIVIDED BY 365, PAYABLE AT THE
TIME OF ACCEPTANCE (AND FOR

 

44

--------------------------------------------------------------------------------


 

GREATER CERTAINTY, IN ADDITION TO PAYING THE SAID STAMPING FEE, THE BORROWER
ACKNOWLEDGES THAT THE PROCEEDS IT WILL RECEIVE UPON THE ISSUANCE OF SUCH BA
EQUIVALENT NOTE WILL BE LESS THAN THE FACE AMOUNT PAYABLE BY IT TO THE HOLDER OF
SUCH BA EQUIVALENT NOTE ON THE MATURITY THEREOF, AS MORE PARTICULARLY PROVIDED
IN SECTION 2.04);

 

(F)                                    NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AT A
RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2%
PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION, (II) IN THE CASE OF ANY OTHER AMOUNT PAYABLE IN
CANADIAN DOLLARS, 2% PLUS THE RATE APPLICABLE TO PRIME RATE LOANS AS PROVIDED IN
PARAGRAPH (B) OF THIS SECTION OR (III) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS
THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.

 

(G)                                 ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON
TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (F) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN OR A PRIME RATE REVOLVING LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE
EVENT OF ANY CONVERSION OF ANY EURODOLLAR REVOLVING LOAN PRIOR TO THE END OF THE
CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE
ON THE EFFECTIVE DATE OF SUCH CONVERSION.

 

(H)                                 ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
U.S. BASE RATE AND INTEREST COMPUTED BY REFERENCE TO THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE,
PRIME RATE, CDOR RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY
THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

 

(I)                                     FOR PURPOSES OF DISCLOSURE PURSUANT TO
THE INTEREST ACT (CANADA), THE ANNUAL RATES OF INTEREST OR FEES TO WHICH THE
RATES OF INTEREST OR FEES PROVIDED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AND STATED HEREIN OR THEREIN, AS APPLICABLE, TO BE COMPUTED ON THE
BASIS OF 360 DAYS OR ANY OTHER PERIOD OF TIME LESS THAN A CALENDAR YEAR) ARE
EQUIVALENT ARE THE RATES SO DETERMINED MULTIPLIED BY THE ACTUAL NUMBER OF DAYS
IN THE APPLICABLE CALENDAR YEAR AND DIVIDED BY 360 OR SUCH OTHER PERIOD OF TIME,
RESPECTIVELY.

 

(J)                                     IF ANY PROVISION OF THIS AGREEMENT OR OF
ANY OF THE OTHER LOAN DOCUMENTS WOULD OBLIGATE ANY LOAN PARTY TO MAKE ANY
PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO THE LENDERS IN AN AMOUNT OR
CALCULATED AT A RATE WHICH WOULD BE PROHIBITED BY

 

45

--------------------------------------------------------------------------------


 

LAW OR WOULD RESULT IN A RECEIPT BY THE FINANCE PARTIES OF INTEREST AT A
CRIMINAL RATE (AS SUCH TERMS ARE CONSTRUED UNDER THE CRIMINAL CODE (CANADA))
THEN, NOTWITHSTANDING SUCH PROVISIONS, SUCH AMOUNT OR RATE SHALL BE DEEMED TO
HAVE BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF
INTEREST, AS THE CASE MAY BE, AS WOULD NOT BE SO PROHIBITED BY LAW OR SO RESULT
IN A RECEIPT BY THE FINANCE PARTIES OF INTEREST AT A CRIMINAL RATE, SUCH
ADJUSTMENT TO BE EFFECTED, TO THE EXTENT NECESSARY, AS FOLLOWS: (1) FIRSTLY, BY
REDUCING THE AMOUNT OR RATE OF INTEREST REQUIRED TO BE PAID TO THE FINANCE
PARTIES UNDER THIS SECTION 2.13, AND (2) THEREAFTER, BY REDUCING ANY FEES,
COMMISSIONS, PREMIUMS AND OTHER AMOUNTS REQUIRED TO BE PAID TO THE FINANCE
PARTIES WHICH WOULD CONSTITUTE “INTEREST” FOR PURPOSES OF SECTION 347 OF THE
CRIMINAL CODE (CANADA).  NOTWITHSTANDING THE FOREGOING, AND AFTER GIVING EFFECT
TO ALL ADJUSTMENTS CONTEMPLATED THEREBY, IF THE FINANCE PARTIES SHALL HAVE
RECEIVED AN AMOUNT IN EXCESS OF THE MAXIMUM PERMITTED BY THAT SECTION OF THE
CRIMINAL CODE (CANADA), THE LOAN PARTIES SHALL BE ENTITLED, BY NOTICE IN WRITING
TO THE ADMINISTRATIVE AGENT, TO OBTAIN REIMBURSEMENT FROM THE FINANCE PARTIES IN
AN AMOUNT EQUAL TO SUCH EXCESS AND, PENDING SUCH REIMBURSEMENT, SUCH AMOUNT
SHALL BE DEEMED TO BE AN AMOUNT PAYABLE BY THE FINANCE PARTIES TO THE
BORROWERS.  ANY AMOUNT OR RATE OF INTEREST REFERRED TO IN THIS
SECTION 2.13(J) SHALL BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACTUARIAL PRACTICES AND PRINCIPLES AS AN EFFECTIVE ANNUAL RATE OF INTEREST OVER
THE TERM THAT THE APPLICABLE LOAN REMAINS OUTSTANDING ON THE ASSUMPTION THAT ANY
CHARGES, FEES OR EXPENSES THAT FALL WITHIN THE MEANING OF “INTEREST” (AS DEFINED
IN THE CRIMINAL CODE (CANADA)) SHALL, IF THEY RELATE TO A SPECIFIC PERIOD OF
TIME, BE PRO-RATED OVER THAT PERIOD OF TIME AND OTHERWISE BE PRO-RATED OVER THE
PERIOD FROM THE EFFECTIVE DATE TO THE MATURITY DATE AND, IN THE EVENT OF A
DISPUTE, A CERTIFICATE OF A FELLOW OF THE CANADIAN INSTITUTE OF ACTUARIES
APPOINTED BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE FOR THE PURPOSES OF
SUCH DETERMINATION.

 

SECTION 2.14                    Alternate Rate of Interest.

 

If the Required Lenders determine that for any reason a market for Bankers’
Acceptances does not exist at any time or the Lenders cannot for other reasons,
after reasonable efforts, readily sell Bankers’ Acceptances or perform their
other obligations under this Agreement with respect to Bankers’ Acceptances, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the Borrower’s right to request the acceptance of Bankers’
Acceptances shall be and remain suspended until the Required Lenders determine
and the Administrative Agent notifies the Borrower and each Lender that the
condition causing such determination no longer exists.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Adjusted LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan, or that the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing, conversion or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a borrowing of ABR Loans in the amount
specified therein.

 

46

--------------------------------------------------------------------------------

 

SECTION 2.15                    Increased Costs.

 

(A)                                  IF ANY CHANGE IN LAW SHALL:

 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY, ANY LENDER OR
THE ISSUING BANK; OR

 

(II)                                  SUBJECT ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LOAN MADE BY IT, OR CHANGE THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF, EXCEPT FOR
INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.18 AND THE IMPOSITION, OR
ANY CHANGE IN THE RATE, OF ANY EXCLUDED TAX PAYABLE BY SUCH LENDER; OR

 

(III)                               IMPOSE ON ANY LENDER OR THE ISSUING BANK OR
THE LONDON INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS
AGREEMENT OR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then upon
request of such Lender or the Issuing Bank the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(B)                                 IF ANY LENDER OR THE ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH
LENDER OR SUCH LENDER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS
HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR
THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS
MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE
LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.

 

(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR ITS HOLDING

 

47

--------------------------------------------------------------------------------


 

COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN DAYS
AFTER RECEIPT THEREOF.

 

(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFORE, UNLESS THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, IN WHICH
CASE THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.

 

SECTION 2.16                    Illegality.

 

If any Finance Party determines that any Applicable Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any
Finance Party or its applicable lending office to make or maintain any Loan (or
to maintain its obligation to make any Loan), or to participate in, issue or
maintain any Letter of Credit (or to maintain its obligation to participate in
or to issue any Letter of Credit), or to determine or charge interest rates
based upon any particular rate, then, on notice thereof by such Finance Party to
the Borrower through the Administrative Agent, any obligation of such Finance
Party with respect to the activity that is unlawful shall be suspended until
such Finance Party notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Finance Party (with a
copy to the Administrative Agent), prepay or, if conversion would avoid the
activity that is unlawful, convert any Loans, or take any necessary steps with
respect to any Letter of Credit in order to avoid the activity that is
unlawful.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.  Each Finance Party
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Finance Party, otherwise be materially disadvantageous to such Finance Party.

 

SECTION 2.17                    Break Funding Payments.

 

The Borrower shall have no right to prepay the amount of any Borrowing hereunder
in the form of a Bankers’ Acceptance, a BA Equivalent Loan or a Eurodollar
Loan.  Subject to the foregoing, in the event of (a) the payment of any
principal of any Eurodollar Loan, BA Loan or BA Equivalent Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan, BA Loan or BA
Equivalent Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan, BA Loan or BA Equivalent Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan, BA Loan or BA Equivalent Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.20, then, in any such event, the Borrower
shall indemnify and compensate each Lender for the loss, cost and expense
attributable to such event and shall be obliged to comply with the provisions of
this Section.  In the case of a Eurodollar Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the

 

48

--------------------------------------------------------------------------------


 

amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. In the event of (a) the payment of any Borrowing in the form of a
Bankers’ Acceptance or BA Equivalent Loan other than on the maturity date of
such Bankers’ Acceptance or BA Equivalent Loan (including as a result of an
Event of Default), (b) the conversion of any Bankers’ Acceptance or BA
Equivalent Loan other than on the maturity date applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Bankers’ Acceptance or BA
Equivalent Loan on the date specified in any notice delivered pursuant hereto,
or (d) the assignment of any Borrowing in the form of a Bankers’ Acceptance or
BA Equivalent Loan other than on the maturity date of such Bankers’ Acceptance
or BA Equivalent Loan as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall pay to the
Administrative Agent that amount equal to the face amount of any and all
outstanding Bankers’ Acceptances and the principal amount of any and all
outstanding BA Equivalent Loans (such payments to include, without limitation,
the amount or amounts required to pay (1) on maturity, the undiscounted face
amount of all outstanding Bankers’ Acceptances which the Finance Parties are
required to honour and (2) all unpaid stamping and acceptance fees, if any, owed
to the Finance Parties, such amounts (including interest earned thereon) to be
held by the Administrative Agent and to be applied by the Administrative Agent
to the Borrowers’ indebtedness in respect of such Borrowings at the maturity or
expiry date thereof.  In the event that the Borrower is required to reimburse
the Administrative Agent or pay any amount to the Administrative Agent on
account of the indemnity contained in this Section as a result of a request by
the Borrower to prepay or repay the amount of any Borrowing or otherwise, the
Borrower shall be required to pay any and all amounts owing to the
Administrative Agent in accordance with this Section on such terms and
conditions as the Administrative Agent may reasonably require. A certificate of
the Administrative Agent or any Lender setting forth any amount or amounts that
such Finance Party is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Finance Party the amount shown as due on any such
certificate within ten days after receipt thereof.

 

SECTION 2.18                    Taxes.

 

(A)                                  IF THE BORROWER, ANY OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT, OR ANY OTHER FINANCE PARTY IS REQUIRED BY APPLICABLE LAW
TO DEDUCT OR PAY ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) IN RESPECT OF
ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF A LOAN PARTY HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, THEN (I) THE SUM PAYABLE SHALL BE INCREASED BY
THAT LOAN PARTY WHEN PAYABLE AS NECESSARY SO THAT AFTER MAKING OR ALLOWING FOR
ALL REQUIRED DEDUCTIONS AND PAYMENTS (INCLUDING DEDUCTIONS AND PAYMENTS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR FINANCE PARTY, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM
IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR PAYMENTS BEEN REQUIRED,
(II) THE LOAN PARTY SHALL MAKE ANY SUCH DEDUCTIONS REQUIRED TO BE MADE BY IT
UNDER APPLICABLE LAW AND (III) THE LOAN PARTY SHALL TIMELY PAY THE FULL AMOUNT
REQUIRED TO BE DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.

 

(B)                                 WITHOUT LIMITING THE PROVISIONS OF PARAGRAPH
(A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

49

--------------------------------------------------------------------------------


 

(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN TEN DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER AND
ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK (IN EACH CASE, WITH A
COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

 

(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER OR OTHER LOAN PARTY TO A
GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT
OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.

 

(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR UNDER
ANY OTHER LOAN DOCUMENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING. IN ADDITION, (A) ANY LENDER, IF
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS, AND (B) ANY LENDER THAT
CEASES TO BE, OR TO BE DEEMED TO BE, RESIDENT IN CANADA FOR PURPOSES OF
PART XIII OF THE ITA OR ANY SUCCESSOR PROVISION THERETO SHALL WITHIN FIVE DAYS
THEREOF NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT IN WRITING.

 

(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH A LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.18, OR THAT, BECAUSE OF THE PAYMENT OF SUCH TAXES OR OTHER TAXES, IT
HAS BENEFITED FROM A REDUCTION IN EXCLUDED TAXES OTHERWISE PAYABLE BY IT, IT
SHALL PAY TO THE BORROWER OR OTHER LOAN PARTY, AS APPLICABLE, AN AMOUNT EQUAL TO
SUCH REFUND OR REDUCTION (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY THE BORROWER OR LOAN PARTY UNDER THIS SECTION 2.18
WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND OR
REDUCTION), NET OF ALL OUT-OF-POCKET EXPENSES OF THE

 

50

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST
(OTHER THAN ANY NET AFTER-TAX INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND). THE BORROWER OR OTHER LOAN PARTY, AS
APPLICABLE, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES
TO REPAY THE AMOUNT PAID OVER TO THE BORROWER OR OTHER LOAN PARTY (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IF THE ADMINISTRATIVE
AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND OR REDUCTION TO SUCH
GOVERNMENTAL AUTHORITY. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON, TO ARRANGE ITS AFFAIRS IN ANY PARTICULAR MANNER OR
TO CLAIM ANY AVAILABLE REFUND OR REDUCTION.

 

SECTION 2.19                    Payments Generally; Pro Rata Treatment; Sharing
of Set-offs.

 

(A)                                  THE BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.15,
SECTION 2.17 OR SECTION 2.18, OR OTHERWISE) PRIOR TO 12:00 NOON, TORONTO,
ONTARIO TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT
SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY,
IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED
ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST
THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS
OFFICES AT 200 BAY STREET, SUITE 1800, ROYAL BANK PLAZA, SOUTH TOWER, TORONTO,
ONTARIO M5J 2J2, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTION 2.15, SECTION 2.17, SECTION 2.18, AND SECTION 9.03 SHALL BE MADE
DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  FOR GREATER
CERTAINTY, STAMPING FEES IN RESPECT OF BANKERS’ ACCEPTANCES AND BA EQUIVALENT
NOTES SHALL BE RECEIVED AND RETAINED BY THE RESPECTIVE LENDERS WHICH ISSUED OR
ACCEPTED SUCH BANKERS’ ACCEPTANCES AND BA EQUIVALENT NOTES. IF ANY PAYMENT
HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY
PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF
SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.

 

(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATEABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATEABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH
THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH
PARTIES.

 

51

--------------------------------------------------------------------------------


 

(C)                                  IF ANY LENDER, BY EXERCISING ANY RIGHT OF
SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAINS ANY PAYMENT OR OTHER REDUCTION
THAT MIGHT RESULT IN SUCH LENDER RECEIVING PAYMENT OR OTHER REDUCTION OF A
PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON GREATER THAN
ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
PAYMENT OR OTHER REDUCTION SHALL (A) NOTIFY THE ADMINISTRATION AGENT OF SUCH
FACT, AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER
LENDERS OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE SO THAT THE BENEFIT
OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATEABLY IN ACCORDANCE WITH
THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED,  SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, (II) THE PROVISIONS OF THIS SECTION SHALL NOT BE
CONSTRUED TO APPLY TO ANY PAYMENT MADE BY ANY LOAN PARTY PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY) AND (III) THE
PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO (W) ANY PAYMENT
MADE WHILE NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING IN RESPECT OF
OBLIGATIONS OF THE BORROWER TO SUCH LENDER THAT DO NOT ARISE UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS, (X) ANY PAYMENT MADE IN RESPECT OF AN
OBLIGATION THAT IS SECURED BY A PERMITTED LIEN OR THAT IS OTHERWISE ENTITLED TO
PRIORITY OVER THE BORROWER’S OBLIGATIONS UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS, (Y) ANY REDUCTION ARISING FROM AN AMOUNT OWING TO A LOAN PARTY UPON
THE TERMINATION OF DERIVATIVES ENTERED INTO BETWEEN SUCH LOAN PARTY AND SUCH
LENDER, OR (Z) ANY PAYMENT TO WHICH SUCH LENDER IS ENTITLED AS A RESULT OF ANY
FORM OF CREDIT PROTECTION OBTAINED BY SUCH LENDER.  THE BORROWER CONSENTS TO THE
FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE
LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING
ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.

 

(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE
ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT A RATE DETERMINED

 

52

--------------------------------------------------------------------------------


 

BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH PREVAILING BANKING INDUSTRY
PRACTICE ON INTERBANK COMPENSATION.

 

(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C), SECTION 2.06(D),
SECTION 2.06(E), SECTION 2.07(B), SECTION 2.19(D), OR SECTION 9.03(C), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION AND NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF, (I) APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER AND FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR THE ISSUING BANK TO SATISFY SUCH
LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS
ARE FULLY PAID, AND/OR (II) HOLD ANY SUCH AMOUNTS IN A SEGREGATED ACCOUNT AS
CASH COLLATERAL FOR, AND APPLICATION TO, ANY FUTURE FUNDING OBLIGATIONS OF SUCH
LENDER UNDER SUCH SECTIONS; IN THE CASE OF EACH OF (I) AND (II) ABOVE, IN ANY
ORDER AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION.

 

SECTION 2.20                    Mitigation Obligations; Replacement of Lenders.

 

(A)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.15, OR REQUIRES THE BORROWER TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.18, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR
SECTION 2.18, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.

 

(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.15, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.18, OR IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN THE BORROWER
MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND
IF A COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.18, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH ASSIGNMENT AND DELEGATION IF, PRIOR

 

53

--------------------------------------------------------------------------------


 

THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 

SECTION 2.21                    Returned Payments.

 

If, after receipt of any payment which is applied to the payment of all or any
part of the Obligations, the Administrative Agent, the Issuing Bank or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Administrative Agent, the Issuing Bank
or such Lender.  The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Issuing Bank or any Lender in reliance upon such
payment or application of proceeds.  The provisions of this Section 2.21 shall
survive the termination of this Agreement.

 

SECTION 2.22                    Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(A)                                  FEES SHALL CEASE TO ACCRUE ON THE AVAILABLE
REVOLVING COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(A);

 

(B)                                 THE COMMITMENT AND REVOLVING CREDIT EXPOSURE
OF SUCH DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING WHETHER ALL
LENDERS OR THE REQUIRED LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER
(INCLUDING ANY CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO SECTION 9.02);
PROVIDED THAT ANY WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL
LENDERS OR EACH AFFECTED LENDER WHICH AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY
THAN OTHER AFFECTED LENDERS SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;

 

(C)                                  IF ANY SWINGLINE EXPOSURE OR LC EXPOSURE
EXISTS AT THE TIME A LENDER BECOMES A DEFAULTING LENDER THEN: (I) ALL OR ANY
PART OF SUCH SWINGLINE EXPOSURE AND LC EXPOSURE SHALL BE REALLOCATED AMONG THE
NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGES BUT ONLY TO THE EXTENT (X) THE SUM OF ALL NON-DEFAULTING LENDERS’
REVOLVING CREDIT EXPOSURES PLUS, WITHOUT DUPLICATION, SUCH DEFAULTING LENDER’S
SWINGLINE EXPOSURE AND LC EXPOSURE, DOES NOT EXCEED THE TOTAL OF ALL
NON-DEFAULTING LENDERS’ COMMITMENTS AND (Y) THE CONDITIONS SET FORTH IN
SECTION 2.01 ARE SATISFIED AT SUCH TIME; (II) IF THE REALLOCATION DESCRIBED IN
CLAUSE (I) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THE BORROWER SHALL
WITHIN ONE BUSINESS DAY FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST,
PREPAY SUCH SWINGLINE EXPOSURE AND (Y) SECOND, CASH COLLATERALIZE SUCH
DEFAULTING LENDER’S LC EXPOSURE (AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION
PURSUANT TO CLAUSE (I) ABOVE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.06(J) FOR SO LONG AS SUCH LC EXPOSURE IS OUTSTANDING; (III) IF THE
BORROWER CASH COLLATERALIZES ANY PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE
PURSUANT TO THIS SECTION 2.22(C), NO BORROWER SHALL BE REQUIRED TO PAY ANY FEES
TO SUCH DEFAULTING LENDER PURSUANT TO SECTION 

 

54

--------------------------------------------------------------------------------


 

2.12(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE DURING THE PERIOD
SUCH SPECIFIED DEFAULTING LENDER’S LC EXPOSURE IS CASH COLLATERALIZED; (IV) IF
THE LC EXPOSURE OF THE NON-DEFAULTING LENDERS IS REALLOCATED PURSUANT TO THIS
SECTION 2.22(C)), THEN THE FEES PAYABLE TO THE LENDERS PURSUANT TO
SECTION 2.12(A) AND SECTION 2.12(B) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH
NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; (V) IF ANY DEFAULTING LENDER’S
LC EXPOSURE IS NEITHER CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO THIS
SECTION 2.22(C), THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE
ISSUING BANK OR ANY LENDER HEREUNDER, ALL FACILITY FEES THAT OTHERWISE WOULD
HAVE BEEN PAYABLE TO SUCH DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION
OF SUCH DEFAULTING LENDER’S COMMITMENT THAT WAS UTILIZED BY SUCH LC EXPOSURE)
AND LETTER OF CREDIT FEES PAYABLE UNDER SECTION 2.12(B) WITH RESPECT TO SUCH
DEFAULTING LENDER’S LC EXPOSURE SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH
LC EXPOSURE IS CASH COLLATERALIZED AND/OR REALLOCATED; AND (VI) THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LENDERS OF ANY REALLOCATION
DESCRIBED IN THIS SECTION 2.22(C); AND

 

(D)                                 SO LONG AS ANY LENDER IS A DEFAULTING
LENDER, THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO FUND ANY SWINGLINE LOAN
AND THE ISSUING BANK SHALL NOT BE REQUIRED TO ISSUE, EXTEND THE EXPIRY DATE OF
OR INCREASE THE AMOUNT OF ANY LETTER OF CREDIT, UNLESS IT IS SATISFIED THAT THE
RELATED EXPOSURE WILL BE 100% COVERED BY THE COMMITMENTS OF THE NON-DEFAULTING
LENDERS AND/OR CASH COLLATERAL WILL BE PROVIDED BY THE BORROWERS IN ACCORDANCE
WITH SECTION 2.22(C), AND PARTICIPATING INTERESTS IN ANY SUCH NEWLY ISSUED OR
INCREASED LETTER OF CREDIT OR NEWLY MADE SWINGLINE LOAN SHALL BE ALLOCATED AMONG
NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH SECTION 2.22(C) (I) (AND
DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN); AND

 

(E)                                  IN THE EVENT THAT THE ADMINISTRATIVE AGENT,
THE BORROWER, THE ISSUING BANK AND THE SWINGLINE LENDER EACH AGREES THAT A
DEFAULTING LENDER HAS ADEQUATELY REMEDIED ALL MATTERS THAT CAUSED SUCH LENDER TO
BE A DEFAULTING LENDER, THEN THE SWINGLINE EXPOSURE AND LC EXPOSURE OF THE
LENDERS SHALL BE READJUSTED TO REFLECT THE INCLUSION OF SUCH LENDER’S
COMMITMENTS AND ON SUCH DATE SUCH LENDER SHALL PURCHASE AT PAR SUCH OF THE LOANS
OF THE OTHER LENDERS (OTHER THAN SWINGLINE LOANS) AS THE ADMINISTRATIVE AGENT
SHALL DETERMINE MAY BE NECESSARY IN ORDER FOR SUCH LENDER TO HOLD SUCH LOANS IN
ACCORDANCE WITH ITS APPLICABLE PERCENTAGE.

 

SECTION 2.23                    Expansion Option.

 

The Borrower may from time to time elect to request that the Commitments be
increased in a minimum amount of $10,000,000 (unless otherwise agreed by the
Administrative Agent) so long as, after giving effect thereto and taking into
account any prior increase or increases to the Commitments effected pursuant to
this Section 2.23, the Commitments do not exceed $550,000,000.  The Borrower may
arrange for any such increase to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Commitment, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities acceptable to the
Administrative Agent (each such new bank, financial institution or other entity,
an “Augmenting Lender”), to increase their existing Revolving Commitments, or
extend new Revolving Commitments, as the case may be, provided that (i) each
Augmenting Lender shall be reasonably acceptable to the Administrative Agent,
(ii) (x) in the case of an Increasing Lender, the Borrower, the Administrative
Agent and such Increasing Lender shall execute an agreement substantially

 

55

--------------------------------------------------------------------------------


 

in the form of Exhibit D hereto, and (y) in the case of an Augmenting Lender,
the Borrower, the Administrative Agent and such Augmenting Lender shall execute
an agreement substantially in the form of Exhibit E hereto, and (iii) any Lender
approached to so increase its Commitment may elect or decline, in its sole
discretion, to provide any such increase. Increases in Commitments and new
Commitments created pursuant to this Section 2.23 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders.  The Administrative Agent shall notify
the Borrower and each Lender of the effective date of any increase in the
Commitments.  Notwithstanding the foregoing, no increase in the Commitments (or
in the Commitment of any Lender), shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, the
conditions set forth in each paragraph of Section 4.02 shall be satisfied or
waived by the Required Lenders and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase and (iii) the Administrative Agent shall have received written opinions
addressed to the Administrative Agent and the Lenders and dated the effective
date of such increase of counsel to the Loan Parties in form and substance
reasonably satisfactory to the Administrative Agent.  On the effective date of
any increase in the Commitments, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s Applicable Percentage of each Class of
outstanding Loans is equivalent to such Lender’s Applicable Percentage the
Commitments and (ii) the Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower in accordance with the requirements of Section 2.03).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, BA Loan and BA Equivalent Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.17 if the deemed payment occurs other than on the last day of the
related Interest Periods.

 


ARTICLE III


 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01                    Organization; Powers.

 

Each of the Loan Parties is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02                    Authorization; Enforceability.

 

(A)                                  THE TRANSACTIONS ARE WITHIN THE CORPORATE
POWERS OF EACH OF THE LOAN PARTIES AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION.  EACH OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY
EXECUTED AND DELIVERED BY EACH LOAN PARTY AND

 

56

--------------------------------------------------------------------------------


 

CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 

(B)                                 THE CHOICE OF GOVERNING LAW PROVISIONS
CONTAINED IN THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY
IS A PARTY ARE ENFORCEABLE IN THE JURISDICTIONS WHERE SUCH LOAN PARTY IS
ORGANIZED OR INCORPORATED OR ANY COLLATERAL OF SUCH LOAN PARTY IS LOCATED.  ANY
JUDGMENT OBTAINED IN CONNECTION WITH ANY LOAN DOCUMENT IN THE JURISDICTION OF
THE GOVERNING LAW OF SUCH LOAN DOCUMENT WILL BE RECOGNIZED AND BE ENFORCEABLE IN
THE JURISDICTIONS WHERE SUCH LOAN PARTY IS ORGANIZED OR ANY COLLATERAL IS
LOCATED.

 

(C)                                  THE LOAN DOCUMENTS TO WHICH EACH LOAN PARTY
IS A PARTY ARE IN PROPER LEGAL FORM UNDER THE LAWS OF THE JURISDICTION IN WHICH
EACH SUCH LOAN PARTY IS ORGANIZED OR INCORPORATED AND EXISTING (I) FOR THE
ENFORCEMENT THEREOF AGAINST EACH SUCH LOAN PARTY UNDER THE LAWS OF EACH SUCH
JURISDICTION AND (II) IN ORDER TO ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY,
PRIORITY OR ADMISSIBILITY IN EVIDENCE OF SUCH LOAN DOCUMENTS.  IT IS NOT
NECESSARY TO ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY, PRIORITY OR
ADMISSIBILITY IN EVIDENCE OF THE LOAN DOCUMENTS TO WHICH ANY LOAN PARTY IS A
PARTY THAT ANY SUCH LOAN DOCUMENTS BE FILED, REGISTERED OR RECORDED WITH, OR
EXECUTED OR NOTARIZED BEFORE, ANY COURT OR OTHER AUTHORITY IN THE JURISDICTION
IN WHICH ANY SUCH LOAN PARTY IS ORGANIZED OR THAT ANY REGISTRATION CHARGE OR
STAMP OR SIMILAR TAX BE PAID ON OR IN RESPECT OF THE APPLICABLE LOAN DOCUMENTS
OR ANY OTHER DOCUMENT, EXCEPT (I) FOR ANY SUCH FILING, REGISTRATION, RECORDING,
EXECUTION OR NOTARIZATION THAT IS REFERRED TO IN SECTION 3.18 OR IS NOT REQUIRED
TO BE MADE UNTIL ENFORCEMENT OF THE APPLICABLE LOAN DOCUMENT OR (II) TO THE
EXTENT THE FOREGOING HAVE BEEN MADE OR PAID.

 

SECTION 3.03                    Governmental Approvals; No Conflicts.

 

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any Applicable Law or regulation or the articles, by-laws or other
organizational documents of the Borrower or any other Loan Party or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any
other Loan Party or any of their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any other Loan
Party, and (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any other Loan Party (except for Liens created pursuant
to the Loan Documents).

 

SECTION 3.04                    Financial Condition; No Material Adverse Change.

 

(A)                                  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS ITS CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME,
STOCKHOLDERS EQUITY AND CASH FLOWS AS OF AND FOR THE FISCAL YEAR ENDED 2008,
REPORTED ON BY ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, CERTIFIED BY
ITS CHIEF FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH
FLOWS OF THE BORROWER AND ITS CONSOLIDATED

 

57

--------------------------------------------------------------------------------


 

SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP,
SUBJECT TO YEAR-END AUDIT ADJUSTMENTS.

 

(B)                                 SINCE DECEMBER 31, 2008, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN (I) THE BUSINESS, ASSETS, OPERATIONS, PROSPECTS OR
FINANCIAL CONDITION OF THE BORROWER AND THE SUBSIDIARIES TAKEN AS A WHOLE,
(II) THE ABILITY OF THE BORROWER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR (III) THE RIGHTS OF OR BENEFITS AVAILABLE TO THE
LENDERS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT

 

SECTION 3.05                    Properties.

 

(A)                                  EACH OF THE BORROWER AND THE OTHER LOAN
PARTIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND
PERSONAL PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE
THAT DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.

 

(B)                                 EACH OF THE BORROWER AND THE OTHER LOAN
PARTIES OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS,
PATENTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE
THEREOF BY THE BORROWER AND THE OTHER LOAN PARTIES DOES NOT INFRINGE UPON THE
RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

 

(C)                                  NO LOAN PARTY OWNS ANY FREEHOLD INTEREST IN
ANY REAL ESTATE OTHER THAN THE PARCELS WHICH ARE DESCRIBED BY THEIR MUNICIPAL
ADDRESSES IN SCHEDULE 3.05.

 

(D)                                 NO LOAN PARTY OWNS ANY LEASEHOLD INTEREST IN
ANY REAL ESTATE OTHER THAN THE PARCELS WHICH ARE DESCRIBED BY THEIR MUNICIPAL
ADDRESSES IN SCHEDULE 3.05.

 

(E)                                  EACH OF THE LOCATIONS AT WHICH ANY LOAN
PARTY KEEPS ANY COLLATERAL WHICH IS TANGIBLE PERSONAL PROPERTY WITH AN AGGREGATE
VALUE OF GREATER THAN $25,000,000 IS SET FORTH IN SCHEDULE 3.05. THE LOCATION OF
EACH LOAN PARTY (FOR THE PURPOSES OF SECTION 7(3) OF THE PERSONAL PROPERTY
SECURITY ACT (ONTARIO)) IS SET FORTH IN SCHEDULE 3.05.

 

SECTION 3.06                    Litigation and Environmental Matters.

 

(A)                                  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY
OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN
ADVERSE DETERMINATION AND THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE
EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR (II) THAT INVOLVE THIS AGREEMENT OR
THE TRANSACTIONS.

 

(B)                                 EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT
WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR

 

58

--------------------------------------------------------------------------------


 

COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.

 

(C)                                  ALL FACILITIES AND PROPERTY (INCLUDING
UNDERLYING GROUNDWATER) OWNED, LEASED, USED OR OPERATED BY THE LOAN PARTIES HAVE
BEEN, AND CONTINUE TO BE, OWNED, LEASED, USED OR OPERATED BY THE LOAN PARTIES IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS IN EFFECT AT THE TIME AND FROM TIME TO
TIME OF SUCH OWNERSHIP, LEASING OR USAGE, EXCEPT WHERE FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(D)                                 THERE ARE NO PENDING OR THREATENED (IN
WRITING):

 

(I)                                     CLAIMS, COMPLAINTS, NOTICES OR REQUESTS
FOR INFORMATION RECEIVED BY LOAN PARTIES (OR ANY ONE OR MORE OF THEM) WITH
RESPECT TO ANY ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW, EXCEPT SUCH AS COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR

 

(II)                                  COMPLAINTS, NOTICES OR INQUIRIES TO THE
LOAN PARTIES (OR ANY ONE OR MORE OF THEM) REGARDING POTENTIAL LIABILITY UNDER
ANY ENVIRONMENTAL LAW WHICH LIABILITY COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(E)                                  THERE HAS BEEN NO ESCAPE, SEEPAGE, LEAKAGE,
SPILLAGE, DISCHARGE, EMISSION OR RELEASE OF HAZARDOUS MATERIALS AT, ON, UNDER OR
FROM ANY PROPERTY NOW OR PREVIOUSLY OWNED, LEASED, USED OR OPERATED BY THE LOAN
PARTIES (OR ANY ONE OR MORE OF THEM) THAT, SINGLY OR IN THE AGGREGATE, HAVE, OR
COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

 

(F)                                    EACH OF THE LOAN PARTIES HAS BEEN ISSUED
AND IS IN COMPLIANCE WITH ALL ENVIRONMENTAL PERMITS, EXCEPT WHERE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(G)                                 NO CONDITIONS EXIST AT, ON OR UNDER ANY
PROPERTY NOW OR PREVIOUSLY OWNED, LEASED, USED OR OPERATED BY THE LOAN PARTIES
(OR ANY ONE OR MORE OF THEM) WHICH, WITH THE PASSAGE OF TIME, OR THE GIVING OF
NOTICE OR BOTH, WOULD GIVE RISE TO LIABILITY UNDER ANY ENVIRONMENTAL LAW IN
EFFECT AT THE TIME, WHICH LIABILITY COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(H)                                 NO LOAN PARTY HAS WITHIN THE IMMEDIATELY
PRECEDING THREE (3) YEARS BEEN CONVICTED OF AN OFFENCE FOR NON-COMPLIANCE WITH
ANY ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR ENVIRONMENTAL ORDERS OR BEEN
FINED OR OTHERWISE SENTENCED OR SETTLED SUCH PROSECUTION SHORT OF CONVICTION.

 

(I)                                     EACH OF THE LOAN PARTIES HAS IN EFFECT A
MANAGEMENT STRUCTURE THAT PERMIT IT TO EFFECTIVELY MANAGE ENVIRONMENTAL RISK AND
RESPOND IN A TIMELY MANNER IN COMPLIANCE WITH THE ENVIRONMENTAL LAWS,
ENVIRONMENTAL ORDERS AND ENVIRONMENTAL PERMITS IN THE EVENT OF RELEASE OF
HAZARDOUS MATERIALS IN, ON OR UNDER THEIR PROPERTY.

 

59

--------------------------------------------------------------------------------

 

(J)                                     SINCE THE DATE OF THIS AGREEMENT, THERE
HAS BEEN NO CHANGE IN THE STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.

 

SECTION 3.07                    Compliance with Laws and Agreements.

 

Each of the Borrower and the other Loan Parties is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property including Requirements of Health Care Law and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

SECTION 3.08                    Investment Company Status.

 

Neither the Borrower nor any other Loan Party is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09                    Taxes.

 

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid, reserved
for or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10                    ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $10,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans.

 

SECTION 3.11                    Withholdings.

 

The Borrower and its Subsidiaries has withheld all employee withholdings and has
made all employer contributions to be withheld and made by it pursuant to
Applicable Law on account of Canadian Benefit Plans, Canadian Pension Plans,
employment insurance and employee income taxes, except for any such withholdings
and contributions in an aggregate amount less than $5,000,000.

 

SECTION 3.12                    Canadian Pension Plan and Benefit Plans.

 

Schedule 3.12 lists all Canadian Benefit Plans and Canadian Pension Plans
currently maintained or contributed or required to be contributed to by the
Borrower and its Subsidiaries.  No Canadian Pension Plan is a pension plan as
that term is defined in the Pension Benefits Act (Ontario),

 

60

--------------------------------------------------------------------------------


 

provides defined benefit entitlements to its beneficiaries, is unfunded, or
funded through a letter of credit or similar instrument.  The Borrower and its
Subsidiaries have complied with and performed all of their material obligations
under and in respect of the Canadian Benefit Plans and Canadian Pension Plans
under the terms thereof, any funding agreements and all Applicable Law
(including any fiduciary, funding, investment and administration obligations). 
All material employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Benefit Plan and Canadian
Pension Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all Applicable Law.  There have been no
material improper withdrawals or applications of the assets of the Canadian
Benefit Plans or Canadian Pension Plans.  No promises of benefit improvements
under the Canadian Benefit Plans or Canadian Pension Plans have been made except
where such improvement could not be reasonably expected to have a Material
Adverse Effect.  All material reports and disclosures relating to the Canadian
Pension Plans required by such plans and any Requirement of Law to be filed or
distributed have been filed or distributed.  There has been no partial
termination of any Canadian Pension Plan and no facts or circumstances have
occurred or existed that could result or be reasonably anticipated to result in
the declaration of a partial termination of any Canadian Pension Plan under
Requirements of Law which could reasonably be expected to have a Material
Adverse Effect.  Except as set forth on Schedule 3.12, (a) there are no
outstanding disputes concerning the assets of the Canadian Benefit Plans  and
Canadian Pension Plans and (b) all Canadian Benefit Plans are fully insured.

 

SECTION 3.13                    Disclosure.

 

The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.14                    Material Agreements.

 

All material agreements and contracts including Material Contracts to which the
Borrower and the other Loan Parties is a party or is bound as of the date of
this Agreement are listed on Schedule 3.14.  Except as could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any material
agreement to which it is a party.  To the extent requested by the Administrative
Agent or any Lender, all consents necessary to the granting of a security
interest in the Material Contracts and to the assignment of the Material
Contracts upon the occurrence of an Event of Default have been obtained. No
Contracts have been entered into by the Borrower or any other Loan Party (except
Material Contracts which are already covered by the immediately preceding
sentence) which prohibit in accordance with their respective terms the creation
of a security interest in the subject Contract, to the extent such Contract
would, if terminated, either on its own or together with all other such
Contracts of the Borrower and the other Loan Parties, result in the occurrence
of a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.15                    Solvency.

 

(A)                                  IMMEDIATELY AFTER THE CONSUMMATION OF THE
TRANSACTIONS TO OCCUR ON THE EFFECTIVE DATE, (I) THE FAIR VALUE OF THE ASSETS OF
THE BORROWER AND ITS SUBSIDIARIES, AT A FAIR VALUATION, WILL EXCEED ITS DEBTS
AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (II) THE BORROWER AND
ITS SUBSIDIARIES WILL BE ABLE TO PAY THEIR RESPECTIVE DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED; AND (III) THE BORROWER AND ITS SUBSIDIARIES WILL NOT HAVE
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED AFTER
THE EFFECTIVE DATE.

 

(B)                                 THE BORROWER SHALL NOT, NOR WILL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS
THEY MATURE, TAKING INTO ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE
RECEIVED BY IT OR ANY SUCH SUBSIDIARY AND THE TIMING OF THE AMOUNTS OF CASH TO
BE PAYABLE ON OR IN RESPECT OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH
SUBSIDIARY.

 

SECTION 3.16                    Insurance.

 

Schedule 3.16 sets forth a description of all insurance maintained by or on
behalf of the Borrower and its Subsidiaries as of the Effective Date.  As of the
Effective Date, all premiums in respect of such insurance have been paid.  The
Borrower believes that the insurance maintained by it and its Subsidiaries is
adequate.

 

SECTION 3.17                    Capitalization and Subsidiaries.

 

Schedule 3.17 sets forth as of the Effective Date (a) a correct and complete
list of the name and relationship to the Borrower of each and all of the
Borrower’s Subsidiaries, (b) subject to the notes on Schedule 3.17,  a true and
complete listing of each class of the authorized Equity Interests of each of the
Borrowers’ Subsidiaries, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.17, and (c) the type of entity of the
Borrower and each of its Subsidiaries.  All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non-assessable.

 

SECTION 3.18                    Security Interest in Collateral.

 

The provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favour of the Administrative Agent, for the
benefit of the Finance Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of Liens
permitted under Section 6.02 of this Agreement, to the extent any such Liens
would have priority over the Liens in favour of the Administrative Agent
pursuant to any Applicable Law or agreement.

 

SECTION 3.19                    Employment Matters.

 

As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any other Loan Party pending or, to the knowledge of the
Borrower, threatened.  The hours worked by and payments made to employees of the
Borrower and the other Loan Parties have not been in

 

62

--------------------------------------------------------------------------------


 

violation of the Fair Labor Standards Act, the Employee Standards Act (Ontario)
or any other applicable federal, state, provincial, territorial, local or
foreign law dealing with such matters.  All payments due from the Borrower or
any of its Subsidiaries, or for which any claim may be made against the Borrower
or any of its Subsidiaries, on account of wages, vacation pay and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary, except for any such
payment and claims in an aggregate amount less than $5,000,000.

 

SECTION 3.20                    Affiliate Transactions.

 

Except as set forth on Schedule 3.20, as of the date of this Agreement, there
are no existing or proposed agreements, arrangements, understandings, or
transactions between any Loan Party and any of the officers, members, managers,
directors, stockholders, parents, other interest holders, employees, or
Affiliates of any Loan Party or any members of their respective immediate
families.

 

SECTION 3.21                    Common Enterprise.

 

The successful operation and condition of each of the Loan Parties is affected
by and benefits from the continued successful performance of the functions of
the Borrower and its Subsidiaries (collectively, the “Biovail Group”) and in
particular the Loan Parties operating as members of the Biovail Group and
consequently the successful operation of each of the Loan Parties is dependent
on the successful performance and operation of each other Loan Party.  Each Loan
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from being a member of the Biovail Group and therefore
from (i) the successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrower hereunder, both in their
separate capacities and in the manner described above in this Section 3.21 as
members of the Biovail Group.  Each Loan Party has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.

 

SECTION 3.22                    Canadian Anti Money Laundering Legislation.

 

Neither the Borrower nor any other Canadian Loan Party is a charity registered
with the Canada Revenue Agency and it does not solicit charitable financial
donations from the public and none of the Borrowings under this Agreement and
none of the other services and products, if any, to be provided by any of the
Finance Parties under or in connection with this Agreement will be used by, on
behalf of or for the benefit, of any Person other than the Borrower or any other
Loan Party.

 

SECTION 3.23                    Financial Statements.

 

Each of the financial statements of the Borrower were prepared in accordance
with GAAP consistently applied in accordance with past practice.  The balance
sheets contained in the financial statements of the Borrower fairly present the
consolidated financial condition of the Borrower as at the date thereof and the
statements of income contained in the financial statements of the Borrower
fairly present the consolidated results of operations of the Borrower during the
fiscal period covered thereby.

 

SECTION 3.24                    Regulation U or X.

 

None of the Loan Parties is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock, and no proceeds of any credit
obtained hereunder shall be used for a

 

63

--------------------------------------------------------------------------------


 

purpose which violates, or would be inconsistent with, the Board Regulation U or
X.  Terms for which meanings are provided in the Board Regulation U or X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

 

SECTION 3.25                    Default.

 

There is no Default or Event of Default under this Agreement or any other Loan
Document.

 

SECTION 3.26                    Restrictions.

 

No Loan Party has granted or agreed to grant, or to permit to exist at any time,
any express prohibition or restriction which prevents or limits its ability to
enter into, and perform its obligations under, this Agreement and the other Loan
Documents.

 

SECTION 3.27                    Intellectual Property.

 

Each Loan Party possesses or has the right to use all Intellectual Property
material to the conduct of its business, each of which is in good standing in
all material respects, and has the right to use such Intellectual Property
without violation or infringement of any rights of others with respect thereto.
Schedule 3.27 lists of all such Intellectual Property, including a description
of the nature of such rights.

 


ARTICLE IV

 

Conditions

 

SECTION 4.01                    Effective Date.

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived or otherwise modified
by the Administrative Agent in its sole discretion):

 

(A)                                  CREDIT AGREEMENT AND LOAN DOCUMENTS. THE
ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED (X) FROM EACH PARTY
HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY
OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY
INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT
SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND (Y) DULY EXECUTED
COPIES OF THE LOAN DOCUMENTS AND SUCH OTHER CERTIFICATES, DOCUMENTS, INSTRUMENTS
AND AGREEMENTS AS THE ADMINISTRATIVE AGENTS SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

(B)                                 OPINIONS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED FAVOURABLE WRITTEN OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT
AND THE OTHER FINANCE PARTIES AND DATED THE EFFECTIVE DATE) OF EACH APPLICABLE
COUNSEL FOR THE BORROWER, COVERING SUCH MATTERS RELATING TO THE BORROWER, THIS
AGREEMENT OR THE TRANSACTIONS AS THE REQUIRED LENDERS SHALL REASONABLY REQUEST.
 THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION.

 

(C)                                  CLOSING CERTIFICATES; CERTIFIED CERTIFICATE
OF INCORPORATION; GOOD STANDING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) A CERTIFICATE OF

 

64

--------------------------------------------------------------------------------


 

EACH LOAN PARTY, DATED THE EFFECTIVE DATE AND EXECUTED BY A DULY APPOINTED
OFFICER OF SUCH LOAN PARTY, WHICH SHALL (A) CERTIFY THE RESOLUTIONS OF ITS BOARD
OF DIRECTORS, MEMBERS OR OTHER BODY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (B) IDENTIFY BY NAME
AND TITLE AND BEAR THE SIGNATURES OF THE FINANCIAL OFFICERS AND ANY OTHER
OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY, AND (C) CONTAIN APPROPRIATE ATTACHMENTS, INCLUDING THE CERTIFICATE OR
ARTICLES OF INCORPORATION OR ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE
RELEVANT AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY, AND A
TRUE AND CORRECT COPY OF ITS BY-LAWS, MEMORANDUM AND ARTICLES OF ASSOCIATION OR
OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT, AND (II) A LONG FORM CERTIFICATE
OF GOOD STANDING, STATUS OR COMPLIANCE FOR EACH LOAN PARTY FROM ITS JURISDICTION
OF ORGANIZATION.

 

(D)                                 LIEN SEARCHES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE RESULTS OF RECENT LIEN SEARCHES IN EACH OF THE
JURISDICTIONS WHERE ASSETS OF THE LOAN PARTIES ARE LOCATED, AND SUCH SEARCHES
SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS
PERMITTED BY SECTION 6.02 OR DISCHARGED ON OR PRIOR TO THE EFFECTIVE DATE
PURSUANT TO A PAY-OFF LETTER OR OTHER DOCUMENTATION SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

(E)                                  FUNDING ACCOUNTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A NOTICE SETTING FORTH THE DEPOSIT ACCOUNT(S) OF THE
BORROWER (THE “FUNDING ACCOUNTS”) TO WHICH THE LENDERS ARE AUTHORIZED BY THE
BORROWER TO TRANSFER THE PROCEEDS OF ANY BORROWINGS REQUESTED OR AUTHORIZED
PURSUANT TO THIS AGREEMENT.

 

(F)                                    PLEDGED STOCK; STOCK POWERS; PLEDGED
NOTES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING ALL CERTIFICATED EQUITY INTERESTS PLEDGED PURSUANT TO THE SECURITY
DOCUMENTS, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND
(II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT
TO THE SECURITY DOCUMENTS ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED
BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF.

 

(G)                                 FILINGS, REGISTRATIONS AND RECORDINGS.  EACH
DOCUMENT (INCLUDING ANY PERSONAL PROPERTY SECURITY ACT OR UNIFORM COMMERCIAL
CODE FINANCING STATEMENT) REQUIRED BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR
RECORDED IN ORDER TO CREATE IN FAVOUR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE OTHER FINANCE PARTIES, A PERFECTED LIEN ON THE COLLATERAL
DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN
WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02), SHALL BE IN PROPER
FORM FOR FILING, REGISTRATION OR RECORDATION.

 

(H)                                 ENVIRONMENTAL REPORTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ENVIRONMENTAL REVIEW REPORTS WITH RESPECT TO THE
MORTGAGED PROPERTY FROM FIRM(S) REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, WHICH REVIEW REPORTS SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.

 

65

--------------------------------------------------------------------------------


 

(I)                                     MORTGAGES, ETC.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH RESPECT TO EACH MORTGAGED PROPERTY, EACH OF THE
FOLLOWING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT:

 

(I)                                     A MORTGAGE ON SUCH PROPERTY;

 

(II)                                  A LIVE ALTA OR OTHER MORTGAGEE’S TITLE
POLICY;

 

(III)                               A SURVEY, SITE PLAN OR PLAT ACCEPTABLE TO
SUCH TITLE COMPANY RETAINED BY THE LOAN PARTIES AS SHALL BE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT FOR PURPOSES OF PROVIDING THE TITLE
POLICY AND ENDORSEMENTS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT;

 

(IV)                              AN OPINION OF COUNSEL IN THE JURISDICTION IN
WHICH SUCH PARCEL OF REAL PROPERTY IS LOCATED IN FORM AND SUBSTANCE AND FROM
COUNSEL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(V)                                 SUCH OTHER INFORMATION, DOCUMENTATION, AND
CERTIFICATIONS AS MAY BE REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT.

 

(J)                                     LANDLORD WAIVERS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH RESPECT TO EACH LEASED PROPERTY, A LANDLORD
WAIVER FROM THE LANDLORD OF EACH SUCH PROPERTY, IN EACH CASE, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(K)                                  INSURANCE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EVIDENCE OF INSURANCE COVERAGE IN FORM, SCOPE, AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND OTHERWISE IN COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS.

 

(L)                                     LETTER OF CREDIT APPLICATION.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A PROPERLY COMPLETED LETTER OF CREDIT
APPLICATION IF THE ISSUANCE OF A LETTER OF CREDIT WILL BE REQUIRED ON THE
EFFECTIVE DATE.

 

(M)                               KNOW YOUR CUSTOMER.  EACH LENDER SHALL HAVE
RECEIVED ALL INFORMATION NECESSARY TO ENABLE SUCH LENDER TO IDENTIFY THE
BORROWER AND EACH OTHER LOAN PARTY TO THE EXTENT REQUIRED FOR COMPLIANCE WITH
THE PATRIOT ACT, THE PROCEEDS OF CRIME (MONEY LAUNDERING) AND TERRORIST
FINANCING ACT (CANADA) OR OTHER “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS.

 

(N)                                 OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AS ANY FINANCE PARTY OR THEIR COUNSEL
MAY HAVE REASONABLY REQUESTED INCLUDING, WITHOUT LIMITATION, INFORMATION AND
DOCUMENTS REQUIRED BY SECTION 9.16.

 

(O)                                 NO DEFAULT CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY
THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER,
CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A), (B),
(C) AND (E) OF SECTION 4.02.

 

66

--------------------------------------------------------------------------------


 

(P)                                 FEES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE
DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL
OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER
HEREUNDER.

 

(Q)                                 GOVERNMENTAL APPROVALS. THE ADMINISTRATIVE
AGENT AND ITS COUNSEL SHALL BE SATISFIED THAT ALL APPLICABLE LAWS AND
REQUIREMENTS OF HEALTH CARE LAW HAVE BEEN COMPLIED WITH, ALL MATERIAL AGREEMENTS
HAVE BEEN ENTERED INTO AND ALL NECESSARY GOVERNMENTAL, CORPORATE AND OTHER THIRD
PARTY CONSENTS AND APPROVALS HAVE BEEN OBTAINED WITH RESPECT TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREIN.

 

(R)                                    PROJECTIONS. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE BORROWER’S THREE (3) YEAR PROJECTIONS, IN REASONABLE
DETAIL INCLUDING ANTICIPATED PERFORMANCE, SUMMARY BALANCE SHEET, INCOME
STATEMENT AND CASH FLOW STATEMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO IT.

 

(S)                                  CONVERTIBLE NOTES. THE ADMINISTRATIVE AGENT
SHALL BE SATISFIED WITH THE PRICING OF THE CONVERTIBLE NOTES IN A MINIMUM AMOUNT
OF $150,000,000. THE ADMINISTRATIVE AGENT IS SATISFIED THAT THE CONVERTIBLE NOTE
TRANSACTION WILL CLOSE CONCURRENTLY WITH THE TRANSACTIONS.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Toronto, Ontario time, on
June 30, 2009 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

SECTION 4.02                    Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

 

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE.

 

(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.

 

(C)                                  NO THIRD PARTY DEMANDS OR GARNISHMENT
ORDERS PURSUANT TO A COURT ORDER OR OTHER LEGAL REQUIREMENT (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO SECTION 224.1 OF THE ITA SHALL HAVE BEEN SERVED UPON OR
SENT TO THE ADMINISTRATIVE AGENT OR ANY OTHER FINANCE PARTY IN RESPECT OF THE
BORROWER.

 

(D)                                 A DULY COMPLETED BORROWING REQUEST DELIVERED
IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT.

 

67

--------------------------------------------------------------------------------


 

(E)                                  THE MAKING OF THE REQUESTED LOAN SHALL NOT
BE PROHIBITED BY ANY LEGAL REQUIREMENT.

 

(F)                                    ALL OF THE CONDITIONS PRECEDENT SET OUT
IN SECTION 4.01 SHALL HAVE BEEN SATISFIED.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in each paragraph of
this Section.

 


ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Finance Parties that:

 

SECTION 5.01                    Financial Statements; Other Information.

 

The Borrower will furnish to the Administrative Agent and each other Finance
Party:

 

(A)                                  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL
YEAR OF THE BORROWER, ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF
AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED;

 

(B)                                 WITHIN 45 DAYS AFTER THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF
THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY
ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;

 

(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, A COMPLIANCE CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER IN THE FORM ATTACHED AS EXHIBIT F
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED

 

68

--------------------------------------------------------------------------------


 

CALCULATIONS CONFIRMING THE BORROWER’S TOTAL DEBT TO EBITDA RATIO AND
DEMONSTRATING COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS, AND (III) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY
SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(D)                                 CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT
REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE
DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY
DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING
RULES OR GUIDELINES);

 

(E)                                  CONCURRENTLY AS THE SAME BECOME PUBLICLY
AVAILABLE, COPIES (OR EMAIL NOTICE) OF ALL PERIODIC AND OTHER REPORTS, PROXY
STATEMENTS AND OTHER MATERIALS, INCLUDING EACH 20-F AND 6-K, FILED BY THE
BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, THE
ONTARIO SECURITIES COMMISSION OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR
ALL OF THE FUNCTIONS OF SAID COMMISSIONS, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE
CASE MAY BE;

 

(F)                                    NO LATER THAN 30 DAYS FOLLOWING THE FIRST
DAY OF EACH FISCAL YEAR OF THE BORROWER, THE ANNUAL CONSOLIDATED BUDGET OF THE
BORROWER AS PREPARED BY MANAGEMENT OF THE BORROWER AND APPROVED BY THE
BORROWER’S BOARD OF DIRECTORS AND IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT; AND

 

(G)                                 PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY
REQUEST.

 

SECTION 5.02                    Notices of Material Events.

 

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(A)                                  THE OCCURRENCE OF ANY DEFAULT;

 

(B)                                 THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
OR AFFECTING THE BORROWER OR ANY AFFILIATE THEREOF THAT (I)  IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(II) SEEKS DAMAGES IN EXCESS OF $20,000,000, (III) SEEKS INJUNCTIVE RELIEF THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(IV) ALLEGES CRIMINAL MISCONDUCT BY THE BORROWER OR ANY OTHER LOAN PARTY,
(V) ALLEGES THE VIOLATION OF ANY LAW REGARDING, OR SEEKS REMEDIES IN CONNECTION
WITH, ANY ENVIRONMENTAL LAWS WHICH, IN ANY CASE, COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITIES OR OBLIGATIONS OF THE LOAN PARTIES IN EXCESS OF
$20,000,000, OR (VI) CONTESTS ANY TAX, FEE, ASSESSMENT, OR OTHER GOVERNMENTAL
CHARGE IN EXCESS OF $20,000,000;

 

69

--------------------------------------------------------------------------------


 

(C)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $20,000,000;

 

(D)                                 ANY LIEN (OTHER THAN PERMITTED ENCUMBRANCES)
OR CLAIM MADE OR ASSERTED AGAINST ANY COLLATERAL HAVING AN AGGREGATE VALUE IN
EXCESS OF $20,000,000;

 

(E)                                  ANY LOSS, DAMAGE, OR DESTRUCTION TO THE
COLLATERAL IN THE AMOUNT OF $20,000,000 OR MORE, WHETHER OR NOT COVERED BY
INSURANCE;

 

(F)                                    ALL MATERIAL AMENDMENTS TO THE
CONVERTIBLE NOTES, TOGETHER WITH A COPY OF EACH SUCH AMENDMENT;

 

(G)                                 THE RECEIPT BY ANY CANADIAN LOAN PARTY OF
ANY NOTICE OR DIRECTIVE OR ORDER FROM ANY CANADIAN FEDERAL OR PROVINCIAL
GOVERNMENTAL OR REGULATORY AUTHORITY HAVING JURISDICTION OVER ANY CANADIAN
PENSION PLAN REGARDING A CANADIAN PENSION PLAN SHORTFALL, DEFICIENCY, INSOLVENCY
OR OTHER MATTER, TOGETHER WITH A COPY OF ANY SUCH NOTICE, DIRECTIVE OR ORDER
(INCLUDING, WITHOUT LIMITATION, ANY FORM 7 (SUMMARY OF CONTRIBUTIONS/REVISED
SUMMARY OF CONTRIBUTIONS) RECEIVED BY ANY CANADIAN LOAN PARTY IN CONNECTION WITH
THE PENSION BENEFITS ACT (ONTARIO)), IN EACH CASE TO THE EXTENT SUCH NOTICE,
DIRECTIVE OR ORDER COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;

 

(H)                                 THE RELEASE INTO THE ENVIRONMENT OF ANY
HAZARDOUS MATERIAL THAT IS REQUIRED BY ANY APPLICABLE ENVIRONMENTAL LAW TO BE
REPORTED TO A GOVERNMENTAL AUTHORITY OR WHICH COULD REASONABLY BE EXPECTED TO
LEAD TO ANY MATERIAL ENVIRONMENTAL LIABILITY WHICH, IN ANY CASE, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITIES OR OBLIGATIONS OF THE LOAN
PARTIES IN EXCESS OF $20,000,000;

 

(I)                                     ANY LOAN PARTY BECOMING AWARE OF OR
RECEIVING NOTICE OF ANY OF ITS PRODUCTS RESULTING IN OR ALLEGEDLY RESULTING IN
SIGNIFICANT ADVERSE EFFECTS WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;

 

(J)                                     THE REQUIREMENT BY ANY REGULATORY AGENCY
OR GOVERNMENTAL AUTHORITY THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE THIRD-PARTY MANUFACTURERS TO CEASE OR LIMIT PRODUCTION OF ANY
DRUGS OR PHARMACEUTICALS AT ANY MANUFACTURING FACILITY TO THE EXTENT THAT SUCH
REQUIREMENT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;
AND

 

(K)                                  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                    Existence; Conduct of Business.

 

The Borrower will, and will cause each Loan Party to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights,

 

70

--------------------------------------------------------------------------------


 

qualifications, licenses, permits, privileges and franchises material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04                    Payment of Obligations.

 

The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05                    Maintenance of Properties.

 

The Borrower will, and will cause each of its Subsidiaries to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

SECTION 5.06                    Books and Records; Inspection Rights.

 

The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

SECTION 5.07                    Compliance with Laws; Agreements.

 

(A)                                  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, (A) COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY INCLUDING
REQUIREMENTS OF HEALTH CARE LAW, AND (B) COMPLY WITH ALL INDENTURES, AGREEMENTS
OR OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT IN EACH CASE, WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(B)                                 CANADIAN PENSION PLANS AND BENEFIT PLANS.

 

(I)                                     FOR EACH EXISTING, OR HEREAFTER ADOPTED,
CANADIAN PENSION PLAN AND CANADIAN BENEFIT PLAN, THE BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, IN A TIMELY FASHION COMPLY WITH AND PERFORM IN ALL
MATERIAL RESPECTS ALL OF ITS OBLIGATIONS UNDER AND IN RESPECT OF SUCH CANADIAN
PENSION PLAN OR CANADIAN BENEFIT PLAN, INCLUDING UNDER ANY FUNDING AGREEMENTS
AND ALL APPLICABLE LAW (INCLUDING ANY FIDUCIARY, FUNDING, INVESTMENT AND
ADMINISTRATION OBLIGATIONS).

 

71

--------------------------------------------------------------------------------


 

(II)                                  THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AND EACH OF ITS SUBSIDIARIES (I) IF
REQUESTED BY THE ADMINISTRATIVE AGENT, COPIES OF EACH ANNUAL AND OTHER RETURN,
REPORT OR VALUATION WITH RESPECT TO EACH CANADIAN PENSION PLAN AS FILED WITH ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR FUNDING AGENT; (II) PROMPTLY AFTER RECEIPT
THEREOF, A COPY OF ANY DIRECTION, ORDER, NOTICE, RULING OR OPINION THAT THE
BORROWER OR ANY SUBSIDIARY MAY RECEIVE FROM ANY APPLICABLE GOVERNMENTAL
AUTHORITY WITH RESPECT TO ANY CANADIAN PENSION PLAN, IN EACH CASE TO THE EXTENT
SUCH DIRECTION, ORDER, NOTICE, RULING OR OPINION COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT; (III) NOTIFICATION WITHIN 30 DAYS OF ANY
INCREASES HAVING A COST TO ONE OR MORE OF THE BORROWER AND ITS SUBSIDIARIES IN
EXCESS OF $5,000,000 PER ANNUM IN THE AGGREGATE, IN THE BENEFITS OF ANY EXISTING
CANADIAN PENSION PLAN OR CANADIAN BENEFIT PLAN, OR THE ESTABLISHMENT OF ANY NEW
CANADIAN PENSION PLAN OR CANADIAN BENEFIT PLAN, OR THE COMMENCEMENT OR
REQUIREMENT TO COMMENCE CONTRIBUTIONS TO ANY SUCH PLAN TO WHICH THE BORROWER OR
ANY OF ITS SUBSIDIARIES WAS NOT PREVIOUSLY CONTRIBUTING; AND (IV) NOTIFICATION
WITHIN 30 DAYS OF ANY VOLUNTARY OR INVOLUNTARY TERMINATION OF, OR PARTICIPATION
IN, A CANADIAN PENSION PLAN OR A CANADIAN BENEFIT PLAN.

 

(C)                                  ENVIRONMENTAL COVENANT.  THE BORROWER AND
EACH OF ITS SUBSIDIARIES (1) SHALL BE AT ALL TIMES IN MATERIAL COMPLIANCE WITH
ALL ENVIRONMENTAL LAWS, AND (2) SHALL SIMILARLY ENSURE THAT THE ASSETS AND
OPERATIONS ARE IN MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND THAT NO
HAZARDOUS MATERIALS ARE, CONTRARY TO ANY ENVIRONMENTAL LAWS, DISCHARGED,
EMITTED, RELEASED, GENERATED, USED, STORED, MANAGED, TRANSPORTED OR OTHERWISE
DEALT WITH.

 

SECTION 5.08                    Use of Proceeds.

 

The proceeds of the Loans will be used only for the general corporate purposes
of the Borrower and its subsidiaries in the ordinary course of business
including permitted capital expenditures, permitted acquisitions and refinancing
existing indebtedness.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 5.09                    Insurance.

 

The Borrower will, and will cause each Subsidiary to, maintain with financially
sound and reputable carriers having a financial strength rating reasonably
acceptable to the Administrative Agent (a) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; product liability; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents.  The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

 

72

--------------------------------------------------------------------------------

 

SECTION 5.10                    Depository Banks; Control Agreements.

 

(A)                                  FROM AND AFTER THE DATE 30 DAYS FROM THE
EFFECTIVE DATE OR FROM AND AFTER SUCH LATER DATE AS AGREED TO BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, EACH OF THE LOAN PARTIES WILL AT
ALL TIMES MAINTAIN A LENDER AS THEIR PRINCIPAL DEPOSITORY BANK, INCLUDING FOR
THE MAINTENANCE OF OPERATING, ADMINISTRATIVE, CASH MANAGEMENT, COLLECTION
ACTIVITY, AND OTHER DEPOSIT ACCOUNTS FOR THE CONDUCT OF THEIR BUSINESS.

 

(B)                                 ON OR BEFORE THE EFFECTIVE DATE OR BY SUCH
LATER DATE AS AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, EACH
OF THE LOAN PARTIES WILL CAUSE ANY INSTITUTION (FINANCIAL OR OTHERWISE) WITH
WHICH IT HAS A DEPOSIT ACCOUNT OR A SECURITIES ACCOUNT (OTHER THAN EXCLUDED
ACCOUNTS) TO (I) ENTER INTO A CONTROL AGREEMENT OR (II) OTHERWISE ESTABLISH
“CONTROL” WITHIN THE MEANING OF SECTION 9-104 OF THE UCC IN FAVOUR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE FINANCE PARTIES, IN EITHER CASE WITH
RESPECT TO ALL DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS (OTHER THAN EXCLUDED
ACCOUNTS) MAINTAINED BY THE LOAN PARTIES AS OF THE EFFECTIVE DATE.

 

(C)                                  THE LOAN PARTIES WILL (I) PROVIDE PROMPT
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF THE ESTABLISHMENT OF ANY DEPOSIT
ACCOUNT OR SECURITIES ACCOUNT AFTER THE EFFECTIVE DATE AND (II) CONTEMPORANEOUS
WITH THE ESTABLISHMENT OF SUCH DEPOSIT ACCOUNT OR SECURITIES ACCOUNT, OBTAIN A
CONTROL AGREEMENT OR OTHERWISE ESTABLISH “CONTROL” WITHIN THE MEANING OF
SECTION 9-104 OF THE UCC IN FAVOUR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE FINANCE PARTIES, IN EITHER CASE  WITH RESPECT TO SUCH DEPOSIT ACCOUNT OR
SECURITIES ACCOUNT.

 

SECTION 5.11                    Intellectual Property.

 

The Borrower will, and will cause each of its Subsidiaries to:

 

(A)                                  MAINTAIN ALL NECESSARY REGISTRATION AND
APPLICATIONS FOR REGISTRATION FOR ANY INTELLECTUAL PROPERTY WHICH IS MATERIAL
FOR ITS BUSINESS IN GOOD STANDING, INCLUDING WITHOUT LIMITATION PAYING ALL FEES
AND MAKING ALL SUCH FILINGS AS MAY BE REQUIRED FROM TIME TO TIME;

 

(B)                                 NOTIFY THE ADMINISTRATIVE AGENT IF IT KNOWS,
OR HAS REASON TO KNOW, OF ANY APPLICATION OR REGISTRATION RELATING TO ANY
INTELLECTUAL PROPERTY MATERIAL TO THE BUSINESS OF ANY OF THE LOAN PARTIES THAT
MAY EXPIRE, BECOME ABANDONED OR DEDICATED TO THE PUBLIC DOMAIN, OR OF ANY
MATERIAL ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR
ANY SUCH DETERMINATION IN, ANY PROCEEDING IN THE CANADIAN PATENT AND TRADE MARK
OFFICES, THE UNITED STATES PATENT AND TRADE MARK OFFICE OR ANY COURT OR TRIBUNAL
IN ANY COUNTRY) REGARDING THE OWNERSHIP BY ANY LOAN PARTY OF ANY MATERIAL
INTELLECTUAL PROPERTY OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP AND MAINTAIN
THE SAME; AND

 

(C)                                  REPORT TO THE ADMINISTRATIVE AGENT
REGISTRATION, OR ANY APPLICATION FOR THE REGISTRATION, OF ANY INTELLECTUAL
PROPERTY MATERIAL TO THE BUSINESS OF THE LOAN PARTIES TAKEN AS A WHOLE WITH ANY
INTELLECTUAL PROPERTY OFFICE IN ANY RELEVANT JURISDICTION WITHIN 30 DAYS AFTER
THE LAST DAY OF THE FISCAL QUARTER OF THE BORROWER

 

73

--------------------------------------------------------------------------------


 

IN WHICH SUCH APPLICATION OCCURS (WHETHER ANY SUCH APPLICATION IS MADE BY ITSELF
OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE).

 

SECTION 5.12                    Loan Party Assets and Revenues.

 

The Borrower and the other Loan Parties shall maintain (i) revenues, as of the
end of any fiscal quarter, for the period of four consecutive fiscal quarters
then ended, equal to or greater than 92.5% of the consolidated revenues of the
Borrower and its Subsidiaries for such period, and (ii) assets, as of end of any
fiscal quarter, equal to or greater than 92.5% of the consolidated total assets
of the Borrower and its Subsidiaries as of the end of such fiscal quarter.

 

SECTION 5.13                    Additional Barbados Security.

 

Upon the occurrence of a Default, at the request of the Administrative Agent
(which request it shall make in its sole discretion), the Borrower shall, and
shall cause Hythe Properties Incorporated to, within 10 Business Days from the
date requested by the Administrative Agent (or by such later date agreed to by
the Administrative Agent in writing in its sole discretion), (a) register, or
cause its counsel to register, against title to Barbados Property, a mortgage in
form and scope satisfactory to the Administrative Agent (in a principal amount
not to exceed the fair market value of such property), (b) to the extent
available on commercially reasonable terms, deliver to the Administrative Agent
title insurance policies in respect of Barbados Property in form, scope and
amount satisfactory to the Administrative Agent and, to the extent such a title
insurance policy is not so available, cause its counsel to deliver a title
opinion in respect of Barbados Property in form and scope satisfactory to the
Administrative Agent, and (c) make, do, execute, and deliver or cause to be
made, done, executed and delivered, all such further acts, deeds, certificates,
assurances, legal opinions and things as may be necessary in the opinion of the
Administrative Agent to perfect its Lien on the Barbados Property.

 

SECTION 5.14                    Additional Mortgages.

 

If any one or more of the Dublin Property, {*}† or the Mississauga Property is
not sold by the applicable Loan Party on or before August 31, 2009 or by such
later date as agreed to by the Administrative Agent in its sole discretion, or
if the applicable Loan Party no longer intends to sell any one or more of such
properties on or before August 31, 2009, the Borrower will, and will cause the
applicable Loan Party to (a) provide to the Administrative Agent each of the
items set out in Section 4.01(i) in respect of such property, (b) register, or
cause its counsel to register, against title to each of such properties, a
mortgage in form and scope satisfactory to the Administrative Agent on or before
September 15, 2009 (or by such later date agreed to by the Administrative Agent
in writing in its sole discretion, acting reasonably), and (c) to the extent
available on commercially reasonable terms, deliver to the Administrative Agent
title insurance policies in respect of each of such properties in form, scope
and amount satisfactory to the Administrative Agent and, to the extent such a
title insurance policy is not so available, cause its counsel to deliver a title
opinion in respect of the applicable properties in form and scope satisfactory
to the Administrative Agent, in each case, on or before September 15, 2009 (or
by such later date agreed to by the Administrative Agent in writing in its sole
discretion, acting reasonably).

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

74

--------------------------------------------------------------------------------


 

SECTION 5.15                    Additional Collateral; Further Assurances.

 

(A)                                  SUBJECT TO APPLICABLE LAW, THE BORROWER
SHALL CAUSE EACH SIGNIFICANT SUBSIDIARY FORMED OR ACQUIRED AFTER THE DATE OF
THIS AGREEMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO BECOME A LOAN
PARTY BY EXECUTING A LOAN GUARANTEE (OR A JOINDER AGREEMENT TO AN EXISTING LOAN
GUARANTEE) IN EITHER CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  UPON EXECUTION AND DELIVERY THEREOF, EACH SUCH PERSON
(I) SHALL AUTOMATICALLY BECOME A GUARANTOR HEREUNDER AND (SUBJECT TO THE TERMS
OF THIS SECTION 5.15) THEREUPON SHALL HAVE ALL OF THE RIGHTS, BENEFITS, DUTIES,
AND OBLIGATIONS IN SUCH CAPACITY UNDER THE LOAN DOCUMENTS AND (II) WILL GRANT
LIENS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE FINANCE PARTIES, IN
ANY PROPERTY OF SUCH LOAN PARTY WHICH CONSTITUTES COLLATERAL.

 

(B)                                 THE BORROWER WILL CAUSE ALL OF ITS ISSUED
AND OUTSTANDING EQUITY INTERESTS IN EACH OF ITS DIRECT AND INDIRECT SIGNIFICANT
SUBSIDIARIES TO BE SUBJECT AT ALL TIMES TO A FIRST PRIORITY, PERFECTED LIEN IN
FAVOUR OF THE ADMINISTRATIVE AGENT AS SECURITY FOR THE SECURED OBLIGATIONS
PURSUANT TO THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS OR OTHER SECURITY
DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.

 

(C)                                  WITHOUT LIMITING THE FOREGOING, EACH LOAN
PARTY WILL, AND WILL CAUSE EACH SIGNIFICANT SUBSIDIARY TO, EXECUTE AND DELIVER,
OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE ADMINISTRATIVE AGENT SUCH
DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL TAKE OR CAUSE TO BE TAKEN SUCH
FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS,
FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST AND, IF REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT, OTHER DOCUMENTS AND SUCH OTHER ACTIONS OR DELIVERIES OF
THE TYPE REQUIRED BY SECTION 4.01, AS APPLICABLE), WHICH ARE REQUIRED BY LAW OR
WHICH THE ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST TO
CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND TO ENSURE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED
TO BE CREATED BY THE COLLATERAL DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN
PARTIES.

 

(D)                                 IF ANY MATERIAL ASSETS (INCLUDING ANY REAL
PROPERTY) HAVING A VALUE IN EXCESS OF $25,000,000 ARE ACQUIRED BY ANY LOAN PARTY
AFTER THE EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE
SECURITY DOCUMENTS THAT BECOME SUBJECT TO THE LIENS IN FAVOUR OF THE
ADMINISTRATIVE AGENT UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, THE BORROWER WILL CAUSE SUCH
ASSETS TO BE SUBJECTED TO A LIEN SECURING THE SECURED OBLIGATIONS AND WILL TAKE,
AND CAUSE THE APPLICABLE LOAN PARTY TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY
OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH
LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (C) OF THIS SECTION, ALL AT THE
EXPENSE OF THE LOAN PARTIES.

 

(E)                                  NOTWITHSTANDING THE FOREGOING PARAGRAPHS OF
THIS SECTION 5.15, A SIGNIFICANT SUBSIDIARY REFERRED TO ABOVE SHALL NOT BE
OBLIGED TO DELIVER A LOAN GUARANTEE OR THE SECURITY DOCUMENTS REFERRED TO ABOVE
FOR SO LONG AS IT IS PROHIBITED BY APPLICABLE LAW FROM DOING SO OR IF IN THE
GOOD FAITH OPINION OF THE ADMINISTRATIVE AGENT THE COSTS OF GRANTING SUCH LOAN
GUARANTEE AND SECURITY

 

75

--------------------------------------------------------------------------------


 

DOCUMENTS ARE NOT REASONABLE RELATIVE TO THE BENEFITS TO BE RECEIVED BY THE
FINANCE PARTIES THEREFROM.

 

SECTION 5.16                    Post Closing Items.

 

The Loan Parties shall take or cause to be taken each action set forth on
Schedule 5.16 and such action is to be completed within the time period set
forth on Schedule 5.16 for such action, it being understood that the
Administrative Agent may, in its sole discretion, grant extensions to the time
period set forth thereon.

 


ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01                    Indebtedness.

 

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(A)                                  INDEBTEDNESS CREATED HEREUNDER;

 

(B)                                 INDEBTEDNESS EXISTING ON THE DATE HEREOF AND
SET FORTH IN SCHEDULE 6.01 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH
INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 

(C)                                  INDEBTEDNESS OF THE BORROWER TO ANY
SUBSIDIARY AND OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED THAT (I) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE
BORROWER OR ANY OTHER LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04 AND (II) OTHER
THAN THE BIOVAIL SA INDEBTEDNESS, INDEBTEDNESS OF THE BORROWER OR ANY OTHER LOAN
PARTY TO ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE SUBORDINATED TO THE
SECURED OBLIGATIONS ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT;

 

(D)                                 GUARANTEES BY THE BORROWER OF INDEBTEDNESS
OF ANY SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY
OTHER SUBSIDIARY; PROVIDED THAT (I) THE INDEBTEDNESS SO GUARANTEED IS PERMITTED
BY THIS SECTION 6.01, (II) GUARANTEES BY ANY BORROWER OR ANY OTHER LOAN PARTY OF
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE SUBJECT TO
SECTION 6.04 AND (III) GUARANTEES PERMITTED UNDER THIS CLAUSE (D) SHALL BE
SUBORDINATED TO THE SECURED OBLIGATIONS OF THE APPLICABLE SUBSIDIARY ON THE SAME
TERMS AS THE INDEBTEDNESS SO GUARANTEED IS SUBORDINATED TO THE SECURED
OBLIGATIONS;

 

(E)                                  INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF
ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE

 

76

--------------------------------------------------------------------------------


 

ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH
INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;
PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER
SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, AND
(II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE
(E) SHALL NOT EXCEED $40,000,000 AT ANY TIME OUTSTANDING;

 

(F)                                    INDEBTEDNESS OF ANY PERSON THAT BECOMES A
SUBSIDIARY AFTER THE DATE HEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTS AT
THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (F) SHALL NOT EXCEED
$25,000,000 AT ANY TIME OUTSTANDING;

 

(G)                                 INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY AS AN ACCOUNT PARTY IN RESPECT OF TRADE LETTERS OF CREDIT;

 

(H)                                 INDEBTEDNESS EVIDENCED BY THE CONVERTIBLE
NOTES; AND

 

(I)                                     ANY OTHER UNSECURED INDEBTEDNESS
INCLUDING, FOR GREATER CERTAINTY ONLY, ANY UNSECURED AND DEFERRED PURCHASE PRICE
TO BE PAID IN RESPECT OF PERMITTED ACQUISITIONS.

 

SECTION 6.02                    Liens.

 

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

(A)                                  PERMITTED ENCUMBRANCES;

 

(B)                                 ANY LIEN ON ANY PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE
6.02; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET
OF THE BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;

 

(C)                                  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET
PRIOR TO THE ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING
ON ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT
(I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF; AND

 

77

--------------------------------------------------------------------------------


 

(D)                                 LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED,
CONSTRUCTED OR IMPROVED BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (E) OF
SECTION 6.01, (II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY
ARE INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION
OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES
NOT EXCEED 100% OF THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED
OR CAPITAL ASSETS AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY.

 

Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by the Administrative Agent or the Lenders of any Lien or Permitted Lien
(whether such approval is oral or in writing) shall be construed as or deemed to
constitute a subordination by the Administrative Agent or the Lenders of any
security interest or other right, interest or Lien in or to the Collateral or
any part thereof in favour of any Lien or Permitted Lien or any holder of any
Lien or Permitted Lien.

 

SECTION 6.03                    Fundamental Changes.

 

(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, AMALGAMATE WITH, MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON, OR PERMIT ANY OTHER PERSON TO AMALGAMATE WITH, MERGE INTO OR CONSOLIDATE
WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR
IN A SERIES OF TRANSACTIONS) ANY SUBSTANTIAL PART OF ITS ASSETS, OR ALL OR
SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS SUBSIDIARIES (IN EACH CASE, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT
THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING (I) WITH THE CONSENT OF THE ADMINISTRATIVE AGENT
NOT TO BE UNREASONABLY WITHHELD, ANY GUARANTOR MAY AMALGAMATE WITH OR MERGE INTO
THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING
CORPORATION, (II) WITH THE CONSENT OF THE ADMINISTRATIVE AGENT NOT TO BE
UNREASONABLY WITHHELD, ANY GUARANTOR MAY BE CONTINUED FROM ONE FORM OF
JURISDICTION TO ANOTHER, (III) ANY GUARANTOR MAY MERGE INTO ANY OTHER GUARANTOR
IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A GUARANTOR, PROVIDED THAT ANY
SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY IMMEDIATELY
PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY
SECTION 6.04, (IV) ANY PERSON (OTHER THAN THE BORROWER OR ANY GUARANTOR) MAY
AMALGAMATE WITH OR MERGE INTO ANY SUBSIDIARY (OTHER THAN A GUARANTOR) IN A
TRANSACTION IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY, AND (V) ANY
SUBSIDIARY MAY WIND UP, LIQUIDATE OR DISSOLVE IF (X) THE BORROWER DETERMINES IN
GOOD FAITH THAT SUCH WIND UP, LIQUIDATION OR DISSOLUTION IS IN THE BEST
INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS
AND (Y) IN CONNECTION WITH ANY SUCH WIND UP, LIQUIDATION OR DISSOLUTION OF A
LOAN PARTY, ALL THE ASSETS OF SUCH LOAN PARTY ARE TRANSFERRED TO ANOTHER LOAN
PARTY.

 

(B)                                 THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER
THAN BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON
THE DATE OF EXECUTION OF THIS AGREEMENT AND BUSINESSES REASONABLY RELATED
THERETO.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.04                    Investments, Loans, Advances, Guarantees and
Acquisitions.

 

The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(A)                                  PERMITTED INVESTMENTS;

 

(B)                                 PERMITTED ACQUISITIONS;

 

(C)                                  INVESTMENTS BY THE BORROWER IN ANY
GUARANTOR AND BY ANY GUARANTOR IN ANY OTHER GUARANTOR; PROVIDED THAT THE EQUITY
INTERESTS EVIDENCING SUCH INVESTMENTS HAVE BEEN PLEDGED IN FAVOUR OF THE
ADMINISTRATIVE AGENT AND THE CERTIFICATES EVIDENCING SUCH EQUITY INTERESTS HAVE
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT TOGETHER WITH STOCK TRANSFER POWERS
(EXECUTED IN BLANK) WITH RESPECT TO SAME;

 

(D)                                 DIRECT AND INDIRECT INVESTMENTS EXISTING ON
THE DATE HEREOF BY THE BORROWER IN ANY SUBSIDIARY WHICH IS NOT A GUARANTOR;
PROVIDED THAT SUCH INVESTMENTS ARE IDENTIFIED ON SCHEDULE 3.17;

 

(E)                                  INVESTMENTS IN EXISTENCE ON THE DATE OF
THIS AGREEMENT AND DESCRIBED IN SCHEDULE 6.04;

 

(F)                                    LOANS OR ADVANCES MADE BY THE BORROWER TO
ANY SUBSIDIARY AND MADE BY ANY SUBSIDIARY TO THE BORROWER OR ANY SUBSIDIARY,
PROVIDED THAT (A) IN THE CASE OF LOANS OR ADVANCES FROM LOAN PARTIES TO
SUBSIDIARIES THAT ARE NOT LOAN PARTIES, SUCH LOANS AND ADVANCES ARE MADE IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES AND (B) THE
AMOUNT OF SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES THAT ARE
NOT LOAN PARTIES (TOGETHER WITH OUTSTANDING GUARANTEES PERMITTED UNDER THE
PROVISO TO SECTION 6.04(G)) SHALL NOT EXCEED $40,000,000 AT ANY TIME OUTSTANDING
(IN EACH CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);

 

(G)                                 GUARANTEES CONSTITUTING INDEBTEDNESS
PERMITTED BY SECTION 6.01, PROVIDED THAT (A) IN THE CASE OF GUARANTEES BY LOAN
PARTIES OF INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT LOAN PARTIES, SUCH
GUARANTEES ARE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICES, AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF
SUBSIDIARIES THAT ARE NOT LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY
SHALL (TOGETHER WITH OUTSTANDING INTERCOMPANY LOANS PERMITTED UNDER THE PROVISO
TO SECTION 6.04(F)) SHALL NOT EXCEED $40,000,000 AT ANY TIME OUTSTANDING (IN
EACH CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);

 

(H)                                 INVESTMENTS IN THE FORM OF SWAP AGREEMENTS
PERMITTED BY SECTION 6.07;

 

(I)                                     INVESTMENTS CONSTITUTING MINORITY EQUITY
INTERESTS IN PERSONS OTHER THAN SUBSIDIARIES OF THE BORROWER NOT EXCEEDING
$25,000,000; AND

 

79

--------------------------------------------------------------------------------


 

(J)                                     OTHER INVESTMENTS NOT EXCEEDING
$5,000,000 AT ANY TIME.

 

SECTION 6.05                    Asset Sales.

 

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will the Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary in compliance with Section 6.04), except:

 

(A)                                  SALES, TRANSFERS, LEASES, LICENSES AND
DISPOSITIONS OF (I) INVENTORY AND INTELLECTUAL PROPERTY IN THE ORDINARY COURSE
OF BUSINESS AND (II) USED, OBSOLETE, WORN OUT, DISCONTINUED OR SURPLUS EQUIPMENT
OR PROPERTY (INCLUDING INTELLECTUAL PROPERTY) IN THE ORDINARY COURSE OF
BUSINESS;

 

(B)                                 SALES, TRANSFERS, LEASES AND DISPOSITIONS TO
ANY BORROWER OR ANY SUBSIDIARY, PROVIDED THAT ANY SUCH SALES, TRANSFERS OR
DISPOSITIONS INVOLVING A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN
COMPLIANCE WITH SECTION 6.04 AND SECTION 6.09;

 

(C)                                  SALES, TRANSFERS AND DISPOSITIONS OF
ACCOUNTS RECEIVABLE IN CONNECTION WITH THE COMPROMISE, SETTLEMENT OR COLLECTION
THEREOF;

 

(D)                                 SALES, TRANSFERS AND DISPOSITIONS OF
PERMITTED INVESTMENTS;

 

(E)                                  SALE AND LEASEBACK TRANSACTIONS PERMITTED
BY SECTION 6.06;

 

(F)                                    SALES, TRANSFERS, LEASES AND OTHER
DISPOSITIONS OF ASSETS (OTHER THAN EQUITY INTERESTS IN A LOAN PARTY) THAT ARE
NOT PERMITTED BY ANY OTHER PARAGRAPH OF THIS SECTION, PROVIDED THAT THE
AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN RELIANCE UPON THIS PARAGRAPH (F) SHALL NOT EXCEED $25,000,000
DURING ANY FISCAL YEAR OF THE BORROWER;

 

(G)                                 {*}†; AND

 

(H)                                 SALE OF THE DUBLIN PROPERTY, {*}† AND THE
PUERTO RICO PROPERTIES.

 

SECTION 6.06                    Sale and Leaseback Transactions.

 

The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for (a) any such sale of any fixed
or capital assets by the Borrower or any Subsidiary that is made on commercially
reasonable terms and (b) any sale and leaseback of any one or more of the
Manitoba Property, the Barbados Property or the Mississauga Property.

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

80

--------------------------------------------------------------------------------

 

SECTION 6.07       Swap Agreements.

 

The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure, and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

 

SECTION 6.08       Restricted Payments; Certain Payments of Indebtedness.

 

(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, EXCEPT (I) THE BORROWER MAY DECLARE AND PAY DIVIDENDS WITH
RESPECT TO ITS EQUITY INTERESTS PAYABLE IN CASH OR BY WAY OF SHARES OF ITS
COMMON STOCK, (II) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO
THEIR EQUITY INTERESTS, (III) THE BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT
TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR
MANAGEMENT OR EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES, (IV) THE BORROWER
MAY MAKE RESTRICTED PAYMENTS IN RESPECT OF THE CONVERTIBLE NOTES PERMITTED BY
SECTION 6.08(B), AND (V) THE BORROWER MAY PURCHASE FOR CANCELLATION OR RETIRE OR
OTHERWISE ACQUIRE FOR VALUE IN ANY MANNER ANY OF ITS OWN EQUITY INTERESTS UP TO
THE MAXIMUM AGGREGATE AMOUNT OF $75,000,000 DURING ANY FISCAL YEAR OF THE
BORROWER, PROVIDED THAT NO DEFAULT HAS OCCURRED OR COULD REASONABLY BE EXPECTED
TO OCCUR EITHER BEFORE OR AFTER THE MAKING OF SUCH PROPOSED RESTRICTED PAYMENT.

 

(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF
PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY
SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS,
EXCEPT:

 

(I)            PAYMENT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II)           PAYMENT OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS AS
AND WHEN DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER THAN PAYMENTS IN RESPECT OF
THE SUBORDINATED INDEBTEDNESS PROHIBITED BY THE SUBORDINATION PROVISIONS
THEREOF;

 

(III)          UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING, PAYMENT (A) ON
THE SURRENDER OF THE CONVERTIBLE NOTES AS A RESULT OF THE EXERCISE OF A RIGHT OF
CONVERSION OF THE CONVERTIBLE NOTES BY ONE OR MORE HOLDERS THEREOF, (B) IN THE
EVENT OF A FUNDAMENTAL CHANGE (AS DEFINED IN THE INFORMATION MEMORANDUM), IF A
HOLDER OF CONVERTIBLE NOTES ACCEPTS A PURCHASE OFFER (AS DEFINED IN THE
INFORMATION MEMORANDUM) OF THE BORROWER WITH RESPECT TO SUCH FUNDAMENTAL CHANGE,
OR (C) PROVIDED THAT THE TOTAL DEBT TO EBITDA RATIO (WITH EBITDA FOR SUCH
PURPOSES BEING MEASURED FOR THE MOST RECENTLY COMPLETED FOUR FISCAL QUARTER
PERIOD OF THE BORROWER) IS LESS THAN OR EQUAL TO 2.00:1.00, DETERMINED BOTH
BEFORE AND AFTER THE

 

81

--------------------------------------------------------------------------------


 

MAKING OF SUCH PROPOSED REDEMPTION, TO REDEEM THE CONVERTIBLE NOTES IF THE
BORROWER EXERCISES A RIGHT OF REDEMPTION AS A RESULT OF BECOMING OBLIGATED TO
PAY “ADDITIONAL AMOUNTS” (AS DEFINED IN THE INFORMATION MEMORANDUM) UNDER THE
CIRCUMSTANCES DESCRIBED IN THE INFORMATION MEMORANDUM WHICH INCLUDE FOR GREATER
CERTAINTY THE OBLIGATION OF THE BORROWER TO PAY TO THE HOLDERS OF ANY CONVERTED
NOTE ADDITIONAL AMOUNTS (WHICH ARE MORE THAN A DE MINIMIS AMOUNT) AS A RESULT OF
ANY CHANGE FROM THE DATE HEREOF IN THE LAWS OR ANY REGULATIONS OF CANADA OR ANY
CANADIAN POLITICAL SUBDIVISION OR TAXING AUTHORITY, OR ANY CHANGE FROM THE DATE
HEREOF IN AN INTERPRETATION OR APPLICATION OF SUCH LAWS OR REGULATIONS BY ANY
LEGISLATIVE BODY, COURT, GOVERNMENTAL AGENCY, TAXING AUTHORITY OR REGULATORY
AUTHORITY (INCLUDING THE ENACTMENT OF ANY LEGISLATION AND THE PUBLICATION OF ANY
JUDICIAL DECISION OR REGULATORY OR ADMINISTRATIVE DETERMINATION) IN RESPECT OF
CANADIAN WITHHOLDING TAX;

 

(IV)          REFINANCINGS OF INDEBTEDNESS TO THE EXTENT PERMITTED BY
SECTION 6.01;

 

(V)           PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF
THE VOLUNTARY SALE OR TRANSFER OF, OR CASUALTY WITH RESPECT TO, THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;

 

(VI)          PAYMENT OF THE BIOVAIL SA INDEBTEDNESS TO BIOVAIL SA ON OR BEFORE
JULY 17, 2009;

 

(VII)         PAYMENT OF INDEBTEDNESS OWED TO THE BORROWER OR ANY SUBSIDIARY OF
THE COMPANY IN ACCORDANCE WITH THE TERMS OF ANY SUBORDINATION PROVISIONS
THEREOF; AND

 

(VIII)        PAYMENT OF THE CONVERTIBLE NOTES WITH EQUITY INTERESTS OF THE
BORROWER AS PERMITTED BY AND IN ACCORDANCE WITH THE CONVERTIBLE NOTES INDENTURE
OR CONVERSION OF THE CONVERTIBLE NOTES TO EQUITY INTERESTS OF THE BORROWER AS
PERMITTED BY AND IN ACCORDANCE WITH THE CONVERTIBLE NOTES INDENTURE.

 

SECTION 6.09       Transactions with Affiliates.

 

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favourable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
wholly owned Subsidiaries not involving any other Affiliate and (c)  any
Restricted Payment permitted by Section 6.08.

 

SECTION 6.10       Restrictive Agreements.

 

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to

 

82

--------------------------------------------------------------------------------


 

the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

SECTION 6.11       Amendment of Material Documents.

 

The Borrower will not, and will not permit any of its Subsidiaries to, amend,
modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness or (b) its certificate of incorporation, articles,
by-laws, operating, management or partnership agreement or other organizational
documents, in each case, to the extent any such amendment, modification or
waiver would not reasonably be expected to be adverse to the Lenders.

 

SECTION 6.12       Changes in Fiscal Periods.

 

The Borrower will not, and will not permit any of its Subsidiaries to, permit
the fiscal year of such Loan Party to end on a day other than December 31 or
change such Loan Party’s method of determining fiscal quarters or fiscal months.

 

SECTION 6.13       Capital of Loan Parties.

 

The Borrower shall not suffer or permit any of the other Loan Parties to issue
further equity securities, unless such equity securities are:

 

(A)           ISSUED TO (A) THE EXISTING EQUITY HOLDER OR (B) A LOAN PARTY WHICH
HAS EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A SECURITY DOCUMENT; AND

 

(B)           PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY
DOCUMENTS.

 

SECTION 6.14       Securities to be Pledged with Agent upon Request.

 

Notwithstanding any inconsistent term and conditions contained in the Security
Documents, within five Business Days of a written request of the Administrative
Agent, the certificates representing any further equity securities issued by any
Loan Party (other than the Borrower) shall be delivered to the Administrative
Agent, together with a stock transfer power (executed in blank) with respect to
same.

 

SECTION 6.15       Regulation U or X.

 

The Borrower shall not, and shall not suffer or permit any Subsidiary to, engage
in the business of extending credit for the purpose of purchasing or carrying
margin stock.  The Borrower shall not use any of the proceeds of any credit
extended hereunder to “purchase” or “carry” any “margin stock” as defined in
Regulation U of the Board.

 

83

--------------------------------------------------------------------------------


 

SECTION 6.16       Material Contracts.

 

The Borrower will not, and will not permit any Subsidiary to, cancel or
terminate any Material Contract or amend or otherwise modify any Material
Contract, or waive any default or breach under any Material Contract, or take
any other action in connection with any Material Contract that in any such
instance would have a Material Adverse Effect.

 

SECTION 6.17       Acquisitions.

 

The Borrower will not, and will not permit any Subsidiary to, make or commit to
make any Acquisition other than Permitted Acquisitions.

 

SECTION 6.18       Change in Control.

 

The Borrower will not permit a Change in Control to occur except with the prior
written consent of the Administrative Agent and the Required Lenders, which
consent shall not be unreasonably withheld.

 

SECTION 6.19       Excluded Subsidiaries.

 

The Borrower will not, and will not permit any Subsidiary to, permit any
Subsidiary that is not a Guarantor to have any assets with an aggregate value of
more than $35,000,000.  The Borrower will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of the Equity
Interests it holds in Biovail Insurance or Biovail Lux.

 

SECTION 6.20       Biovail Insurance.

 

The Borrower will not permit Biovail Insurance to (i) carry on any business
other than the business of an Exempt Insurance Company as defined under the
Exempt Insurance Act of Barbados for the purpose of self-insuring the Borrower
and its Subsidiaries or (ii) cancel, terminate or otherwise amend or modify the
Biovail Insurance Trust Indenture.

 

SECTION 6.21       Pharma Pass SA.

 

Pharma Pass SA shall not (i) engage in any business other than in connection
with the Pharma Pass SA Contracts, or (ii) cancel, terminate or amend or
otherwise modify the Pharma Pass SA Contracts, or waive any default or breach
under any of the Pharma Pass SA contracts, or take any other action in
connection with any of the Pharma Pass SA Contracts that in any such instance
could reasonably be expected to cause a Material Adverse Effect.

 

SECTION 6.22       Biovail SA., Biovail Lux and Biovail UK. and Biovail SA
Indebtedness.

 

The Borrower will not permit Biovail SA, Biovail Lux or Biovail UK to engage in
any business of any kind, other than the business conducted by each such
Subsidiary as of the date hereof.  The Borrower will, and will cause Biovail
Laboratories International SRL to, repay the Biovail SA Indebtedness to Biovail
SA on or before July 17, 2009.

 

84

--------------------------------------------------------------------------------


 

SECTION 6.23       Minimum Interest Coverage Ratio.

 

The Loan Parties will not permit the ratio of EBITDA of the Borrower and its
Subsidiaries (on a consolidated basis) to cash Interest Expense on the last day
of any fiscal quarter, determined for any period of four consecutive fiscal
quarters ending on the last day of each fiscal quarter, to be less than the
ratio of 3.00 to 1.00.

 

SECTION 6.24       Maximum Total Debt to EBITDA Ratio.

 

The Loan Parties will not permit the Total Debt to EBITDA Ratio on the last day
of any fiscal quarter, determined for any period of four consecutive fiscal
quarters ending on the last day of each fiscal quarter, to be greater than the
ratio of 2.50 to 1.00.

 

SECTION 6.25       Minimum Equity.

 

The Loan Parties will not permit the Adjusted Equity of the Borrower (on a
consolidated basis), on the last day of any fiscal quarter, to be less than
$1,000,000,000.

 


ARTICLE VII


 

Events of Default

 

SECTION 7.01

 

If any of the following events (“Events of Default”) shall occur:

 

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE
(5) BUSINESS DAYS;

 

(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR
OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT WHEN MADE OR DEEMED MADE;

 

(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02, SECTION 5.03 (WITH RESPECT TO
THE EXISTENCE OF ANY LOAN PARTY), SECTION 5.04, SECTION 5.07(A) OR SECTION 5.08
OR IN ARTICLE VI;

 

(E)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL

 

85

--------------------------------------------------------------------------------


 

CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF ANY LOAN
PARTY’S KNOWLEDGE THEREOF OR NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO THE
BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);

 

(F)            THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PRINCIPAL
PAYMENT IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF TWO (2) BUSINESS DAYS;

 

(G)           THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO PAY ANY INTEREST, ANY
FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (F) ABOVE)
IN AN AMOUNT GREATER THAN $1,000,000 IN RESPECT OF ANY MATERIAL INDEBTEDNESS,
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE AND SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5) BUSINESS DAYS;

 

(H)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY AND, IN EACH CASE, SUCH MATERIAL INDEBTEDNESS IS NOT REPAID ON THE DATE
IT BECOMES DUE; PROVIDED THAT THIS CLAUSE (H) SHALL NOT APPLY TO SECURED
INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF
THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

 

(I)            AN INVOLUNTARY CASE OR PROCEEDING (INCLUDING THE FILING OF ANY
NOTICE OF INTENTION IN RESPECT THEREOF) SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN
PARTY UNDER ANY INSOLVENCY LAW, ANY INCORPORATION LAW OR ANY OTHER APPLICABLE
LAW IN ANY JURISDICTION IN RESPECT OF:

 

(I)            ITS BANKRUPTCY, LIQUIDATION, WINDING-UP, DISSOLUTION OR
SUSPENSION OF GENERAL OPERATIONS,

 

(II)           THE COMPOSITION, RESCHEDULING, REORGANIZATION, ARRANGEMENT OR
READJUSTMENT OF, OR OTHER RELIEF FROM, OR STAY OF PROCEEDINGS TO ENFORCE, SOME
OR ALL OF ITS DEBTS OR OBLIGATIONS,

 

(III)          THE APPOINTMENT OF A TRUSTEE, INTERIM RECEIVER, RECEIVER,
RECEIVER AND MANAGER, LIQUIDATOR, ADMINISTRATOR, CUSTODIAN, SEQUESTRATOR, AGENT
OR OTHER SIMILAR OFFICIAL FOR A LOAN PARTY, OR FOR ALL OR A SUBSTANTIAL PART OF
THE ASSETS OF A LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY, OR

 

(IV)          POSSESSION, FORECLOSURE, SEIZURE OR RETENTION, SALE OR OTHER
DISPOSITION OF, OR OTHER PROCEEDINGS TO ENFORCE SECURITY OVER, ALL OR ANY
SUBSTANTIAL PART OF THE ASSETS, OF ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN
PARTY,

 

AND SUCH CASE OR PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR 60 DAYS OR
MORE OR SUCH COURT SHALL ENTER A DECREE OR ORDER GRANTING THE RELIEF SOUGHT IN
SUCH CASE OR PROCEEDING;

 

86

--------------------------------------------------------------------------------


 

(J)            ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY (I) FILES A
PLAN OF ARRANGEMENT, PROPOSAL, PETITION OR APPLICATION SEEKING RELIEF UNDER ANY
INSOLVENCY LAW OR MAKES AN ASSIGNMENT INTO BANKRUPTCY, OR (II) COMMENCES ON A
VOLUNTARY BASIS, OR FAILS TO CONTEST IN A TIMELY AND APPROPRIATE MANNER OR
CONSENTS TO THE INSTITUTION OF ANY PROCEEDING REFERRED TO IN PARAGRAPH (I) ABOVE
OR TO THE FILING OF ANY SUCH PETITION OR TO THE APPOINTMENT OF OR TAKING
POSSESSION BY A CUSTODIAN, RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER,
LIQUIDATOR, ASSIGNEE, TRUSTEE OR SEQUESTRATOR (OR SIMILAR OFFICIAL) OF SUCH LOAN
PARTY OR SUBSIDIARY OR OF ALL OR ANY SUBSTANTIAL PART OF SUCH LOAN PARTY’S OR
SUBSIDIARY’S ASSETS, OR (III) MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(IV) TAKES ANY ACTION IN FURTHERANCE OF ANY OF THE FOREGOING OR OF ANY OF THE
PROCEEDINGS REFERRED TO IN PARAGRAPH (I), OR (V) ADMITS IN WRITING ITS INABILITY
TO, OR IS GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME DUE OR IS
OTHERWISE INSOLVENT;

 

(K)         (I) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL, DIRECTLY OR
INDIRECTLY, TERMINATE OR CAUSE TO TERMINATE, IN WHOLE OR IN PART, OR INITIATE
THE TERMINATION OF, IN WHOLE OR IN PART, ANY CANADIAN PENSION PLAN SO AS TO
RESULT IN ANY LIABILITY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; (II) ANY EVENT OR CONDITION EXISTS IN RESPECT OF ANY CANADIAN
PENSION PLAN WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; (III) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO MAKE
MINIMUM REQUIRED CONTRIBUTIONS TO AMORTIZE ANY FUNDING DEFICIENCIES UNDER A
CANADIAN PENSION PLAN WITHIN THE TIME PERIOD SET OUT IN REQUIREMENTS OF LAWS OR
FAIL TO MAKE A REQUIRED CONTRIBUTION UNDER ANY CANADIAN PENSION PLAN OR CANADIAN
BENEFIT PLAN WHICH COULD RESULT IN THE IMPOSITION OF A LIEN UPON THE ASSETS OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE EXCEPTED TO
HAVE A MATERIAL ADVERSE EFFECT; OR (IV) ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES MAKES ANY IMPROPER WITHDRAWALS OR APPLICATIONS OF ASSETS OF A
CANADIAN PENSION PLAN OR CANADIAN BENEFIT PLAN WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(L)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $50,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;

 

(M)          AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(N)           ANY LOAN GUARANTEE SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT OR
ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR
UNENFORCEABILITY OF ANY LOAN GUARANTEE, OR ANY GUARANTOR SHALL FAIL TO COMPLY
WITH ANY OF THE TERMS OR PROVISIONS OF THE LOAN GUARANTEE TO WHICH IT IS A
PARTY, OR ANY GUARANTOR SHALL DENY THAT IT HAS ANY FURTHER LIABILITY UNDER THE
LOAN GUARANTEE TO WHICH IT IS A PARTY, OR SHALL GIVE NOTICE TO SUCH EFFECT;

 

(O)           ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY COLLATERAL PURPORTED
TO BE COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF ANY COLLATERAL
DOCUMENT, OR ANY COLLATERAL

 

87

--------------------------------------------------------------------------------


 

DOCUMENT OR THE PERFECTION THEREOF SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT
OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR
UNENFORCEABILITY OF ANY COLLATERAL DOCUMENT, OR ANY LOAN PARTY SHALL FAIL TO
COMPLY WITH ANY OF THE TERMS OR PROVISIONS OF ANY COLLATERAL DOCUMENT; OR

 

(P)           ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES
TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (OR ANY LOAN
PARTY SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL ASSERT IN
WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH ASSERTION, THAT
ANY PROVISION OF ANY OF THE LOAN DOCUMENTS HAS CEASED TO BE OR OTHERWISE IS NOT
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC and the PPSA.

 


ARTICLE VIII


 

The Administrative Agent

 

Each of the Lenders, the Swingline Lender and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity and such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business

 

88

--------------------------------------------------------------------------------


 

with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account to the
Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) but the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of a Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition specified in this Agreement, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise communicated by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Each Lender agrees to indemnify the Administrative Agent and hold it harmless
(to the extent not reimbursed by the Borrower), rateably according to its
Applicable Percentage (and not jointly or jointly and severally) from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel, which may be
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or

 

89

--------------------------------------------------------------------------------


 

the transactions therein contemplated.  However, no Lender shall be liable for
any portion of such losses, claims, damages, liabilities and related expenses
resulting from the Administrative Agent’s gross negligence or wilful misconduct.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any of the other Loan Documents by or
through any one or more sub-agents appointed by the Administrative Agent from
among the Lenders (including the Person serving as Administrative Agent) and
their respective Affiliates.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The provisions of this Article and
the other provisions of this Agreement for the benefit of the Administrative
Agent shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Notwithstanding any other provision of this Agreement, the Proceeds of
Realization of the Loan Guarantees and the Collateral Documents or any portion
thereof shall be applied and distributed, and the claims of the Finance Parties
shall be deemed to have the relative priorities which would result in the
Proceeds of Realization being applied and distributed, as follows:

 

(I)            FIRSTLY, TO THE PAYMENT OF ALL REASONABLE COSTS AND EXPENSES
INCURRED BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT (INCLUDING ALL LEGAL FEES
AND DISBURSEMENTS) IN THE EXERCISE OF ALL OR ANY OF THE POWERS GRANTED TO IT
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS AND IN PAYMENT OF ALL OF THE
REMUNERATION OF ANY RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER OR OTHER
PERSON HAVING SIMILAR POWERS OR AUTHORITY APPOINTED BY THE ADMINISTRATIVE AGENT
OR BY A COURT AT THE INSTANCE OF THE ADMINISTRATIVE AGENT IN RESPECT OF THE
COLLATERAL OR ANY PART THEREOF (A “RECEIVER”) AND ALL COSTS AND EXPENSES
PROPERLY INCURRED BY SUCH RECEIVER (INCLUDING ALL LEGAL FEES AND DISBURSEMENTS)
IN THE EXERCISE OF ALL OR ANY POWERS GRANTED TO IT UNDER THE LOAN GUARANTEES AND
THE COLLATERAL DOCUMENTS;

 

(II)           SECONDLY, IN PAYMENT OF ALL AMOUNTS OF MONEY BORROWED OR ADVANCED
BY THE ADMINISTRATIVE AGENT OR SUCH RECEIVER PURSUANT TO THE LOAN GUARANTEES AND
THE COLLATERAL DOCUMENTS AND ANY INTEREST THEREON;

 

(III)          THIRDLY, TO THE PAYMENT OR PREPAYMENT OF THE SECURED OBLIGATIONS
(INCLUDING HOLDING AS CASH COLLATERAL TO BE APPLIED AGAINST SECURED OBLIGATIONS
WHICH HAVE NOT THEN MATURED) TO THE FINANCE PARTIES PRO RATA IN ACCORDANCE WITH
THE RELATIVE AMOUNT OF THE SECURED OBLIGATIONS OWING TO EACH OF THEM; AND

 

(IV)          THE BALANCE, IF ANY, TO THE BORROWER OR OTHERWISE IN ACCORDANCE
WITH APPLICABLE LAW.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a Lender having a Commitment to
a revolving credit and having an office in Toronto, Ontario, or an Affiliate of
any such Lender with an office in Toronto, Ontario.

 

90

--------------------------------------------------------------------------------

 

If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications specified in the paragraph
above, provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in the preceding paragraph.

 

Upon a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the former Administrative Agent, and the former Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
in the preceding paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
termination of the service of the former Administrative Agent, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
former Administrative Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
former Administrative Agent was acting as Administrative Agent.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their respective Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

 

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Law, any collateral security and the remedies provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Administrative Agent upon the decision of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for in the Loan Documents).  Accordingly, notwithstanding any of the provisions
contained herein or in any collateral security, each of the Lenders hereby
covenants and agrees that it shall not be entitled to take any action hereunder
or thereunder including, without limitation, any declaration of default
hereunder or thereunder but that any such action shall be taken only by the
Administrative Agent with the prior written agreement of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for in the Loan Documents).  Each of the Lenders hereby further
covenants and agrees that upon any such written agreement being given, it shall
co-operate fully with the Administrative Agent to the extent requested by the
Administrative Agent.  Notwithstanding the foregoing, in the absence of
instructions from the Lenders and where in the sole

 

91

--------------------------------------------------------------------------------


 

opinion of the Administrative Agent, acting reasonably and in good faith, the
exigencies of the situation warrant such action, the Administrative Agent may
without notice to or consent of the Lenders take such action on behalf of the
Lenders as it deems appropriate or desirable in the interest of the Lenders.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or holders of similar titles, if any, specified in this Agreement
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 


ARTICLE IX


 

Miscellaneous

 

SECTION 9.01       Notices.

 

(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN PARAGRAPH
(B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY
CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

 

(I)            IF TO THE BORROWER, TO IT AT 7150 MISSISSAUGA ROAD, MISSISSAUGA,
ONTARIO L5N 2M5, ATTENTION OF CHIEF FINANCIAL OFFICER (TELECOPY
NO. 905-286-3319);

 

(II)           IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, LOAN AND AGENCY SERVICES GROUP, 200 BAY STREET, FL 18, TORONTO,
M5J 2J2  CANADA, ATTENTION OF INDRANI LAZARUS (TELECOPY NO. 416-981-9174), WITH
A COPY TO JPMORGAN CHASE BANK, N.A., TORONTO, BRANCH, 10 SOUTH DEARBORN STREET,
MAIL CODE: IL1-0364, 9TH FLOOR, CHICAGO, IL, ATTENTION OF MICHELLE REESE
(TELECOPY NO. 312-325-3153);

 

(III)          IF TO THE ISSUING BANK, TO IT AT 200 BAY STREET, FL 18, TORONTO,
M5J 2J2  CANADA, ATTENTION OF INDRANI LAZARUS (TELECOPY NO. 416-981-9174), WITH
A COPY TO JPMORGAN CHASE BANK, N.A., TORONTO, BRANCH, 10 SOUTH DEARBORN STREET,
MAIL CODE: IL1-0364, 9TH FLOOR, CHICAGO, IL, ATTENTION OF MICHELLE REESE
(TELECOPY NO. 312-325-3153);

 

(IV)          IF TO THE SWINGLINE LENDER, TO IT AT 200 BAY STREET, FL 18,
TORONTO, M5J 2J2  CANADA, ATTENTION OF INDRANI LAZARUS (TELECOPY
NO. 416-981-9174), WITH A COPY TO JPMORGAN CHASE BANK, N.A., TORONTO, BRANCH, 10
SOUTH DEARBORN STREET, MAIL CODE: IL1-0364, 9TH FLOOR, CHICAGO, IL, ATTENTION OF
MICHELLE REESE (TELECOPY NO. 312-325-3153); AND

 

(V)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not

 

92

--------------------------------------------------------------------------------


 

given on a business day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.

 

SECTION 9.02       Waivers; Amendments.

 

(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF
ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE

 

93

--------------------------------------------------------------------------------


 

AGENT, ANY LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT AT THE TIME.

 

(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.19(B) OR SECTION 2.19(C) IN
A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (V) CHANGE ANY OF THE PROVISIONS
OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND
OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE  WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR THE SWINGLINE LENDER, AS THE CASE MAY BE.

 

(C)           THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT,
AT ITS OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIENS GRANTED TO THE
ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL (I) UPON THE
TERMINATION OF ALL COMMITMENTS, AND THE PAYMENT AND SATISFACTION IN FULL IN CASH
AND/OR THE CASH COLLATERALIZATION OF ALL SECURED OBLIGATIONS, (II) CONSTITUTING
PROPERTY BEING SOLD OR DISPOSED OF IF THE LOAN PARTY DISPOSING OF SUCH PROPERTY
CERTIFIES TO THE ADMINISTRATIVE AGENT THAT THE SALE OR DISPOSITION IS MADE IN
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND THE ADMINISTRATIVE AGENT MAY
RELY CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), AND TO THE
EXTENT THAT THE PROPERTY BEING SOLD OR DISPOSED OF CONSTITUTES 100% OF THE
EQUITY INTEREST OF A SUBSIDIARY, THE APPLICABLE ADMINISTRATIVE AGENT IS
AUTHORIZED TO RELEASE ANY LOAN GUARANTY PROVIDED BY SUCH SUBSIDIARY,
(III) CONSTITUTING PROPERTY LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS
EXPIRED OR BEEN TERMINATED IN A TRANSACTION PERMITTED UNDER THIS AGREEMENT,
(IV) AS REQUIRED TO EFFECT ANY SALE OR OTHER DISPOSITION OF SUCH COLLATERAL IN
CONNECTION WITH ANY EXERCISE OF REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS PURSUANT TO ARTICLE VII OR (V) TO OTHERWISE FACILITATE A TRANSACTION
EXPRESSLY PERMITTED BY THIS AGREEMENT.  EXCEPT AS PROVIDED IN THE PRECEDING
SENTENCE, THE ADMINISTRATIVE AGENT WILL NOT RELEASE ANY LIENS ON COLLATERAL
WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF EACH OF THE LENDERS, SUCH
AUTHORIZATION NOT TO BE UNREASONABLY WITHHELD; PROVIDED THAT, THE ADMINISTRATIVE
AGENT MAY IN ITS DISCRETION, RELEASE ITS LIENS ON COLLATERAL VALUED IN THE
AGGREGATE NOT IN EXCESS OF $25,000,000 DURING ANY CALENDAR YEAR WITHOUT THE
PRIOR WRITTEN AUTHORIZATION OF ANY OF THE LENDERS.  ANY SUCH RELEASE SHALL NOT
IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER
THAN

 

94

--------------------------------------------------------------------------------


 

THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN PARTIES IN
RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE PROCEEDS
OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.

 

SECTION 9.03       Expenses; Indemnity; Damage Waiver.

 

(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND
FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR
LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES
INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH
LOANS OR LETTERS OF CREDIT.

 

(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF), THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR ANY LOAN PARTY ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE OR NON-PERFORMANCE BY THE PARTIES HERETO OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OR
NON-CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOUR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY WHETHER BROUGHT BY A THIRD
PARTY OR BY A LOAN PARTY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A

 

95

--------------------------------------------------------------------------------


 

COURT OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NON-APPEALABLE JUDGMENT IN ITS FAVOUR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

 

(C)           TO THE EXTENT THAT THE BORROWER FOR ANY REASON FAILS TO
INDEFEASIBLY PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE
AGENT (OR ANY SUB-AGENT THEREOF), THE ISSUING BANK OR THE SWINGLINE LENDER UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY AS
SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR ISSUING BANK IN CONNECTION WITH
SUCH CAPACITY. THE OBLIGATIONS OF THE LENDERS UNDER THIS PARAGRAPH (C) ARE
SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT CONCERNING SEVERAL LIABILITY
OF THE LENDERS.

 

(D)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NEITHER THE
BORROWER NOR ANY OTHER LOAN PARTY SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE, AGGRAVATED OR EXEMPLARY DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY (OR ANY BREACH THEREOF), THE TRANSACTIONS, ANY LOAN OR LETTER
OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT OR A LENDER
SETTING FORTH THE AMOUNT OR AMOUNTS OWING TO THE ADMINISTRATIVE AGENT, LENDER OR
A SUB-AGENT OR RELATED PARTY, AS THE CASE MAY BE, AS SPECIFIED IN THIS SECTION,
INCLUDING REASONABLE DETAIL OF THE BASIS OF CALCULATION OF THE AMOUNT OR
AMOUNTS, AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

 

SECTION 9.04       Successors and Assigns.

 

(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT (I) NEITHER THE BORROWER NOR ANY OTHER LOAN PARTY
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR

 

96

--------------------------------------------------------------------------------


 

WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER (AND ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY THE BORROWER OR ANY OTHER LOAN PARTY WITHOUT SUCH
CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS
SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING
BANK THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN
PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.

 

(B)           (I)            SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH
(B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN
CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

 

A.            THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER
ASSIGNEE;

 

B.            THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN
ASSIGNEE THAT IS A LENDER WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT
TO SUCH ASSIGNMENT; AND

 

C.            THE ISSUING BANK.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

A.            EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO
SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING;

 

B.            EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE CONSTRUED TO PROHIBIT THE
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS;

 

97

--------------------------------------------------------------------------------


 

C.            THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500;

 

D.            THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN WHICH THE ASSIGNEE
DESIGNATES ONE OR MORE CREDIT CONTACTS TO WHOM ALL SYNDICATE-LEVEL INFORMATION
(WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) WILL BE MADE
AVAILABLE AND WHO MAY RECEIVE SUCH INFORMATION IN ACCORDANCE WITH THE ASSIGNEE’S
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS; AND

 

E.             EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AT THE REQUEST
OF THE ADMINISTRATIVE AGENT (WHICH REQUEST SHALL BE IN ITS SOLE DISCRETION), THE
BORROWER SHALL CAUSE ITS LEGAL COUNSEL TO DELIVER TO THE ASSIGNEE EITHER AN
OPINION IN FORM AND SUBSTANCE COMPARABLE (IN THE SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND ITS COUNSEL) TO THE OPINION DELIVERED BY THE U.S.
COUNSEL OF THE BORROWER ON THE DATE HEREOF OR A RELIANCE LETTER IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT ENTITLING THE ASSIGNEE TO
RELY ON SUCH OPINION LETTER.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTION 2.15, SECTION 2.17, SECTION 2.18, AND SECTION 9.03).  ANY ASSIGNMENT OR
TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS
A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

98

--------------------------------------------------------------------------------

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER;
PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C),
SECTION 2.06(D), SECTION 2.06(E), SECTION 2.07(B), SECTION 2.19(D) OR
SECTION 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN THE
REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL, TOGETHER
WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR
PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 

(C)           (I)                                     ANY LENDER MAY, WITHOUT
THE CONSENT OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO

 

99

--------------------------------------------------------------------------------


 

SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 2.15, SECTION 2.17 AND SECTION 2.18 TO THE SAME EXTENT AS IF
IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.19(C) AS
THOUGH IT WERE A LENDER.

 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.15 OR SECTION 2.18 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A
FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 2.18 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 2.18(E) AS THOUGH IT WERE A LENDER.

 

(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.

 

SECTION 9.05       Survival.


 

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments  delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 2.15, Section 2.17, Section 2.18 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06       Counterparts; Integration; Effectiveness; Electronic
Execution.


 

(A)           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT
PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
CONTRACT.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER
AGREEMENTS WITH RESPECT TO FEES

 

100

--------------------------------------------------------------------------------


 

PAYABLE TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE OR BY SENDING A SCANNED COPY BY ELECTRONIC MAIL SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

(B)           THE WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE
IMPORT IN ANY ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC
SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE
OF THE SAME LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED
SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE,
TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING PARTS 2 AND 3
OF THE PERSONAL INFORMATION PROTECTION AND ELECTRONIC DOCUMENTS ACT (CANADA),
THE ELECTRONIC COMMERCE ACT, 2000 (ONTARIO) AND OTHER SIMILAR FEDERAL OR
PROVINCIAL LAWS BASED ON THE UNIFORM ELECTRONIC COMMERCE ACT OF THE UNIFORM LAW
CONFERENCE OF CANADA OR ITS UNIFORM ELECTRONIC EVIDENCE ACT, AS THE CASE MAY BE.

 

SECTION 9.07       Severability.


 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08       Right of Setoff.


 

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender has made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each of the Lenders and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff, consolidation of accounts and bankers’ lien) that the Lenders or their
respective Affiliates may have. Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application, but
the failure to give such notice shall not affect the validity of such setoff and
application.  If any Affiliate of a Lender exercises any rights under this
Section, it shall share the benefit received in accordance with
Section 2.19(c) as if the benefit had been received by the Lender of which it is
an Affiliate.

 

101

--------------------------------------------------------------------------------


 

SECTION 9.09       Governing Law; Jurisdiction; Consent to Service of Process.


 

(A)           THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.

 

(B)           EACH OF THE BORROWER AND THE OTHER LOAN PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE PROVINCE OF ONTARIO AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH ONTARIO COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, THE OTHER LOAN PARTIES OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(C)           EACH OF THE BORROWER AND THE OTHER LOAN PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 9.10       WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

102

--------------------------------------------------------------------------------


 

SECTION 9.11       Headings.


 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.12       Confidentiality.


 

(A)           EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS
AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW),
EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL,
REPRESENTATIVES AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY PURPORTING TO HAVE JURISDICTION
OVER IT (INCLUDING ANY SELF-REGULATORY AUTHORITY), (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAW OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) 
ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP,
DERIVATIVE, CREDIT-LINKED NOTE OR SIMILAR TRANSACTION RELATING TO THE BORROWER
AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT
SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN THE BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO DISCLOSURE
BY THE BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE
BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE
TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.

 

(B)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE

 

103

--------------------------------------------------------------------------------


 

PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL AND STATE
SECURITIES LAWS.

 

(C)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13       Several Obligations; Non-reliance; Violation of Law.


 

The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Applicable Law.

 

SECTION 9.14       Disclosure.


 

Each Loan Party and each Lender hereby acknowledges and agrees that the
Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

 

SECTION 9.15       Currency of Payment.


 

(A)           ALL OUTSTANDING BORROWINGS RELATING TO PRIME RATE LOANS, BA LOANS,
BA EQUIVALENT LOANS AND LC DISBURSEMENTS IN RESPECT OF LETTERS OF CREDIT ISSUED
IN CANADIAN DOLLARS TOGETHER WITH ALL INTEREST AND FEES AND OTHER OBLIGATIONS
RELATING THERETO SHALL ACCRUE AND BE PAYABLE BY THE BORROWER IN CANADIAN
DOLLARS.  ALL OUTSTANDING BORROWINGS RELATING TO ABR LOANS, EURODOLLAR LOANS OR
LC DISBURSEMENTS IN RESPECT OF LETTERS OF CREDIT ISSUED IN ANY OTHER CURRENCY
TOGETHER WITH ALL INTEREST AND FEES AND OTHER OBLIGATIONS RELATING THERETO SHALL
ACCRUE AND BE PAYABLE BY THE BORROWER IN DOLLARS. THE OBLIGATIONS OF THE
BORROWER AND THE OTHER LOAN PARTIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
TO MAKE PAYMENTS IN DOLLARS OR IN CANADIAN DOLLARS, AS THE CASE MAY BE (THE
“OBLIGATION CURRENCY”), SHALL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER OR
RECOVERY PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY CURRENCY
OTHER THAN THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR
RECOVERY RESULTS IN THE EFFECTIVE RECEIPT BY THE ADMINISTRATIVE AGENT OR A
LENDER OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO
THE ADMINISTRATIVE AGENT OR LENDER UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.  IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT AGAINST ANY
LOAN PARTY IN ANY COURT

 

104

--------------------------------------------------------------------------------


 

OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY
CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING
HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE
OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE ADMINISTRATIVE AGENT’S
QUOTED RATE OF EXCHANGE PREVAILING, IN EACH CASE, AS OF THE DATE IMMEDIATELY
PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY BEING
HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION DATE”).

 

(B)           IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN
THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE
AMOUNT DUE, THE LOAN PARTIES EACH COVENANT AND AGREE TO PAY, OR CAUSE TO BE
PAID, SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS
MAY BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.  ANY AMOUNT DUE FROM A LOAN PARTY UNDER THIS SECTION 9.15 SHALL BE DUE AS
A SEPARATE DEBT AND SHALL NOT BE AFFECTED BY JUDGMENT BEING OBTAINED FOR ANY
OTHER AMOUNTS DUE UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS.

 

(C)           FOR PURPOSES OF DETERMINING THE PREVAILING RATE OF EXCHANGE, SUCH
AMOUNTS SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE
PURCHASE OF THE OBLIGATION CURRENCY.

 

SECTION 9.16       Canadian Anti-Money Laundering Legislation.


 

(A)           THE BORROWER ACKNOWLEDGES THAT, PURSUANT TO THE PROCEEDS OF CRIME
(MONEY LAUNDERING) AND TERRORIST FINANCING ACT (CANADA) AND OTHER APPLICABLE
CANADIAN ANTI-MONEY LAUNDERING, ANTI-TERRORIST FINANCING, GOVERNMENT SANCTION
AND “KNOW YOUR CLIENT” LAWS (COLLECTIVELY, INCLUDING ANY GUIDELINES OR ORDERS
THEREUNDER, “AML LEGISLATION”), THE LENDERS, THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT MAY BE REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
REGARDING THE BORROWER AND ITS DIRECTORS, AUTHORIZED SIGNING OFFICERS, DIRECT OR
INDIRECT SHAREHOLDERS OR OTHER PERSONS IN CONTROL OF THE BORROWER, AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND IN THAT REGARD, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MAY REQUIRE THAT THE AUTHORIZED SIGNING OFFICERS OF
EACH OF THE RELEVANT LOAN PARTIES WHO WILL BE SIGNING THIS AGREEMENT, AND OTHER
LOAN DOCUMENTS (EACH, A “SIGNATORY”) SHALL HAVE MADE THEMSELVES AVAILABLE TO THE
ADMINISTRATIVE AGENT IN PERSON, AND SHALL HAVE PRODUCED TO THE ADMINISTRATIVE
AGENT A MINIMUM OF TWO UNEXPIRED IDENTIFICATION DOCUMENTS (AT LEAST ONE OF WHICH
MUST BE A BIRTH CERTIFICATE, DRIVER’S LICENSE, PASSPORT, PROVINCIAL HEALTH
INSURANCE CARD, IF PERMITTED BY THE APPLICABLE PROVINCIAL LAW, OR OTHER
GOVERNMENT-ISSUED DOCUMENT) AND PERMITTED EXAMINATION AND THE MAKING OF COPIES
OF SAME WITH A VIEW TO THE ADMINISTRATIVE AGENT GATHERING THE FULL NAMES OF, AND
THE DATES OF BIRTH OF EACH SUCH SIGNATORY, THE TYPE OF IDENTIFICATION DOCUMENT
EXAMINED, THE REFERENCE NUMBERS OF EACH OF THE IDENTIFICATION DOCUMENTS EXAMINED
(COLLECTIVELY, THE “PERSONAL INFORMATION”) AND SUCH PERSONAL INFORMATION
(TOGETHER WITH PHOTOCOPIES OF EACH IDENTIFICATION DOCUMENT EXAMINED) SHALL HAVE
BEEN PROVIDED TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE.  THE
BORROWER SHALL PROMPTLY PROVIDE ALL SUCH INFORMATION,

 

105

--------------------------------------------------------------------------------


 

INCLUDING SUPPORTING DOCUMENTATION AND OTHER EVIDENCE, AS MAY BE REASONABLY
REQUESTED BY ANY LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, OR ANY
PROSPECTIVE ASSIGNEE OR PARTICIPANT OF A LENDER, THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT, IN ORDER TO COMPLY WITH ANY APPLICABLE AML LEGISLATION,
WHETHER NOW OR HEREAFTER IN EXISTENCE.

 

(B)           IF THE ADMINISTRATIVE AGENT HAS ASCERTAINED THE IDENTITY OF THE
BORROWER OR ANY AUTHORIZED SIGNATORIES OF THE BORROWER FOR THE PURPOSES OF
APPLICABLE AML LEGISLATION, THEN THE ADMINISTRATIVE AGENT:

 

(I)            SHALL BE DEEMED TO HAVE DONE SO AS AN AGENT FOR EACH LENDER AND
THE ISSUING BANK (AND TO HOLD ON BEHALF OF THE LENDERS AND THE ISSUING BANK FOR
THEIR REVIEW UPON REASONABLE REQUEST FROM TIME TO TIME), AND THIS AGREEMENT
SHALL CONSTITUTE A “WRITTEN AGREEMENT” IN SUCH REGARD BETWEEN EACH LENDER, THE
ISSUING BANK AND THE ADMINISTRATIVE AGENT WITHIN THE MEANING OF THE APPLICABLE
AML LEGISLATION; AND

 

(II)           SHALL PROVIDE TO EACH LENDER AND THE ISSUING BANK COPIES OF ALL
INFORMATION OBTAINED IN SUCH REGARD WITHOUT ANY REPRESENTATION OR WARRANTY AS TO
ITS ACCURACY OR COMPLETENESS.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and the Issuing Bank agrees that the Administrative
Agent does not have any obligation to ascertain the identity of the Borrower or
any authorized signatories of the Borrower on behalf of any Lender or the
Issuing Bank, or to confirm the completeness or accuracy of any information it
obtains from the Borrower or any such authorized signatory in doing so.

 

SECTION 9.17       USA PATRIOT ACT.


 

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

[The remainder of this page has been intentionally left blank.]

 

106

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BIOVAIL CORPORATION

 

 

 

 

 

By:

/s/ M J MULLIGAN

 

Name: MJ Mulligan

 

Title: Chief Financial Officer

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/  ROBERT S. SHEPPARD

 

Name: Robert S. Sheppard

 

Title:   Vice President, Mid-Corporate Credit

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

 

 

 

 

By:

/s/ ROBERT S. SHEPPARD

 

Name: Robert S. Sheppard

 

Title: Vice President, Mid-Corporate Credit

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/  JAMES J. RHEE

 

Name: James J. Rhee

 

Title:   Director

 

 

 

 

 

By:

/s/  CHAD GRAVES

 

Name: Chad Graves

 

Title:   Associate Director

 

 

 

 

 

NATIONAL BANK OF CANADA

 

 

 

 

 

By:

/s/  IAN GILLESPIE

 

Name: Ian Gillespie

 

Title:   Managing Director

 

 

 

 

 

By:

/s/  B. CIALLELLA

 

Name: Ben Ciallella

 

Title:   Director

 

 

 

 

 

HSBC BANK CANADA

 

 

 

 

 

By:

/s/  JOHN DAVIS

 

Name: John Davis

 

Title:   Assistant Vice-President, Commercial Banking

 

 

 

 

 

By:

/s/  DOUGLAS BRANDES

 

Name: Douglas Brandes

 

Title:   Assistant Vice-President, Commercial Banking

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK

 

 

 

 

 

By:

/s/ NIGEL SHARPLEY

 

Name: Nigel Sharpley

 

Title: Senior Manager

 

 

 

 

 

By:

/s/ ABDALLAH DAJANI

 

Name: Abdallah Dajani

 

Title: Associate Vice-President

 

 

 

 

 

EXPORT DEVELOPMENT CANADA

 

 

 

 

 

By:

/s/ OLIVER BOUCHARD

 

Name: Oliver Bouchard

 

Title: Financing Manager

 

 

 

 

 

By:

/s/ D. GAUTHIER

 

Name: David Gauthier

 

Title: Financing Manager

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ DANA DHALIWAL

 

Name: Dana Dhaliwal

 

Title: Vice President

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE-BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ EVELYN THIERRY

 

Name: Evelyn Thierry

 

Title: Vice President

 

 

 

 

 

By:

/s/ ERIN MORRISSEy

 

Name: Erin Morrissey

 

Title: Vice President

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ MELISSA JAMES

 

Name: Melissa James

 

Title: Authorized Signatory

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

 

SIGNIFICANT SUBSIDIARIES

 

Biovail Americas Corp.

Biovail Distribution Corporation

Biovail Pharmaceuticals LLC

Biovail Technologies Ltd.

BTA Pharmaceuticals, Inc.

Prestwick Pharmaceuticals, Inc.

Biovail Holdings International SRL

Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

$

60,000,000

 

The Bank of Nova Scotia

 

$

60,000,000

 

National Bank of Canada

 

$

50,000,000

 

HSBC Bank Canada

 

$

50,000,000

 

The Toronto-Dominion Bank

 

$

50,000,000

 

Export Development Canada

 

$

50,000,000

 

SunTrust Bank

 

$

40,000,000

 

Deutsche Bank AG New York Branch

 

$

25,000,000

 

Morgan Stanley Bank

 

$

25,000,000

 

TOTAL

 

$

410,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

PROPERTIES

 

Property

 

Jurisdiction

 

Ownership
(owned/leased/warehouse)

 

 

 

 

 

 

 

1.

 

Welches, Christ Church
Barbados, BB17154

 

Barbados

 

Owned

 

 

 

 

 

 

 

2.

 

100 LifeSciences Parkway
Steinbach, Manitoba, R5G 1Z7

 

Manitoba

 

Owned

 

 

 

 

 

 

 

3.

 

460 Comstock Road
Scarborough, Ontario, M1L 4R6

 

Ontario

 

Owned

 

 

 

 

 

 

 

4.

 

7150 Mississauga Road
Mississauga, Ontario, L5N 8M5

 

Ontario

 

Owned

 

 

 

 

 

 

 

5.

 

Avenue Iterregui
Street Blot #34
Sabano Abaja Industrial Park
Caroline, Puerto Rico, 00983

 

Puerto Rico

 

Owned

 

 

 

 

 

 

 

6.

 

State Road No. 698
Kilometer 0.8, Barrio Mameyal
Dorado, Puerto Rico, 00646

 

Puerto Rico

 

Owned

 

 

 

 

 

 

 

7.

 

51 Villa de Golf Este
Dorado del Mar
Dorado, Puerto Rico, 00646

 

Puerto Rico

 

Owned

 

 

 

 

 

 

 

8.

 

Lake Drive
Unit 3200
Citywest Business Campus
Dublin 24, Ireland

 

Ireland

 

Owned

 

 

 

 

 

 

 

9.

 

Marginal Expreso Baldprioty de Castro Km. 11.6
Sections 2 & 3 of Lots 11, 12 and 13
Sabana Abajo Industrial Park
Carolina, Puerto Rico, 00983

 

Puerto Rico

 

Leased

 

 

 

 

 

 

 

10.

 

450 Comstock Road
Scarborough, Ontario, M1L 4S4

 

Ontario

 

Leased

 

 

 

 

 

 

 

11.

 

2488 Dunwin Drive
Mississauga, Ontario, L5L 1J9

 

Ontario

 

Leased

 

--------------------------------------------------------------------------------


 

Property

 

Jurisdiction

 

Ownership
(owned/leased/warehouse)

 

 

 

 

 

 

 

12.

 

6120 Midfield Road
Mississauga, Ontario, L5P 1B1

 

Ontario

 

Leased

 

 

 

 

 

 

 

13.

 

689 Warden Avenue
Units 1, 1A, 2, 2
Scarborough, Ontario, M1L 4R6

 

Ontario

 

Leased

 

 

 

 

 

 

 

14.

 

700 US Highway 202/206
North Bridgewater, New Jersey
USA 08807

 

New Jersey

 

Leased

 

 

 

 

 

 

 

15.

 

3701 Concorde Parkway
Suites 100 and 800, Building 6/5A
Chantilly, Virginia
USA 20151

 

Virginia

 

Leased

 

 

 

 

 

 

 

16.

 

3725 Concorde Parkway
Suit 1500, Building 8
Chantilly, Virginia
USA 20151

 

Virginia

 

Leased

 

 

 

 

 

 

 

17.

 

Lynden — CPDN Calgary
4441 76th Avenue
SE West Building
Calgary, Ontario, T2C 2G8

 

Alberta

 

Warehouse

 

 

 

 

 

 

 

18.

 

Lynden — CPDN Delta
7403 Progress Way
Delta, British Columbia, V4G 1E7

 

British Columbia

 

Warehouse

 

 

 

 

 

 

 

19.

 

UPS SCS, Inc.
989-A Keewatin Street
Winnipeg, Manitoba, R2X 2X4

 

Manitoba

 

Warehouse

 

 

 

 

 

 

 

20.

 

Lynden — CPDN Toronto
10 Corinne Court
Vaughan, Ontario, L4K 4T7

 

Ontario

 

Warehouse

 

 

 

 

 

 

 

21.

 

Contract Pharmaceuticals Limited (CPL)
7600 Danbro Crescent
Mississauga, Ontario, L5N 6L6

 

Ontario

 

Warehouse

 

 

 

 

 

 

 

22.

 

McKesson Outsource Logistics (MLS)
109 Summerlea Road
Brampton, Ontario, L6T 4P6

 

Ontario

 

Warehouse

 

--------------------------------------------------------------------------------


 

Property

 

Jurisdiction

 

Ownership
(owned/leased/warehouse)

 

 

 

 

 

 

 

23.

 

Sharp
23 Carland Road
Conshohocken, Pennsylvania

 

Pennsylvania

 

Warehouse

 

 

 

 

 

 

 

24.

 

DDN/Oberfel
4580 Mendenhall Road
Memphis, Tennessee
USA 38151

 

Tennessee

 

Warehouse

 

 

 

 

 

 

 

25.

 

1209 Orange Street
Wilmington, Delaware
USA 19801

 

Delaware

 

Registered address.

 

 

 

 

 

 

 

26.

 

4, rue Marivaux 75002
Paris, France

 

France

 

Registered address.

 

 

 

 

 

 

 

27.

 

8-10 Rue Mathias Hardt
L-1717 Luxembourg

 

Luxembourg

 

Registered address.

 

 

 

 

 

 

 

28.

 

C/O Treuhand-und
Revisionsgesellschaft Zug,
Baarerstrasse 112, CH-6302
Zug, Switzerland

 

Switzerland

 

Registered address.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

Parties

 

Court and Case No.

 

Date Action Commenced

 

 

 

 

 

PATENT LITIGATION

 

 

 

 

 

 

 

 

 

Purdue et al. v. Par Pharmaceuticals, Inc.
(Note: Biovail is not a party)

 

United States District Court for the District of Delaware

 

C.A. No. 07-255

 

May 9, 2007

 

 

 

 

 

Impax ats. Biovail Corporation
(Note: Biovail is not a party)

 

United States District Court for the District of Delaware
Court File No. 08-519 JJF

 

September 10, 2008

 

 

 

 

 

Novopharm Limited and The Minister of Health ats GlaxoSmithKline and The
Wellcome Foundation Limited

 

Federal Court of Canada

 

Court File No.
T-505-03 and T-307-04

 

March 31, 2003

 

 

 

 

 

Novopharm v. Biovail

 

Federal Court of Canada
T-1717-08

 

November 7, 2008

 

 

 

 

 

RhoxalPharma Inc. et al ats. Biovail Corporation et al

 

Federal Court of Canada

 

Court File No. T-691-04

 

April 1, 2004

 

 

 

 

 

Biovail Corporation ats Sandoz Canada Inc. (formerly RhoxalPharma) et al.

 

Federal Court of Canada

 

Court File No. T-1245-06

 

2006

 

 

 

 

 

Biovail Corporation v.
Sandoz Canada Inc.
(formerly RhoxalPharma) et al

 

Federal Court of Canada

 

Court File No. T-214-06

 

August 1, 2006

 

 

 

 

 

Biovail Corporation et al v.
Apotex Inc. Corporation

 

Federal Court of Canada
T-118-08

 

January 23, 2008

 

 

 

 

 

Wyeth v. Biovail Corporation et al

 

United States District Court for the District of Delaware

 

C.A. No. 08-390

 

June 27, 2008

 

 

 

 

 

Abbott Laboratories et al
v Biovail Laboratories International et al and Elan et al. v. Biovail et al.

 

United States District Court for the District of New Jersey

 

Civil Action No. 08 CV 6274 and Civil Action No. 08-CV-05412

 

November 3, 2008

 

 

 

 

 

Sun Pharmaceuticals ats. Biovail

 

United States District Court
District of New Jersey
Court File No.: 2:08-04005-SDW

 

August 8, 2008

 

 

 

 

 

AstraZeneca v. Biovail

 

United States District Court
District of New Jersey

 

January 9, 2009

 

 

 

 

 

REGULATORY INVESTIGATIONS & RELATED SECURITIES LITIGATION

 

 

 

 

 

EDNY Investigation

 

None

 

N/A

 

 

 

 

 

Office of Inspector General Investigation/USAO proceeding



Re: P.L.A.C.E. Program

 

U.S. Attorney’s Office for the District of Massachusetts

 

July 24, 2003
(Note: Matter is settled. Plea hearing in August 2009)

 

--------------------------------------------------------------------------------


 

GENERAL LITIGATION MATTERS

 

 

 

 

 

 

 

 

 

Biovail Corporation v. S.A.C. Capital Management LLC, S.A.C. Capital Advisors,
LLC, S.A.C. Capital Associates LLC, S.A.C. Healthco Funds, LLC, Sigma Capital
Management, LLC, Steven A. Cohen, Arthur Cohen, Joseph Healey, Timothy McCarthy,
David Maris, Gradient Analytics, Inc., Camelback Research Alliance, In., James
Carr Bettis, Donn Vickrey, Pinnacle Investment Advisors, LLC, Helios Equity
Fund, LLC, Hallmark Funds, Gerson Lehrman Group, Gerson Lehrman Group Brokerage
Services, LLC, Thomas Lehrman, Patrick Duff, and James Lyle and does 1 through
50

 

Superior Court, Essex County, New Jersey

 

Case File No. L-1583-06

 

February 22, 2006

 

 

 

 

 

HSU, Tom
 v. Biovail Corporation et al

 

The Supreme Court of British Columbia



Court File No.
S051052 Vancouver Registry

 

February 23, 2005

 

 

 

 

 

Various Counties in New York State, City of New York, State of Alabama, State of
Mississippi

 

In the Plaintiffs’ respective jurisdictions

 

Various

 

 

 

 

 

Forth Worth Employees’ Retirement Fund et al
v. Biovail Corporation

 

United States District Court
Southern District of New York

 

Civil Action No. 08 CIV 8592

 

October 1, 2008
(Note: Matter dismissed with prejudice.)

 

 

 

 

 

Axxonis v. Prestwick

 

German Arbitral Proceedings

 

February 26, 2007

 

 

 

 

 

ANTI-TRUST LITIGATION

 

 

 

 

 

 

 

 

 

Nifedipine MDL Class Actions

 

United States District Court for the District of Columbia

 

August 7, 2003
July 2, 2002

(Adalat MDL Class Actions):

 

 

 

 

 

 

Multidistrict Litigation No.1515

 

October 11, 2002

A.F. of L. - A.G.C. et al

 

Civil Action No.

 

October 1, 2002

v. Biovail et al (“BC”)

 

03MS00223 RJL

 

June 20 2003

Meijer Inc. et al v. BC

 

Civil Action Nos.

 

July 3, 2002

SAJ Distributors, Inc.et al v. BC

 

1:02 CV 01343,

 

November 14, 2002

Independent Drug Co. et al v. BC

 

02 7852,

 

February 5, 2003

Rochester Drug Cooperative et al v. BC

 

1:02 CV 01931,

 

March 21, 2006

CVS Meridian, Inc. et al v. BC

 

1:03 CV 01354,

 

 

Walgreen Co. et al v. BC

 

1:03 CV 01473,

 

 

Maxi Drug, Inc. d/b/a/

 

1:02 CV 9089,

 

 

Borroks Pharmacy v. BC

 

1:03 CV 0836,

 

 

 

 

1:06-cv-00532-RSL.

 

 

 

 

 

 

 

Wellbutrin XL Anti-trust Class Actions:A8

 

 

 

 

 

--------------------------------------------------------------------------------


 

Meijer, Inc. et al v. Biovail Corporation et al (LEAD DIRECT PURCHASER
CONSOLIDATED CASE)

 

Eastern District of Pennsylvania
2:08-cv-02431-BWK

 

May 23, 2008

 

 

 

 

 

American Sales Company, Inc. v. Biovail Corporation et al
WBXL Anti-trust Class Action

 

Eastern District of Pennsylvania
2:08-cv-02464-BWK

 

May 28, 2008

 

 

 

 

 

Rochester Drug Co-operative Inc. v. Biovail Corporation et al

 

Eastern District of Pennsylvania
2:08-cv-02462-BWK

 

May 27, 2008

 

 

 

 

 

Plumbers & Pipefitters Local 572 Health & Welfare Fund v. Biovail Corporation et
al (LEAD INDIRECT PURCHASER CONSOLIDATED CASE)

 

Eastern District of Pennsylvania
2:08-cv-02433-BWK

 

May 23, 2008

 

 

 

 

 

IBEW-NECA Local 505 Health & Welfare Plan v. Biovail Corporation et al

 

Eastern District of Pennsylvania
2:08-cv-02686-BWK

 

June 9, 2008

 

 

 

 

 

Painters District Council No. 30 Health & Welfare Fund v. Biovail Corporation et
al

 

Eastern District of Pennsylvania
2:08-cv-02688-BWK

 

June 10, 2008

 

 

 

 

 

Bricklayers et al v. Biovail et al.

 

Eastern District of Pennsylvania
2:08-cv-03404-BWK

 

June 30, 2005

 

 

 

 

 

Mechanical Contractors - United Association Local 119 Health & Welfare Plan v.
Biovail Corporation et al

 

Eastern District of Pennsylvania
2:08-cv-02712-BWK

 

June 11, 2008

 

 

 

 

 

United States Environmental Protection Agency (SEPAL) Investigation (Carolina
Facility) and related extrajudicial claim of Gillette and Biovail

 

N/A

 

Matter related to Puerto Rico facility

 

Extrajudicial claims asserted in 2000.

 

 

 

 

 

PETRIK, Ruth

 

N/A

 

Demand letter received from patient’s son.

 

N/A

 

 

 

 

 

CANN, Mary

 

N/A. Demand letter received from counsel.

 

March 1, 2007

 

 

 

 

 

LEDERER, Philip

 

Demand letter

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

CANADIAN BENEFIT PLANS AND CANADIAN PENSION PLANS

 

Canadian Benefit Plans

 

Site(s)

 

Health Care &
Prescription Drugs

 

Dental

 

Vision

 

Life &
AD&D

 

Disability
(Short &
Long Term)

Canada (Mississauga, Steinbach, BPC & CRD)

 

Employees

 

80% coverage, no deductible

 

80% prescription coverage

 

Paramedical services $500/year/practitioner

 

Basic Services — 80% for Preventive & Restorative services, Major services — 50%
reimbursement Annual maximum $2,000 each. Orthodontics for dependent children
only — 50% to $3,000 maximum benefit

 

One exam per 24 month period; 100% reimbursement for supplies to maximum $200
every 24 months

 

Employee Basic — 2X annual salary to maximum $1,000,000

 

AD&D —same coverage level as above

 

STD — 100% salary continuance for 17 weeks

 

LTD 66.7% of monthly earnings to maximum of $10,000 per month; 119 elimination
period

 

 

 

 

 

 

 

 

 

 

 

Canada (Mississauga, Steinbach, BPC & CRD)

 

Executives

 

100% coverage, no deductible

 

100% prescription coverage

 

Paramedical services $750/year/practitioner

 

Basic services — 100% for Preventative and Restorative services, Major services
— 50% reimbursement Annual maximum $2,000 each. Orthodontics for dependent
children only — 50% to $3,000 maximum benefit

 

One exam per 24 month period; 100% reimbursement for supplies to maximum $200
every 24 months

 

Executive Basic Life — 3 X annual salary to maximum $1,000,000

 

AD&D — same coverage level as above

 

STD — 100% salary continuance for 17 weeks

 

LTD — 66.7% of monthly earnings to maximum of $10,000 per month; 119 day
elimination period

 

--------------------------------------------------------------------------------


 

Canadian Pension Plans

 

Group Retirement Savings Plan

Immediate eligibility

Voluntary participation

Immediate vesting

Employee contributions up to the tax limit

 

Deferred Profit Sharing Plan

Immediate eligibility

Automatic participation when enrolled in the Group RSP

50% match (to a maximum of 2% of earnings) with service < 2 years

100% match (to a maximum of 4% of earnings ) with service > 2 years

Vesting upon 2 years of plan membership

 

Non-insured Canadian Benefit Plans

 

·                  Short-term disability coverage is self-insured

·                  All medical, extended health, dental and vision plans are
paid for on a claims incurred plus administrative charge basis

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.14

 

MATERIAL CONTRACTS

 

1.                                       Teva Exclusive Distribution Agreement
dated December 15, 1997 between Biovail Laboratories Incorporated (now Biovail
Laboratories International SRL) and Teva Pharmaceuticals (Falfalo N.V.) together
with amendments dated November 17, 1999, December 20, 1999 and July 28, 2003.

 

2.                                       Asset Purchase Agreement and Letter
Agreement dated September 30, 2004 between Biovail Laboratories Incorporated and
Teva Pharmaceuticals Curacao N.V.

 

3.                                       Cardizem agreements:

 

a.                                       Amended and Restated Cardizem Rights
Agreement dated December 31, 2000 by and among Aventis Pharmaceuticals Inc.,
TWFC Inc., Aventis Pharma Inc. and Biovail Laboratories Incorporated;

 

b.                                      Cardizem Products Manufacturing
Agreement dated December 28, 2000 between Aventis Pharmaceuticals, Inc., Aventis
Pharma Inc. and Biovail Laboratories Incorporated, as amended July 1, 2004;

 

c.                                       Second Cardizem Products Manufacturing
Agreement date June 1, 2006 between sanofi-aventis U.S. LLC (successor to
Aventis Pharmaceuticals Inc.), sanofi-aventis Canada Inc. (successor to Aventis
Pharma Inc.) and Biovail Laboratories Internaitonal SRL.

 

d.                                      Technical Services Agreement dated
December 28, 2000 between Aventis Pharmaceuticals, Inc., Aventis Pharma Inc. and
Biovail Laboratories Incorporated.

 

e.                                       Transition Services Agreement dated
December 28, 2000 between Aventis Pharmaceuticals, Inc., Aventis Pharma Inc. and
Biovail Laboratories Incorporated.

 

US Rights and Obligations under the Cardizem Rights Agreements and Cardizem
Manufacturing Agreement assigned to Biovail Laboratories International SRL
December 31, 2004.

 

4.                                       Amended and Restated Distribution
Rights Agreement between SmithKline Beecham Corporation and Biovail Laboratories
Incorporated, dated October 26, 2001 (re: Zovirax), as amended May 1, 2005,
October 12, 2005 and December 18, 2006. Assigned to Biovail Laboratories
International SRL December 31, 2004.

 

5.                                       Second Amended and Restated License
Agreement dated May 14, 2009 between Glaxo Group Limited and Biovail
Laboratories International SRL.

 

--------------------------------------------------------------------------------


 

6.                                       Asset Purchase and Trademark Assignment
Agreement (Vasotec®/Vaseretic®) dated April 1, 2002 between Merck & Co. Inc. and
Biovail Laboratories Incorporated (now Biovail Laboratories International SRL).

 

7.                                       Asset Purchase Agreement dated May 30,
2003 between Wyeth Pharmaceuticals Inc. and Biovail Laboratories Incorporated
(now Biovail Laboratories International SRL).

 

8.                                       Distribution and Supply Agreement for
Tramadol HCI — Once Daily Extended Release Tablet, between Biovail Laboratories
International SRL and Ortho-McNeil, Inc., dated November 3, 2005.

 

9.                                       Notice of assignment effective
November 4, 2005 by Biovail Laboratories International SRL and Biovail
Distribution Corporation to Ortho-McNeil, Inc.

 

10.                                 Asset Purchase Agreement between Biovail
Laboratories International SRL and SmithKline Beecham Corporation d/b/a
GlaxoSmithKline dated May 6, 2009 (re: Wellbutrin XL in the United States).

 

11.                                 Trademark License Agreement between
SmithKline Beecham Corporation and Biovail Laboratories International SRL dated
May 14, 2009 (re: Wellbutrin XL).

 

12.                                 Distribution and Inventory Management
Services Agreement entered into as of December 7, 2004 between Biovail
Pharmaceuticals, Inc. (now BTA Pharmaceuticals, Inc.) and Cardinal Health, as
amended March 28, 2007 and January 1, 2008.

 

13.                                 Core Distribution Agreement entered into as
of October 1, 2004 between Biovail Pharmaceuticals, Inc. (now BTA
Pharmaceuticals, Inc.) and McKesson Corporation, as amended December 20, 2005.

 

14.                                 Distribution Services Agreement made as of
December 31, 2004 between Biovail Pharmaceuticals, Inc. (now BTA
Pharmaceuticals, Inc.) and AmerisourceBergen Drug Corporation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16

 

INSURANCE

 

[See attached.]

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.17

 

CAPITALIZATION AND SUBSIDIARIES

 

GUARANTORS

 

Entity

 

Issued and Outstanding Shares

 

Shareholder

Biovail Holdings International SRL

 

1,000 quotas (certificate no. 1)

4,600,000,000 quotas (certificate no. 2)

330,000,000 quotas (certificate no. 3)

 

Biovail Corporation

 

 

 

 

 

Biovail Laboratories International SRL

 

1,000 quotas (certificate no. 1)

4,600,000,000 quotas (certificate no. 2)

330,000,000 quotas (certificate no. 3)

 

Biovail Holdings International SRL

 

 

 

 

 

Hythe Property Incorporated

 

3,150,000 shares (certificate no. 1)

 

Biovail Corporation

 

 

 

 

 

Biovail Americas Corp.

 

17,736 shares (no certificate number)

1 share (certificate no. 3)

 

Biovail Corporation

 

 

 

 

 

Biovail Distribution Corporation

 

100 shares (certificate no. 1)

 

Biovail Americas Corp.

 

 

 

 

 

BTA Pharmaceuticals Inc.

 

1,000 shares (certificate no. 1)

 

Biovail Americas Corp.

 

 

 

 

 

Biovail Technologies Ltd.

 

1,000 shares (certificate no. 1)

 

Biovail Americas Corp.

 

 

 

 

 

Prestwick Pharmaceuticals, Inc.

 

100 shares (no certificate number)

 

Biovail Americas Corp.

 

 

 

 

 

Biovail Pharmaceuticals LLC

 

one membership interest

(non-certificated)

 

BTA Pharmaceuticals, Inc.

 

REGULATED SUBSIDIARY

 

Entity

 

Issued and Outstanding Shares

 

Shareholder

Biovail Insurance Incorporated

 

2,000,000 shares (certificate no. 1)

2,000,000 shares (certificate no. 2)

 

Biovail Corporation

 

IMMATERIAL SUBSIDIARIES

 

Entity

 

Issued and Outstanding Shares

 

Shareholder

Biovail International S.à.r.l.

 

500 shares (non-certificated)

 

Biovail Corporation

 

 

 

 

 

Biovail International Holdings Limited

 

2 shares (no certificate number)

 

Biovail International S.à.r.l.

 

 

 

 

 

Biovail Technologies (Ireland) Limited

 

2 shares (no certificate number)

 

Biovail International Holdings Limited

 

 

 

 

 

Biovail Technologies West Ltd.

 

1 share (certificate no. 1)

 

Biovail Corporation

 

--------------------------------------------------------------------------------


 

Pharma Pass SA

 

2,500 (non-certificated)

 

Biovail International S.à.r.l.

 

 

 

 

 

Biovail SA

 

 

500 shares (non-certificated)

 

Biovail Corporation

Jurg Schoch

 

 

 

 

 

Prestwick Pharmaceuticals Canada Inc.

 

100 shares (certificate no. 2)

 

Prestwick Pharmaceuticals, Inc.

 

INACTIVE SUBSIDIARIES

 

Entity

 

Issued and Outstanding Shares

 

Shareholder

Biovail NTI Inc.

 

1000 shares (certificate no. 1)

 

Biovail Americas Corp.

 

 

 

 

 

Biovail U.K. Ltd.

 

2 shares (non-certificated)

 

Biovail Laboratories International SRL

 

 

 

 

 

Fuisz Technologies Properties, Inc.

 

1000 shares (non-certificated)

 

Biovail Technologies Ltd.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.20

 

AFFILIATE TRANSACTIONS

 

1.                                       Election notice dated September 5, 2008
by Lloyd Segal (in connection with Deferred Share Unit Plan for Canadian
Directors approved May 3, 2005 and amended March 14, 2007)

 

2.                                       Election notice dated August 15, 2008
by Serge Gouin (in connection with Deferred Share Unit Plan for Canadian
Directors approved May 3, 2005 and amended March 14, 2007)

 

3.                                       Election notice dated August 8, 2008 by
David Laidley (in connection with Deferred Share Unit Plan for Canadian
Directors approved May 3, 2005 and amended March 14, 2007)

 

4.                                       Election notice dated August 14, 2008
by Spencer Lanthier (in connection with Deferred Share Unit Plan for Canadian
Directors approved May 3, 2005 and amended March 14, 2007)

 

5.                                       Election notice dated August 15, 2008
by Michael Van Every (in connection with Deferred Share Unit Plan for Canadian
Directors approved May 3, 2005 and amended March 14, 2007)

 

6.                                       Election notice dated July 26, 2008 by
Mark Parrish (in connection with Deferred Share Unit Plan for US Directors
approved May 3, 2005 and amended March 14, 2007)

 

7.                                       Election notice dated July 25, 2008 by
Laurence Paul (in connection with Deferred Share Unit Plan for US Directors
approved May 3, 2005 and amended March 14, 2007)

 

8.                                       Election notice dated July 13, 2008 by
Robert Power (in connection with Deferred Share Unit Plan for US Directors
approved May 3, 2005 and amended March 14, 2007)

 

9.                                       Indemnity Agreement dated December 7,
2007 between Biovail Corporation and Lloyd Segal

 

10.                                 Indemnity Agreement dated August 8, 2008
between Biovail Corporation and Serge Gouin

 

11.                                 Indemnity Agreement dated May 26, 2008
between Biovail Corporation and David Laidley

 

12.                                 Indemnity Agreement dated August 8, 2008
between Biovail Corporation and Spencer Lanthier

 

13.                                 Indemnity Agreement dated April 19, 2005
between Biovail Corporation and Michael Van Every

 

14.                                 Indemnity Agreement dated August 8, 2008
between Biovail Corporation and Mark Parrish

 

15.                                 Indemnity Agreement dated April 22, 2005
between Biovail Corporation and Laurence Paul

 

16.                                 Indemnity Agreement dated August 8, 2008
between Biovail Corporation and Robert Power

 

17.                                 Indemnity Agreement dated June 28, 2005
between Biovail Corporation and William Wells

 

18.                                 Indemnity Agreement dated April 19, 2005
between Biovail Corporation and Douglas Squires

 

19.                                 Settlement Agreement dated May 25, 2009
between Eugene Melnyk & EM Holdings B.V. and Biovail Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.27

 

INTELLECTUAL PROPERTY

 

[see attached]

 

--------------------------------------------------------------------------------

 

BIOVAIL MATERIAL PATENT PORTFOLIO

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003 family relates to WELLBUTRIN XL in the US and Canada and WELLBUTRIN XR in
ROW. With the exception of the US (P003-US-CNT) and Canada (P003-CA-PCT), the
entire P003 family has been licensed to GSK.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-AE-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

United Arab Emirates

 

08 Aug 2003

 

650/2005

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-AP-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

ARIPO

 

08 Aug 2003

 

AP/P/2005/003463

 

31 Oct 2008

 

AP 1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-AU-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Australia

 

08 Aug 2003

 

2003264002

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-BA-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Bosnia-Herzegovina

 

08 Aug 2003

 

BAP 062336A

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-BB-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Barbados

 

08 Aug 2003

 

2001/1186

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-BD-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Bangladesh

 

09 Feb 2006

 

21/2006

 

24 Oct 2007

 

1004635

 

09 Feb 2022

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-BO-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Bolivia

 

08 Nov 2005

 

SP-250295

 

 

 

 

 

08 Nov 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-BR-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Brazil

 

08 Aug 2003

 

PI0318456-0

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-CA-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Canada

 

08 Aug 2003

 

2,524,300

 

28 Oct 2008

 

2,524,300

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-CL-REV

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Chile

 

03 Oct 2005

 

2581-2005

 

 

 

 

 

03 Oct 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-CN-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

China

 

08 Aug 2003

 

03826750.0

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-CO-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Colombia

 

08 Aug 2003

 

05122667

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-CR-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Costa Rica

 

08 Aug 2003

 

8056

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-DZ-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Algeria

 

08 Aug 2003

 

050516

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-EA-EAT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Eurasian Procedure

 

08 Aug 2003

 

200600206

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-EC-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Ecuador

 

08 Aug 2003

 

SP-05-6216

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-EG-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Egypt

 

08 Jan 2003

 

PCT/NA2006/00015

 

 

 

 

 

08 Jan 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-EP-EPT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

European Procedure (Patents)

 

08 Aug 2003

 

03818223.4

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-GE-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Georgia

 

08 Aug 2003

 

AP2003009205

 

07 Nov 2006

 

P4128

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-GH-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Ghana

 

 

 

 

 

31 Oct 2008

 

AP 1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-GM-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Gambia

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-GT-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Guatemala

 

23 Nov 2005

 

PI-2005-0342

 

 

 

 

 

23 Nov 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-GZ-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Gaza Strip

 

07 Dec 2005

 

79

 

29 Apr 2007

 

79

 

07 Dec 2021

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-HK-FPR

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Hong Kong

 

10 May 2006

 

06103123.8

 

 

 

 

 

10 May 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-HR-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Croatia

 

08 Aug 2003

 

P20050625

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-ID-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Indonesia

 

08 Aug 2003

 

WO200600107

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-IL-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Israel

 

08 Aug 2003

 

171870

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-IN-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

India

 

08 Aug 2003

 

6091/DELNP/2005

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-IQ-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Iraq

 

19 Dec 2005

 

201/2005

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-IS-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Iceland

 

08 Aug 2003

 

7930

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-JM-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Jamaica

 

03 Nov 2005

 

18/1/4399

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-JP-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Japan

 

08 Aug 2003

 

2005-507893

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-KE-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Kenya

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-KP-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

North Korea / Demo. People’s Republic of Korea

 

08 Aug 2003

 

05-1665

 

20 Mar 2007

 

45061

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-KR-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

South Korea / Republic of Korea

 

08 Aug 2003

 

10-2006-7002659

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-KS-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Kosovo

 

08 Aug 2003

 

P-035

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-KW-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Kuwait

 

20 Dec 2005

 

152/2005

 

 

 

 

 

20 Dec 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-LK-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Sri Lanka

 

08 Aug 2003

 

13981

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-LS-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Lesotho

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-LY-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Libyan Arab Jamahiriya

 

12 Mar 2006

 

3360/2006

 

 

 

 

 

12 Mar 2021

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MA-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Morocco

 

08 Aug 2003

 

PV28772

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-ME-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Montenegro

 

08 Aug 2003

 

P-36/08

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MG-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Madagascar

 

08 Aug 2003

 

2005/041

 

29 Jun 2007

 

00348

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MO-FPR

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Macao

 

08 Sep 2003

 

J/000084(617)

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MW-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Malawi

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MX-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Mexico

 

08 Aug 2003

 

PA/a/2005/012637

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MY-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Malaysia

 

12 Jan 2006

 

PI 20060143

 

 

 

 

 

12 Jan 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-MZ-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Mozambique

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-NI-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Nicaragua

 

08 Aug 2003

 

2005/0206

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-NO-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Norway

 

08 Aug 2003

 

20053245

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-NP-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Nepal

 

06 Feb 2006

 

5181

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-NZ-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

New Zealand

 

08 Aug 2003

 

544281

 

13 Nov 2008

 

544281

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-OA-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

A.I.P.O.

 

08 Aug 2003

 

1200600041

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-OM-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Oman

 

08 Aug 2003

 

PCT/US2003/024700

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-PA-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Panama

 

02 Dec 2005

 

86544

 

 

 

 

 

02 Dec 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-PH-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Philippines

 

08 Aug 2003

 

1-2006-500290

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-PL-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Poland

 

08 Aug 2003

 

P-378539

 

18 Jun 2007

 

PAT-196544

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-QA-CN

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Qatar

 

 

 

Cationary Notice

 

 

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-SA-NP

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Saudi Arabia

 

17 Jan 2006

 

06270142

 

 

 

 

 

17 Jan 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-SC-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Seychelles

 

08 Aug 2003

 

PCT2003/024700

 

08 May 2008

 

PCT2003/024700

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-SD-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Sudan

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-SG-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Singapore

 

08 Aug 2003

 

200600214-1

 

30 Jan 2009

 

131136[WO2005016318]

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-SL-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Sierra Leone

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-SZ-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Swaziland

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-TN-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Tunisia

 

08 Aug 2003

 

SN06.016

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-TT-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Trinidad And Tobago

 

08 Aug 2003

 

TT/A/2006/00014

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-TZ-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Tanzania (United Republic Of)

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-UA-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Ukraine

 

08 Aug 2003

 

a200601245

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-UG-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Uganda

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-US-CNT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

United States Of America

 

13 Jun 2006

 

11/451,496

 

 

 

 

 

08 Aug 2023 + 302 days PTA as per 35 USC 154(b)

 

To grant on May 26, 2009.

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-UZ-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Uzbekistan

 

08 Aug 2003

 

IAP 2006 0035

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-VN-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Vietnam

 

08 Aug 2003

 

1200501719

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-YU-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Serbia & Montenegro

 

08 Aug 2003

 

P-2006/0132

 

 

 

 

 

08 Aug 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-ZA-PCT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

South Africa

 

08 Aug 2003

 

2005/09051

 

28 Mar 2007

 

2005/09051

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-ZM-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Zambia

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P003-ZW-AFT

 

MODIFIED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

Zimbabwe

 

 

 

 

 

31 Oct 2008

 

AP1899

 

08 Aug 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048 family relates to APLENZIN in the US. Only the P048-US-NP and related US
applications/patents (CONs, DIVs, and CIPs) have been licensed to
Sanofi-Aventis.

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-AR-NP

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Argentina

 

19 Dec 2007

 

P070105745

 

 

 

 

 

19 Dec 2027

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-AU-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Australia

 

27 Jun 2006

 

2006261788

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-CA-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Canada

 

27 Jun 2006

 

2,578,626

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-CA-PCT[2]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Canada

 

27 Jun 2006

 

not yet known

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-CN-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

China

 

27 Jun 2006

 

200680023265.7

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-CO-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Colombia

 

27 Jun 2006

 

07136836

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-CR-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Costa Rica

 

27 Jun 2006

 

9609

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-EC-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Ecuador

 

27 Jun 2006

 

SP-07-7999

 

 

 

 

 

11 Dec 2027

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-EP-EPT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

European Procedure (Patents)

 

27 Jun 2006

 

06774022.5

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-EP-EPT[2]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

European Procedure (Patents)

 

26 Jun 2007

 

07736118.6

 

 

 

 

 

26 Jun 2027

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-IL-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Israel

 

27 Jun 2006

 

185760

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-IN-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

India

 

27 Jun 2006

 

8974/DELNP/2007

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-JP-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Japan

 

27 Jun 2006

 

2008-519460

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-KR-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

South Korea / Republic of Korea

 

27 Jun 2006

 

2007-7028784

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-MX-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Mexico

 

27 Jun 2006

 

MX/a/2007/015016

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-MY-NP

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Malaysia

 

19 Sep 2007

 

PI20071571

 

 

 

 

 

19 Sep 2027

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-NI-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Nicaragua

 

27 Jun 2006

 

2007/03221

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-NZ-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

New Zealand

 

27 Jun 2006

 

561375

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-RU-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Russian Federation

 

27 Jun 2006

 

2007147343

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-SG-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

Singapore

 

27 Jun 2006

 

200706599-8

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CIP

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

07 Aug 2007

 

11/834,848

 

 

 

 

 

27 Jun 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CIP[2]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

31 Oct 2007

 

11/930,644

 

 

 

 

 

31 Oct 2027

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

22 May 2007

 

11/751,768

 

 

 

 

 

27 Jun 2026

 

Notice of Allowance Received March 24, 2009

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[10]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

21 Jun 2007

 

11/766,239

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[11]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

21 Jun 2007

 

11/766,251

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[12]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

06 Jul 2007

 

11/774,109

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[2]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

22 May 2007

 

11/751,785

 

 

 

 

 

27 Jun 2026

 

Notice of Allowance Received March 13, 2009

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[3]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

31 May 2007

 

11/755,946

 

 

 

 

 

27 Jun 2026

 

Notice of Allowance Received Feb 25, 2009

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[4]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

07 Jun 2007

 

11/759,413

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[5]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

13 Jun 2007

 

11/762,368

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[6]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

13 Jun 2007

 

11/762,343

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[7]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

14 Jun 2007

 

11/762,820

 

 

 

 

 

27 Jun 2026

 

Notice of Allowance Received March 18, 2009

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[8]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

14 Jun 2007

 

11/762,840

 

 

 

 

 

27 Jun 2026

 

Notice of Allowance Received May 12, 2009

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-CNT[9]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

21 Jun 2007

 

11/766,213

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-NP

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

27 Jun 2006

 

11/475,252

 

10 Jul 2007

 

7,241,805

 

27 Jun 2025

 

Granted

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-US-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

United States Of America

 

27 Jun 2006

 

11/993,723

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-WO-PCT[3]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

International Procedure

 

06 Aug 2008

 

PCT/EP2008/060361

 

 

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-WO-PCT[4]

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

International Procedure

 

28 Oct 2008

 

PCT/EP2008/064619

 

 

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P048-ZA-PCT

 

BUPROPION HYDROBROMIDE AND MEDICAMENTS AND USES THEREOF

 

South Africa

 

27 Jun 2006

 

2007/11123

 

 

 

 

 

27 Jun 2026

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049 family relates to ULTRAM ER in the US and RALIVIA in Canada. Only
P048-US-PCT, P048-US-CNT1 and P048-US-CIP have been licensed to OMI.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-AU-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

Australia

 

21 Feb 2003

 

2003211145

 

01 Nov 2007

 

2003211145

 

21 Feb 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-CA-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

Canada

 

21 Feb 2003

 

2476201

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-EP-EPT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

European Procedure (Patents)

 

21 Feb 2003

 

03743147.5

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-IN-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

India

 

21 Feb 2003

 

1187/KOLNP/2004

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-JP-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

Japan

 

21 Feb 2003

 

2003-570772

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories Inc.

 

Pending Registration of Assignment to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-MX-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

Mexico

 

21 Feb 2003

 

PA/a/2004/008100

 

20 Feb 2008

 

254912

 

21 Feb 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-NO-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

Norway

 

21 Feb 2003

 

20043913

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-NZ-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

New Zealand

 

21 Feb 2003

 

535456

 

14 Dec 2006

 

535456

 

21 Feb 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-US-CIP1

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

United States Of America

 

03 Sep 2004

 

10/933479

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-US-CNT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

United States Of America

 

30 Oct 2007

 

11/928,908

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P049-US-PCT

 

MODIFIED RELEASE FORMULATIONS OF AT LEAST ONE FORM OF TRAMADOL

 

United States Of America

 

11 Oct 2005

 

10/517809

 

 

 

 

 

11 Oct 2025

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050 family relates to our AQ drug delivery technology platform. P050-US-NP,
P050-US-CNT and P050-US-CIP cover the 1000mg GLUMETZA product in the US and
Canada. The US IP is licensed to Depomed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-AU-PCT

 

CONTROLLED RELEASE DOSAGE FORMS

 

Australia

 

21 Feb 2003

 

2003211146

 

01 Nov 2007

 

2003211146

 

21 Feb 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-CA-PCT

 

CONTROLLED RELEASE DOSAGE FORMS

 

Canada

 

21 Feb 2003

 

2476496

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-EP-EPT

 

CONTROLLED RELEASE DOSAGE FORMS

 

European Procedure (Patents)

 

21 Feb 2003

 

03743148.3

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-IN-PCT

 

CONTROLLED RELEASE DOSAGE FORMS

 

India

 

21 Feb 2003

 

1193/KOLNP/2004

 

11 Jun 2008

 

220994

 

21 Feb 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-JP-PCT

 

CONTROLLED RELEASE DOSAGE FORMS

 

Japan

 

21 Feb 2003

 

2003-570835

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories Inc.

 

Pending Registration of Assignment to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-MX-PCT

 

CONTROLLED RELEASE DOSAGE FORMS

 

Mexico

 

21 Feb 2003

 

PA/a/2004/008164

 

15 Aug 2007

 

248063

 

21 Feb 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-NZ-PCT

 

CONTROLLED RELEASE DOSAGE FORMS

 

New Zealand

 

21 Feb 2003

 

535455

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-US-CIP

 

CONTROLLED RELEASE DOSAGE FORMS

 

United States Of America

 

05 Dec 2008

 

12/328,828

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-US-CNT

 

CONTROLLED RELEASE DOSAGE FORMS

 

United States Of America

 

09 Jul 2008

 

12/169,852

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P050-US-NP

 

CONTROLLED RELEASE DOSAGE FORMS

 

United States Of America

 

21 Feb 2003

 

10/370109

 

 

 

 

 

21 Feb 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P051 covers CARDIZEM-LA, but NOT for approved indication

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P051-US-CNT

 

CHRONOTHERAPEUTIC DILTIAZEM FORMULATIONS AND THE ADMINISTRATION THEREOF

 

United States Of America

 

07 Dec 2007

 

11/952,343

 

 

 

 

 

09 Sep 2023

 

Pending

 

Biovail Laboratories International SRL

 

.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P051-US-NP

 

CHRONOTHERAPEUTIC DILTIAZEM FORMULATIONS AND THE ADMINISTRATION THEREOF

 

United States Of America

 

09 Sep 2003

 

10/657752

 

25 Mar 2008

 

7,348,028

 

09 Sep 2023

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052 covers an alternative embodiment to GLUMETZA, which embodiment is NOT being
commercialized nor are there any plans to commercialize thisP052 embodiment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-AU-PCT

 

Extended Release Tablet of Metformin

 

Australia

 

04 Dec 2002

 

2002359582

 

03 May 2007

 

2002359582

 

04 Dec 2022

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-CA-PCT

 

Extended Release Tablet of Metformin

 

Canada

 

04 Dec 2002

 

2470747

 

 

 

 

 

04 Dec 2022

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-EP-EPT

 

Extended Release Tablet of Metformin

 

European Procedure (Patents)

 

02 Dec 2002

 

02794129.3

 

 

 

 

 

02 Dec 2022

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-HU-PCT

 

Extended Release Tablet of Metformin

 

Hungary

 

04 Dec 2002

 

P0500004

 

 

 

 

 

04 Dec 2022

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-IN-PCT

 

Extended Release Tablet of Metformin

 

India

 

02 Dec 2002

 

932/KOLNP/2004

 

08 Dec 2008

 

226125

 

02 Dec 2022

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-MX-PCT

 

Extended Release Tablet of Metformin

 

Mexico

 

02 Dec 2002

 

PA/a/2004/005667

 

 

 

 

 

02 Dec 2022

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-NO-PCT

 

Extended Release Tablet of Metformin

 

Norway

 

02 Dec 2002

 

20042822

 

 

 

 

 

02 Dec 2022

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-NZ-PCT

 

Extended Release Tablet of Metformin

 

New Zealand

 

02 Dec 2002

 

533857

 

13 Sep 2007

 

533857

 

02 Dec 2022

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-US-CIP

 

Extended Release Tablet of Metformin

 

United States Of America

 

04 Dec 2002

 

10/309193

 

 

 

 

 

04 Dec 2021

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P052-US-CIP1

 

Extended Release Tablet of Metformin

 

United States Of America

 

04 Feb 2004

 

10/771987

 

 

 

 

 

04 Dec 2021

 

Pending

 

Biovail Laboratories International SRL

 

 

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P055 is specific to Canada only and covers both TIAZAC and TIAZAC XC. TIAZAC has
been genericized in Canada, TIAZAX XC has NOT been genericized yet nor has BLS

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received an NOA for this product. FYI, TIAZAC XC = CARDIZEM LA. Biovail does not
own or license the US counterpart of this Canadian patent for CARDIZEM LA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P055-CA-NP

 

SUSTAINED-RELEASE MICROGRANULES CONTAINING DILTIAZEM AS THE ACTIVE PRINCIPLE

 

Canada

 

23 Dec 1996

 

2242224

 

13 Jan 2004

 

2242224

 

23 Dec 2016

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P062-CA-PCT covers both TIAZAC and TIAZAC XC in Canada.

 

P062-US-CNT covers both TIAZAC and CARDIZEM LA in the US.

 

P062-US-NP covers CARDIZEM LA only in the US.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P062-CA-PCT

 

EXTENDED RELEASE FORM OF DILTIAZEM

 

Canada

 

25 Jun 1992

 

2111085

 

27 Apr 1999

 

2111085

 

25 Jun 2012

 

Granted

 

Galephar Puerto Rico Inc., Limited;Biovail Research Corporation

 

Pending Registration of Assignment to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P062-US-CNT

 

EXTENDED RELEASE FORM OF DILTIAZEM

 

United States Of America

 

23 Sep 1994

 

08/311722

 

26 Jun 1996

 

5529791

 

26 Jun 2013

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P062-US-NP

 

EXTENDED RELEASE FORM OF DILTIAZEM

 

United States Of America

 

26 Jun 1991

 

07/721396

 

22 Feb 1994

 

5288505

 

26 Jun 2011

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P063 covers WELLBUTRIN XL in the US only. Foreign counterparts do not exist.

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P063-US-CNT

 

DELAYED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

United States Of America

 

13 Dec 1999

 

09/459459

 

07 Nov 2000

 

6143327

 

30 Oct 2018

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P063-US-NP

 

DELAYED RELEASE TABLET OF BUPROPION HYDROCHLORIDE

 

United States Of America

 

30 Oct 1998

 

09/184091

 

01 Aug 2000

 

6096341

 

30 Oct 2018

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P066 is specific to Canada only and does NOT cover any commericalized produc,
but is material to WELLBUTRIN XL in Cnada as a defensive patent.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P066-CA-PCT

 

PHARMACEUTICAL COMPOSITION CONTAINING BUPROPION HYDROCHLORIDE AND AN INORGANIC
ACID STABILIZER

 

Canada

 

23 Dec 1998

 

2316985

 

12 Jun 2007

 

2316985

 

23 Dec 2018

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P068 is specific to Canada only and does NOT cover any commericalized produc,
but is material to WELLBUTRIN XL in Canada as a defensive patent.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P068-CA-PCT

 

BUPROPION HYDROCHLORIDE/ORGANIC ACID STABILIZER

 

Canada

 

23 Dec 1998

 

2316981

 

07 Aug 2007

 

2,316,981

 

23 Dec 2018

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P070 family MAY be relevant to our undisclosed BVF-045 product.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P070-CA-NP

 

MODIFIED RELEASE SSRI FORMULATIONS

 

Canada

 

24 Dec 2002

 

2415154

 

 

 

 

 

24 Dec 2022

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P070-EP-EPT

 

MODIFIED RELEASE SSRI FORMULATIONS

 

European Procedure (Patents)

 

19 Dec 2003

 

03788728.8

 

 

 

 

 

19 Dec 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P070-US-PCT

 

MODIFIED RELEASE SSRI FORMULATIONS

 

United States Of America

 

19 Dec 2003

 

10/556,492

 

 

 

 

 

19 Dec 2023

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P098 family covers CARDIZEM CD in the US.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P098-US-CNT

 

DILTIAZEM FORMULATION

 

United States Of America

 

06 May 1993

 

08/058,534

 

15 Feb 1994

 

5,286,497

 

20 May 2011

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P098-US-CNT[2]

 

DILTIAZEM FORMULATION

 

United States Of America

 

27 Feb 1995

 

08/394,573

 

28 Nov 1995

 

5,470,584

 

28 Nov 2012

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P098-US-CNT1

 

DILTIAZEM FORMULATION

 

United States Of America

 

08 Dec 1993

 

08/164,062

 

08 Aug 1995

 

5,439,689

 

08 Aug 2012

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P100 family covers CARDIZEM LA for the allowed indication.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P100-CA-DIV

 

CHRONOTHERAPEUTIC FORMULATIONS OF DILTIAZEM AND THE ADMINISTRATION THEREOF

 

Canada

 

22 Nov 2006

 

2,566,590

 

15 Apr 2008

 

2,566,590

 

04 May 2020

 

Granted

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P100-CA-NP1

 

CHRONOTHERAPEUTIC FORMULATIONS OF DILTIAZEM AND THE ADMINISTRATION THEREOF

 

Canada

 

04 May 2000

 

2,307,547

 

14 Aug 2007

 

2,307,547

 

04 May 2020

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P100-EP-EPT

 

CHRONOTHERAPEUTIC FORMULATIONS OF DILTIAZEM AND THE ADMINISTRATION THEREOF

 

European Procedure (Patents)

 

23 May 2000

 

00930909.7

 

 

 

 

 

23 May 2020

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P100-JP-PCT

 

CHRONOTHERAPEUTIC FORMULATIONS OF DILTIAZEM AND THE ADMINISTRATION THEREOF

 

Japan

 

23 May 2000

 

PCT/CA00/00593

 

 

 

 

 

23 May 2020

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P100-US-NP1

 

CHRONOTHERAPEUTIC FORMULATIONS OF DILTIAZEM AND THE ADMINISTRATION THEREOF

 

United States Of America

 

08 May 2000

 

09/567,451

 

19 Sep 2006

 

7,108,866

 

08 May 2020

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P112 covers an alternative embodiment for GLUMETZA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P112-US-NP

 

EXTENDED RELEASE METFORMIN HYDROCHLORIDE FORMULATIONS

 

United States Of America

 

01 May 2001

 

09/845,496

 

13 Jan 2004

 

6,676,966

 

09 May 2020

 

Granted

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P144 covers BVF045

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P144-US-NP

 

PHARMACEUTICAL COMPOSITIONS

 

United States Of America

 

28 Jan 2009

 

12/360,673

 

 

 

 

 

28 Jan 2029

 

Pending

 

Biovail Laboratories International SRL

 

.

 

--------------------------------------------------------------------------------

 

Biovail
Case
Reference

 

Title

 

Country
/Region

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant Number

 

Expiration
Date

 

Current
Status

 

Registered
Owners

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P144-WO-PCT

 

PHARMACEUTICAL COMPOSITIONS

 

International Procedure

 

28 Jan 2009

 

PCT/EP2009/050924

 

 

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P145 covers WELLBUTRIN SR and WELLBUTRIN XL in Canada.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P145-CA-PCT

 

SUSTAINED RELEASE TABLETS CONTAINING BUPROPION

 

Canada

 

13 Aug 1993

 

2142320

 

09 Oct 2001

 

2142320

 

13 Aug 2013

 

Granted

 

THE WELLCOME FOUNDATION LIMITED

 

 

Pending Registration of Assignment to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P146 covers WELLBUTRIN SR and WELLBUTRIN XL in Canada.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P146-CA-PCT

 

STABILIZED PHARMACEUTICAL COMPOSITION CONTAINING BUPROPION

 

Canada

 

29 Jul 1994

 

2168364

 

18 Sep 2001

 

2168364

 

29 Jul 2014

 

Granted

 

THE WELLCOME FOUNDATION LIMITED

 

 

Pending Registration of Assignment to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

BIOVAIL TRADEMARK PORTFOLIO

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T005-US-NF

 

A (A Tablet design - Apex down)

 

United States Of America

 

31 May 1983

 

73428249

 

26 Jun 1984

 

1283003

 

Registration

 

Biovail Laboratories International SRL

 

 

T006-US-NF

 

A (A Tablet design - Apex Up)

 

United States Of America

 

24 Dec 1981

 

73343230

 

18 Oct 1983

 

1254277

 

Registration

 

Biovail Laboratories International SRL

 

 

T094-CA-NF

 

APLENZIN

 

Canada

 

24 Oct 2007

 

1,369,029

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-AR-NF

 

APLENZIN

 

Argentina

 

28 Jan 2009

 

2890864

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-AU-NF

 

APLENZIN

 

Australia

 

27 Nov 2008

 

1274549

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-BB-NF

 

APLENZIN

 

Barbados

 

31 Jul 2008

 

81/24871

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-CN-NF

 

APLENZIN

 

China

 

08 Dec 2008

 

7100795

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-CO-NF

 

APLENZIN

 

Colombia

 

09 Dec 2008

 

08-130235

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-CR-NF

 

APLENZIN

 

Costa Rica

 

15 Jan 2009

 

2009-000281

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-EC-NF

 

APLENZIN

 

Ecuador

 

01 Dec 2008

 

207982

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-EU-CTM

 

APLENZIN

 

European Union

 

01 Dec 2008

 

7462799

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-IL-NF

 

APLENZIN

 

Israel

 

30 Nov 2008

 

216969

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-IN-NF

 

APLENZIN

 

India

 

15 Jan 2009

 

1774270

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-JP-NF

 

APLENZIN

 

Japan

 

02 Dec 2008

 

2008-097001

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-KR-NF

 

APLENZIN

 

South Korea / Republic of Korea

 

29 Jan 2009

 

40-2009-0003901

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-MX-NF

 

APLENZIN

 

Mexico

 

20 Jan 2009

 

984765

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-MY-NF

 

APLENZIN

 

Malaysia

 

16 Dec 2008

 

2008/24684

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-NI-NF

 

APLENZIN

 

Nicaragua

 

09 Dec 2008

 

2008/04292

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T101-NZ-NF

 

APLENZIN

 

New Zealand

 

27 Nov 2008

 

799614

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-RU-NF

 

APLENZIN

 

Russian Federation

 

13 Jan 2009

 

2009700282

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-SG-NF

 

APLENZIN

 

Singapore

 

10 Dec 2008

 

T0817142I

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T101-ZA-NF

 

APLENZIN

 

South Africa

 

03 Dec 2008

 

2008/28353

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T009-CA-NF

 

ASOLZA

 

Canada

 

29 Sep 2006

 

1318519

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T009-US-NF

 

ASOLZA

 

United States Of America

 

31 Mar 2006

 

78851378

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T008-US-NF

 

ATIVAN

 

United States Of America

 

12 Jan 1968

 

72288666

 

19 Aug 1969

 

875020

 

Registration

 

Biovail Laboratories International SRL

 

 

T055-CA-NF

 

ATTENADE

 

Canada

 

09 Jul 2003

 

1183835

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T004-EU-CTM

 

BIOVAIL

 

European Union

 

11 Jan 2005

 

4,238,515

 

04 May 2007

 

4,238,515

 

Registration

 

Biovail Corporation

 

 

T010-US-NF

 

BIOVAIL

 

United States Of America

 

03 Feb 1994

 

74486021

 

07 Nov 1995

 

1934059

 

Registration

 

Biovail Corporation

 

 

T060-CA-NF

 

BIOVAIL

 

Canada

 

15 Jun 1992

 

0707106

 

02 Sep 1994

 

432688

 

Registration

 

Biovail Corporation

 

 

T076-HK-NF

 

BIOVAIL

 

Hong Kong

 

14 May 2007

 

300870462

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T079-TW-NF

 

BIOVAIL

 

Taiwan

 

15 Jun 2007

 

096028733

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T081-CN-NF

 

BIOVAIL

 

China

 

18 Jun 2007

 

6114267

 

 

 

 

 

Pending

 

Biovail Corporation

 

 

T089-AU-NF

 

BIOVAIL

 

Australia

 

19 Jul 2007

 

1187911

 

13 Oct 2008

 

1187911

 

Registration

 

Biovail Corporation

 

 

T091-NZ-NF

 

BIOVAIL

 

New Zealand

 

19 Jul 2007

 

772422

 

19 Jul 2007

 

772422

 

Registration

 

Biovail Corporation

 

 

T097-CN-NF

 

BIOVAIL

 

China

 

14 Jan 2008

 

6508227

 

 

 

 

 

Pending

 

Biovail Corporation

 

 

T082-CN-NF

 

BIOVAIL

 

China

 

18 Jun 2007

 

6114266

 

 

 

 

 

Pending

 

Biovail Corporation

 

 

T011-EU-CTM

 

BIOVAIL & SWOOSH DESIGN

 

European Union

 

30 Oct 2003

 

3,518,404

 

21 Jun 2005

 

3,518,404

 

Registration

 

Biovail Corporation

 

 

T011-US-NF

 

BIOVAIL & SWOOSH DESIGN

 

United States Of America

 

05 May 2003

 

76513954

 

28 Sep 2004

 

2888510

 

Registration

 

Biovail Corporation

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T062-CA-NF

 

BIOVAIL & SWOOSH DESIGN

 

Canada

 

07 Nov 2003

 

1195529

 

03 May 2005

 

638951

 

Registration

 

Biovail Corporation

 

 

T058-CA-NF

 

BIOVAIL (Design)

 

Canada

 

15 Jun 1992

 

0707104

 

02 Sep 1994

 

432687

 

Registration

 

Biovail Corporation

 

 

T063-CA-NF

 

BIOVAIL (Word Mark)

 

Canada

 

07 Feb 2006

 

1289048

 

23 Apr 2007

 

686430

 

Registration

 

Biovail Corporation

 

 

T059-CA-NF

 

BIOVAIL CORPORATION INTERNATIONAL

 

Canada

 

15 Jun 1992

 

0707105

 

26 Aug 1994

 

432238

 

Registration

 

Biovail Corporation

 

 

T012-US-NF

 

BPI

 

United States Of America

 

13 Jun 2003

 

78262407

 

 

 

 

 

Pending

 

Biovail Laboratories Inc.

 

 

T013-US-NF

 

BPI

 

United States Of America

 

13 Jun 2003

 

78976515

 

27 Dec 2005

 

3036881

 

Registration

 

Biovail Laboratories Inc.

 

 

T014-US-NF

 

BVF

 

United States Of America

 

21 May 2003

 

78252577

 

12 Jul 2005

 

2966250

 

Registration

 

Biovail Laboratories International SRL

 

 

T072-US-NF

 

CARDISENSE

 

United States Of America

 

16 May 2007

 

77/182237

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T083-CN-NF

 

CARDISENSE

 

China

 

18 Jun 2007

 

6114269

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T084-CN-NF

 

CARDISENSE

 

China

 

18 Jun 2007

 

6114270

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T085-CN-NF

 

CARDISENSE

 

China

 

18 Jun 2007

 

6114271

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T073-BB-NF

 

CARDISENSE (16)

 

Barbados

 

10 Apr 2007

 

81/22924

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T074-BB-NF

 

CARDISENSE (41)

 

Barbados

 

10 Apr 2007

 

81/22925

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T072-BB-NF

 

CARDISENSE (9)

 

Barbados

 

10 Apr 2007

 

81/22923

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T072-CA-NF

 

CARDISENSE (9)

 

Canada

 

17 May 2007

 

1,347,905

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T073-HK-NF

 

CARDISENSE (English)

 

Hong Kong

 

15 Jun 2007

 

300893511

 

15 Jun 2007

 

300893511

 

Registration

 

Biovail Laboratories International SRL

 

 

T015-CA-NF

 

CARDIZEM

 

Canada

 

16 Nov 1981

 

0478379

 

13 May 1983

 

TMA279505

 

Registration

 

sanofi-aventis U.S. LLC

 

Pending Registration of Assignment to BLS

T015-US-NF

 

CARDIZEM

 

United States Of America

 

22 Jan 1981

 

73293970

 

26 Jul 1983

 

1246194

 

Registration

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T016-US-NF

 

CARDIZEM

 

United States Of America

 

04 Dec 1986

 

73633651

 

30 Jun 1987

 

1444842

 

Registration

 

Biovail Laboratories International SRL

 

 

T086-CN-NF

 

CARDIZEM

 

China

 

18 Jun 2007

 

6114268

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T077-HK-NF

 

CARDIZEM (Chinese characters)

 

Hong Kong

 

15 Jun 2007

 

300893520

 

15 Jun 2007

 

300893520

 

Registration

 

Biovail Laboratories International SRL

 

 

T078-HK-NF

 

CARDIZEM (Chinese characters)

 

Hong Kong

 

15 Jun 2007

 

300893520

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T087-CN-NF

 

CARDIZEM (Chinese Characters)

 

China

 

18 Jun 2007

 

6114272

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T077-HK-NF[2]

 

CARDIZEM (English)

 

Hong Kong

 

13 Jun 2007

 

300891469

 

13 Jun 2007

 

300891469

 

Registration

 

Biovail Laboratories International SRL

 

 

T099-EU-CTM

 

CEFORM

 

European Union

 

30 Jul 1998

 

000892398

 

20 Jan 2001

 

000892398

 

Registration

 

Biovail Laboratories International SRL

 

 

T065-CA-NF

 

CRYSTAAL CORPORATION & DESIGN

 

Canada

 

23 May 1997

 

0845838

 

28 Sep 2000

 

533783

 

Registration

 

Biovail Corporation

 

 

T064-EU-CTM

 

CRYSTAAL PHARMACEUTICALS

 

European Union

 

23 Mar 2006

 

4975819

 

14 May 2007

 

4975819

 

Registration

 

Biovail Corporation

 

 

T056-CA-NF

 

DiTECH

 

Canada

 

29 Dec 2004

 

1242140

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T102-EU-CTM

 

EAZY

 

European Union

 

16 Oct 1998

 

000957548

 

17 Oct 2000

 

000957548

 

Registration

 

Fuisz Technologies Ltd.

 

 

T019-AT-NF

 

FLASHDOSE

 

Austria

 

05 Sep 1994

 

AM4460/94

 

07 Jun 1995

 

158046

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-AU-NF

 

FLASHDOSE

 

Australia

 

29 Aug 1994

 

639069

 

29 Aug 1994

 

639069

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-BX-NF

 

FLASHDOSE

 

Benelux

 

29 Aug 1994

 

832,881

 

31 Aug 2004

 

559011

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-CA-NF

 

FLASHDOSE

 

Canada

 

01 Sep 1994

 

763119

 

24 May 1996

 

457855

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-CH-NF

 

FLASHDOSE

 

Switzerland

 

02 Sep 1994

 

5988/1994.4

 

05 Jun 1996

 

423.579

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-DK-NF

 

FLASHDOSE

 

Denmark

 

31 Aug 1994

 

VA 06.044/94

 

04 Nov 1994

 

VR 07.515 1994

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-ES-NF

 

FLASHDOSE

 

Spain

 

06 Sep 1994

 

1920089

 

05 Apr 1995

 

1920089

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-EU-CTM

 

FLASHDOSE

 

European Union

 

22 Jun 2005

 

004512364

 

07 Aug 2006

 

004512364

 

Registration

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T019-FI-NF

 

FLASHDOSE

 

Finland

 

02 Sep 1994

 

4395/94

 

06 Nov 1995

 

140650

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-FR-NF

 

FLASHDOSE

 

France

 

07 Sep 1994

 

94/535213

 

10 Jan 1995

 

94/535213

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-GB-NF

 

FLASHDOSE

 

United Kingdom

 

31 Aug 1994

 

1583283

 

08 Mar 1994

 

B1583283

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-HU-NF

 

FLASHDOSE

 

Hungary

 

30 Aug 1994

 

M9403209

 

30 Aug 1994

 

143976

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-IE-NF

 

FLASHDOSE

 

Ireland

 

30 Aug 1994

 

5459/94

 

08 Mar 1994

 

164335

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-IL-NF

 

FLASHDOSE

 

Israel

 

29 Aug 1994

 

94414

 

01 Apr 1996

 

94414

 

Registration

 

Fuisz Technologies Ltd.

 

 

T019-IT-NF

 

FLASHDOSE

 

Italy

 

09 Sep 1994

 

94C008064

 

24 Dec 1996

 

00698703

 

Registration

 

Fuisz Technologies Ltd.

 

 

T019-JP-NF

 

FLASHDOSE

 

Japan

 

08 Sep 1994

 

6-091584

 

13 Mar 1997

 

08/128428

 

Registration

 

Biovail Laboratories Inc.

 

 

T019-NO-NF

 

FLASHDOSE

 

Norway

 

01 Sep 1994

 

94.4857

 

27 Jun 1996

 

174604

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-PL-NF

 

FLASHDOSE

 

Poland

 

30 Aug 1994

 

Z137503

 

19 May 2000

 

120909

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-PT-NF

 

FLASHDOSE

 

Portugal

 

31 Oct 1994

 

50096

 

01 Sep 1995

 

303113

 

Registration

 

Fuisz Technologies Ltd.

 

 

T019-SE-NF

 

FLASHDOSE

 

Sweden

 

06 Sep 1994

 

94-08948

 

02 Jun 1995

 

302,578

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-TW-NF

 

FLASHDOSE

 

Taiwan

 

01 Sep 1994

 

83-56299

 

01 Nov 1995

 

694584

 

Registration

 

Biovail Laboratories International SRL

 

 

T019-US-NF

 

FLASHDOSE

 

United States Of America

 

08 Mar 1994

 

74498162

 

25 Mar 1997

 

2048066

 

Registration

 

Biovail Laboratories Inc.

 

 

T020-US-NF

 

FLASHDOSE

 

United States Of America

 

07 Jan 2005

 

78543928

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T054-BB-NF

 

FLASHDOSE

 

Barbados

 

24 Oct 2006

 

81/22348

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T066-CA-NF

 

FLASHDOSE

 

Canada

 

01 Sep 1994

 

763119

 

24 May 1996

 

457855

 

Registration

 

Biovail Laboratories International SRL

 

 

T021-CA-NF

 

GLUMETZA

 

Canada

 

16 Apr 2004

 

1213583

 

25 Sep 2006

 

673214

 

Registration

 

Biovail Laboratories International SRL

 

 

T021-US-NF

 

GLUMETZA

 

United States Of America

 

12 Dec 2003

 

78340355

 

08 Jan 2008

 

3,366,577

 

Registration

 

Biovail Laboratories International SRL

 

 

T022-US-NF

 

HEALTHBURST

 

United States Of America

 

20 Jun 2003

 

78265254

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T023-US-NF

 

INSTATAB

 

United States Of America

 

17 Jul 2006

 

78931095

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T049-BB-NF

 

INSTATAB

 

Barbados

 

15 Aug 2006

 

81/22115

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T026-PR-NF

 

ISORDIL

 

Porto Rico

 

13 Mar 1962

 

12102

 

13 Mar 1962

 

12102

 

Registration

 

AMERICAN HOME PRODUCTS (WYETH)

 

Licensed to BLS

T026-US-NF

 

ISORDIL

 

United States Of America

 

23 Sep 1959

 

72081865

 

03 May 1960

 

0697014

 

Registration

 

Biovail Laboratories International SRL

 

 

T024-CA-NF

 

JOVOLA

 

Canada

 

29 Sep 2006

 

1318521

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T024-US-NF

 

JOVOLA

 

United States Of America

 

17 Apr 2006

 

78862891

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T027-CA-NF

 

JUBLIA

 

Canada

 

29 Sep 2006

 

1318522

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T027-US-NF

 

JUBLIA

 

United States Of America

 

17 Apr 2006

 

78862951

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T028-CA-NF

 

MIVURA

 

Canada

 

29 Sep 2006

 

1318515

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T028-US-NF

 

MIVURA

 

United States Of America

 

21 Mar 2006

 

78851363

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T029-CA-NF

 

ONELZA

 

Canada

 

29 Sep 2006

 

1318518

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T029-US-NF

 

ONELZA

 

United States Of America

 

31 Mar 2006

 

78851346

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T031-BB-NF

 

ONEXTEN

 

Barbados

 

10 Sep 2008

 

81/25090

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T031-US-NF[2]

 

ONEXTEN

 

United States Of America

 

24 Oct 2008

 

77599980

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T032-US-NF

 

ORAMELT

 

United States Of America

 

08 Aug 2002

 

76439672

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T051-BB-NF

 

ORAMELT

 

Barbados

 

28 Aug 2006

 

81/22151

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T100-US-NF

 

ORAMELT

 

United States Of America

 

11 Aug 2008

 

77/543,711

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T030-CA-NF

 

PALVATA

 

Canada

 

29 Sep 2006

 

1318525

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T030-US-NF

 

PALVATA

 

United States Of America

 

17 Apr 2006

 

78862931

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T103-CA-NF

 

PRESTWICK PHARMACEUTICALS (with design)

 

Canada

 

15 Apr 2005

 

1254921

 

 

 

 

 

Pending

 

PRESTWICK PHARMACEUTICALS, INC

 

 

T103-EU-CTM

 

PRESTWICK PHARMACEUTICALS (with design)

 

European Union

 

15 Apr 2005

 

004390738

 

16 Mar 2006

 

004390738

 

Registration

 

PRESTWICK PHARMACEUTICALS, INC

 

 

T103-US-NF

 

PRESTWICK PHARMACEUTICALS (with design)

 

United States Of America

 

15 Oct 2004

 

78/500,310

 

 

 

 

 

Pending

 

PRESTWICK PHARMACEUTICALS, INC

 

 

T103-US-NF[2]

 

PRESTWICK PHARMACEUTICALS (with design)

 

United States Of America

 

30 Mar 2009

 

77701890

 

 

 

 

 

Pending

 

PRESTWICK PHARMACEUTICALS, INC

 

 

T053-BB-NF

 

RALIVIA

 

Barbados

 

30 Aug 2006

 

81/22157

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T053-CA-NF

 

RALIVIA

 

Canada

 

12 Sep 2006

 

1316182

 

04 Dec 2008

 

730180

 

Registration

 

Biovail Laboratories International SRL

 

 

T096-BB-NF

 

SHEARFORM

 

Barbados

 

05 Feb 2008

 

81/24155

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T096-CA-NF

 

SHEARFORM

 

Canada

 

29 Jul 2008

 

1405335

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T096-US-NF

 

SHEARFORM

 

United States Of America

 

06 Feb 2008

 

77/390719

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T035-US-NF

 

SMARTCOAT

 

United States Of America

 

08 Sep 2003

 

78297563

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T050-BB-NF

 

SMARTCOAT

 

Barbados

 

28 Aug 2006

 

81/22150

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T025-CA-NF

 

SOLBRI

 

Canada

 

29 Sep 2006

 

1318526

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T025-US-NF

 

SOLBRI

 

United States Of America

 

17 Apr 2006

 

78862981

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T037-CA-NF

 

TESIVEE

 

Canada

 

29 Sep 2006

 

1318513

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T037-US-NF

 

TESIVEE

 

United States Of America

 

31 Mar 2006

 

78851273

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T038-US-NF

 

TIAZAC

 

United States Of America

 

05 Nov 1993

 

74454789

 

23 Jul 1996

 

1988853

 

Registration

 

Biovail Laboratories International SRL

 

 

T061-CA-NF

 

TIAZAC

 

Canada

 

17 May 1995

 

0783048

 

25 Nov 1997

 

486200

 

Registration

 

Biovail Laboratories International SRL

 

 

T075-HK-NF

 

TIAZAC

 

Hong Kong

 

23 May 2007

 

300875700

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T088-CN-NF

 

TIAZAC

 

China

 

18 Jun 2007

 

6114273

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T092-CO-NF

 

TIAZAC

 

Colombia

 

04 Oct 2007

 

07-104259

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T095-TW-NF

 

TIAZAC

 

Taiwan

 

31 May 2007

 

096025872

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T098-US-NF

 

TITRADOSE

 

United States Of America

 

13 Feb 2008

 

77396172

 

31 Mar 2009

 

3597399

 

Registration

 

Biovail Laboratories International SRL

 

 

T039-US-NF

 

TOVALT

 

United States Of America

 

04 Apr 2003

 

76504006

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T052-BB-NF

 

TOVALT

 

Barbados

 

30 Aug 2006

 

81/22158

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T067-CA-NF

 

TOVALT

 

Canada

 

12 Sep 2006

 

1316184

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T090-US-NF

 

TOVALT

 

United States Of America

 

14 Aug 2007

 

77254549

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T040-US-NF

 

UPZIMIA

 

United States Of America

 

04 Apr 2003

 

76504005

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T093-BB-NF

 

UPZIMIA

 

Barbados

 

21 Aug 2007

 

81/23563

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T093-CA-NF

 

UPZIMIA

 

Canada

 

21 Feb 2008

 

1384285

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T093-US-NF

 

UPZIMIA

 

United States Of America

 

30 Jan 2008

 

77/383919

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T041-US-NF

 

UPZIVA

 

United States Of America

 

04 Apr 2003

 

76504007

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T042-US-NF

 

VASERETIC

 

United States Of America

 

09 Oct 1984

 

73503117

 

14 May 1985

 

1335085

 

Registration

 

Biovail Laboratories International SRL

 

 

T043-US-NF

 

VASOCARD

 

United States Of America

 

20 Aug 2004

 

78471082

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T044-US-NF

 

VASOTEC

 

United States Of America

 

15 Feb 1984

 

73465852

 

16 Jul 1985

 

1348858

 

Registration

 

Biovail Laboratories International SRL

 

 

T045-CA-NF

 

VEMRETA

 

Canada

 

29 Sep 2006

 

1318514

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T045-US-NF

 

VEMRETA

 

United States Of America

 

31 Mar 2006

 

78851392

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T046-CA-NF

 

VOLZELO

 

Canada

 

29 Sep 2006

 

1318520

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

T046-US-NF

 

VOLZELO

 

United States Of America

 

31 Mar 2006

 

78851320

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

-Biovail Case
Reference

 

Trademark

 

Country

 

Filing Date

 

Filing
Number

 

Registration
Date

 

Registration
Number

 

Current
Status

 

Registered Owners

 

Notes

T017-US-NF

 

ZILERAN

 

United States Of America

 

17 Nov 2004

 

78518422

 

 

 

 

 

Pending

 

Biovail Laboratories International SRL

 

 

 

--------------------------------------------------------------------------------

 

BIOVAIL  MATERIAL LICENSED PATENT PORTFOLIO

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P148 licensed-In for RALIVIA in Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P148-CA-NP

 

CONTROLLED RELEASE FORMULATION

 

Canada

 

9-May-94

 

2123160

 

29-Apr-2003

 

 

 

EURO-CELTIQUE, S.A - NAPP Associated Company

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P121 licensed in for wax beads used in CARDIZEM LA and TIAZAC XC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P121-US-PCT

 

CUSHIONING WAX BEADS FOR MAKING SOLID SHAPED ARTICLES

 

United States Of America

 

24-Jul-01

 

09/831,422

 

2-Aug-05

 

6,923,984

 

Universiteit Gent

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P121-CA-PCT

 

CUSHIONING WAX BEADS FOR MAKING SOLID SHAPED ARTICLES

 

Canada

 

26-Jul-00

 

2,348,953

 

7-Jun-05

 

2,348,953

 

Universiteit Gent

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P121-EP-EPT

 

CUSHIONING WAX BEADS FOR MAKING SOLID SHAPED ARTICLES

 

European Procedure (Patents)

 

26-Jul-00

 

953096.5

 

20-Apr-05

 

EP1131057

 

Universiteit Gent

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P121-JP-PCT

 

CUSHIONING WAX BEADS FOR MAKING SOLID SHAPED ARTICLES

 

Japan

 

26-Jul-00

 

2003509454

 

 

 

 

 

Universiteit Gent

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156 licensed-in for GLUMETZA in the US and Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156-US-CNT

 

EXTENDING THE DURATION OF DRUG RELEASE WITHIN THE STOMACH DURING THE FED MODE

 

United States Of America

 

29-Mar-99

 

09/282,233

 

22-Jan-02

 

6,340,475

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156-US-CIP

 

EXTENDING THE DURATION OF DRUG RELEASE WITHIN THE STOMACH DURING THE FED MODE

 

United States Of America

 

6-Nov-01

 

10/045,823

 

21-Oct-03

 

6,635,280

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Austria

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Belgium

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Switzerland

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Germany

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Spain

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

France

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

United Kingdom

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Greece

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Italy

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Netherlands

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Portugal

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Sweden

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Ireland

 

5-Jun-98

 

98931204.6

 

24-Aug-05

 

EP0998271

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Australia

 

5-Jun-98

 

81386/98

 

17-May-01

 

729529

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Hong Kong

 

5-Jun-98

 

 

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Korea

 

5-Jun-98

 

1.02E+12

 

22-Dec-05

 

1.00545E+12

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Mexico

 

5-Jun-98

 

 

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Japan

 

5-Jun-98

 

1999502756

 

30-Apr-08

 

JP04083818

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P156

 

GASTRIC-RETENTIVE ORAL DRUG DOSAGE FORMS FOR CONTROLLED RELEASE OF HIGHLY
SOLUBLE DRUGS

 

Canada

 

5-Jun-98

 

2290624

 

5-Dec-06

 

2290624

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158 licensed-in for GLUMETZA in the US and Canada

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158-US-NP

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

United States Of America

 

20-Jun-00

 

09/598,061

 

3-Dec-02

 

6,488,962

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Austria

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Belgium

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Switzerland

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Denmark

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Germany

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Spain

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

France

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

United Kingdom

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Italy

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Netherlands

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Portugal

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Sweden

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Ireland

 

26-Feb-01

 

114515

 

17-Dec-03

 

EP129463

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Korea

 

26-Feb-01

 

1.02003E+12

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Mexico

 

26-Feb-01

 

MX2012614

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Israel

 

26-Feb-01

 

153464

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Japan

 

26-Feb-01

 

2002503260

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P158-CA-PCT

 

TABLET SHAPES TO ENHANCE GASTRIC RETENTION OF SWELLABLE CONTROLLED-RELEASE ORAL
DOSAGE FORMS

 

Canada

 

26-Feb-01

 

2412671

 

3-Oct-01

 

2412671

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157 licensed-in for GLUMETZA in US and Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157-US-PCT

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

United States Of America

 

25-Oct-01

 

10/029,134

 

20-Apr-04

 

6723340

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

Australia

 

22-Oct-02

 

2002337974

 

21-Sep-06

 

2002337974

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

Canada

 

24-Oct-02

 

2409999

 

4-Sep-07

 

2409999

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

European Procedure (Patents)

 

22-Oct-02

 

2773879.8

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

Japan

 

22-Oct-02

 

JP2005532985

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

New Zealand

 

22-Oct-02

 

532536

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

Taiwan

 

22-Oct-02

 

Unknown

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P157

 

OPTIMAL POLYMER MIXTURES FOR GASTRIC RETENTIVE TABLETS

 

Mexico

 

22-Oct-02

 

MX4003793

 

 

 

 

 

Depomed, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P164 licensed-in for WELLBUTRIN XL AND APLENZIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P164-US-DIV

 

CONTROLLED RELEASE ORAL DOSAGE FORM

 

United States Of America

 

9-May-03

 

10/435,012

 

14-Jun-05

 

6,905,708

 

Andrx Pharmaceuticals

 

Licensed to Biovail Laboratories International SRL via GSK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165 licensed-in for BVF-324

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-AU-PCT

 

METHOD OF DELAYING EJACULATION

 

Australia

 

15-Mar-02

 

2002252361

 

22-Dec-05

 

2002252361

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-CA-PCT

 

METHOD OF DELAYING EJACULATION

 

Canada

 

15-Mar-02

 

2440920

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-CN-PCT

 

METHOD OF DELAYING EJACULATION

 

China

 

15-Mar-02

 

2809928.1

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-EP-EPT

 

USE OF TRAMADOL FOR DELAYING EJACULATION

 

European Procedure (Patents)

 

15-Mar-02

 

2721427.9

 

24-May-06

 

EP1397126

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-JP-PCT

 

METHOD OF DELAYING EJACULATION

 

Japan

 

15-Mar-02

 

2002572952

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-KR-PCT

 

METHOD OF DELAYING EJACULATION

 

Korea

 

15-Mar-02

 

1.02004E+12

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-NZ-PCT

 

METHOD OF DELAYING EJACULATION

 

New Zealand

 

15-Mar-02

 

528935

 

10-Feb-05

 

528935

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-PH-PCT

 

METHOD OF DELAYING EJACULATION

 

Philippines

 

15-Mar-02

 

1-2003-500893

 

19-Oct-07

 

1-2003-500893

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-ZA-PCT

 

METHOD OF DELAYING EJACULATION

 

South Africa

 

15-Mar-02

 

20030867

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-US-NP

 

METHOD OF DELAYING EJACULATION

 

United States Of America

 

15-Mar-02

 

10/098,826

 

13-Dec-05

 

674839

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-HK-PCT

 

METHOD OF DELAYING EJACULATION

 

Hong Kong

 

15-Mar-02

 

510107.2

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-MX-PCT

 

METHOD OF DELAYING EJACULATION

 

Mexico

 

15-Mar-02

 

PA/a/2003-7012090

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-NZ-PCT

 

METHOD OF DELAYING EJACULATION

 

New Zealand

 

15-Mar-02

 

528935

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-US-CNT

 

METHOD OF DELAYING EJACULATION

 

United States Of America

 

1-Sep-05

 

11/219,322

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P165-SG-PST

 

METHOD OF DELAYING EJACULATION

 

Singapore

 

15-Mar-02

 

200304937.6

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P166 licensed-in for BVF-324

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P166-US-NP

 

TREATMENT OF COMORBID PREMATURE EJACULATION AND ERECTILE DYSFUNCTION

 

United States Of America

 

12-Feb-08

 

12/029/783

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P166-WO-PCT

 

TREATMENT OF COMORBID PREMATURE EJACULATION AND ERECTILE DYSFUNCTION

 

PCT

 

12-Feb-08

 

PCT/US2008/053710

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P167 licensed-in for BVF324

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P167-US-NP

 

REDUCING SIDE EFFECTS OF TRAMADOL

 

United States Of America

 

12-Feb-08

 

12/029/973

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P167-WO-PCT

 

REDUCING SIDE EFFECTS OF TRAMADOL

 

PCT

 

12-Feb-08

 

PCT/US2008/053722

 

 

 

 

 

DMI Biosciences, Inc.

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licensed-in via OMI for ULTRAM ER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED RELEASE TRAMADOL

 

United States Of America

 

10-Jul-96

 

08/677,798

 

3-Jul-01

 

6254887

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED RELEASE TRAMADOL FORMULATION

 

United States Of America

 

6-Mar-01

 

09/800,204

 

11-Jul-06

 

7074430

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED RELEASE FORMULATION

 

United States Of America

 

10-May-94

 

08/241,129

 

7-Jan-97

 

5591452

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil Inc.

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED RELEASE FORMULATION

 

United States Of America

 

24-May-95

 

08/449,772

 

4-Dec-01

 

6326027

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTILAYERED CONTROLLED RELEASE PHARMACEUTICAL DOSAGE FORM

 

United States Of America

 

23-Mar-94

 

08/217,331

 

7-Mar-95

 

5395626

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTILAYERED CONTROLLED RELEASE PHARMACEUTICAL DOSAGE FORM

 

United States Of America

 

6-Oct-94

 

08/319,186

 

12-Dec-95

 

5474786

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTILAYERED CONTROLLED RELEASE PHARMACEUTICAL DOSAGE FORM

 

United States Of America

 

7-Dec-95

 

08/568,907

 

8-Jul-97

 

5645858

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STABILIZED SUSTAINED RELEASE TRAMADOL FORMULATIONS

 

United States Of America

 

19-Oct-01

 

10/052,844

 

11-Nov-03

 

6,645,527

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STABILIZED SUSTAINED RELEASE TRAMADOL FORMULATIONS

 

United States Of America

 

2-Jul-98

 

09/109,615

 

23-Oct-01

 

6306438

 

Euro-Celtique S.A.

 

Licensed to via Biovail Laboratories International SRL via Ortho-McNeil

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licensed-in for Pimavanserin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

United States Of America

 

6-Mar-01

 

09/800,096

 

9-Nov-04

 

6,815,458

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

United States Of America

 

7-Apr-03

 

10/409,782

 

29-Jun-04

 

6,756,393

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

United States Of America

 

21-Jan-09

 

12/355737

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS FOR USE IN THE TREATMENT OF SEROTONIN RELATED DISEASES

 

Canada

 

6-Mar-01

 

2397981

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF N-(4-FLUOROBENZYL)-N-
(L-METHYLPIPERIDIN-4-YL)-N’-(4- (2-METHYLPROPYLOXY)PHENYLMETHYL)
CARBAMIDE AND ITS TARTRATE SALT AND CRYSTALLINE FORMS

 

WO

 

13-May-08

 

PCT/US2008/063555

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN 2A/2C RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR
NEURODEGENERATIVE DISEASES

 

United States Of America

 

15-Jan-04

 

10/759,561

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN 2A/2C RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR
NEURODEGENERATIVE DISEASES

 

United States Of America

 

3-May-06

 

11/416,527

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN 2A/2C RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR
NEURODEGENERATIVE DISEASES

 

United States Of America

 

3-May-06

 

11/416,855

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN 2A/2C RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR
NEURODEGENERATIVE DISEASES

 

United States Of America

 

3-May-06

 

11/416,594

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN 2A/2C RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR
NEURODEGENERATIVE DISEASES

 

Canada

 

15-Jan-04

 

2512639

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN 2A/2C RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR
NEURODEGENERATIVE DISEASES

 

PCT

 

15-Jan-04

 

2004206886

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR DISEASE

 

United States Of America

 

21-May-04

 

10/850,819

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR DISEASE

 

United States Of America

 

24-May-04

 

10/854,035

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

United States Of America

 

11-Feb-09

 

12/378,385

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR DISEASE

 

United States Of America

 

20-May-05

 

11/134,769

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

WO

 

20-May-05

 

PCT/US05/17808

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS FOR USE IN THE TREATMENT OF SEROTONIN RELATED DISEASES

 

WO

 

6-Mar-01

 

PCT/US2001/07187

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR DISEASE

 

Canada

 

20-May-05

 

2567704

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELECTIVE SEROTONIN RECEPTOR INVERSE AGONISTS AS THERAPEUTICS FOR DISEASE

 

WO

 

20-May-05

 

PCT/US2005/017808

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF N-(4-FLUOROBENZYL)-N-(1-METHYLPIPERIDIN-4-YL)-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE AND ITS TARTRATE SALT AND CRYSTALLINE FORMS

 

United States Of America

 

26-Sep-05

 

11/235,558

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SALTS OF N-(4-FLUOROBENZYL)-N-(1-METHYLPIPERIDIN-4-YL)-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE AND THEIR PREPARATION

 

United States Of America

 

26-Sep-05

 

11/235,381

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF N-(4-FLUOROBENZYL)-N-(1-METHYLPIPERIDIN-4-YL)-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE AND ITS TARTRATE SALT AND CRYSTALLINE FORMS

 

United States Of America

 

3-May-06

 

11/418,341

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF N-(4-FLUOROBENZYL)-N-(1-METHYLPIPERIDIN-4-YL)-N’-(4-(2-METHYLPROPYLOXY)PHENYLMETHYL)CARBAMIDE AND ITS TARTRATE SALT AND CRYSTALLINE FORMS

 

United States Of America

 

3-May-06

 

11/417,447

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF
N-(4-FLUOROBENZYL)-N-(1-
METHYLPIPERIDIN-4-YL)
-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE
AND ITS TARTRATE SALT AND
CRYSTALLINE FORMS

 

United States Of America

 

15-May-07

 

11/749,115

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF
N-(4-FLUOROBENZYL)-N-(1-
METHYLPIPERIDIN-4-YL)
-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE
AND ITS TARTRATE SALT AND
CRYSTALLINE FORMS

 

Canada

 

26-Sep-05

 

2580136

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

Canada

 

28-Sep-05

 

Unknown

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYNTHESIS OF
N-(4-FLUOROBENZYL)-N-(1-
METHYLPIPERIDIN-4-YL)
-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE
AND ITS TARTRATE SALT AND
CRYSTALLINE FORMS

 

WO

 

26-Sep-05

 

PCT/US2005/034813

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SALTS OF
N-(4-FLUOROBENZYL)-N-(1-
METHYLPIPERIDIN-4-YL)
-N’-(4-(2-METHYLPROPYLOXY)
PHENYLMETHYL)CARBAMIDE
AND THEIR PREPARATION

 

WO

 

26-Sep-05

 

PCT/US2005/034376

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

RU

 

26-Sep-05

 

2007115886

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USE OF 4-AMINO-PIPERIDINES FOR TREATING SLEEP DISORDERS

 

United States Of America

 

18-Apr-07

 

11/737,097

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USE OF 4-AMINO-PIPERIDINES FOR TREATING SLEEP DISORDERS

 

PCT

 

18-Apr-07

 

PCT/US2007/009804

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHARMACEUTICAL FORMULATIONS OF PIMAVANSERIN

 

United States Of America

 

15-May-07

 

11/749,110

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHARMACEUTICAL FORMULATIONS OF PIMAVANSERIN

 

Canada

 

15-Nov-08

 

Unknown

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHARMACEUTICAL FORMULATIONS OF PIMAVANSERIN

 

PCT

 

15-May-07

 

PCT/US2007/011720

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMBINATIONS OF 5-HT2A INVERSE AGONISTS AND ANTAGONISTS WITH ANTIPSYCHOTICS

 

United States Of America

 

19-Mar-08

 

12/051,807

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMBINATIONS OF 5-HT2A INVERSE AGONISTS AND AGONISTS WITH ANTIPSYCHOTICS

 

WO

 

19-Mar-08

 

PCT/US08/57557

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USE AND ADMINISTRATION OF PIMAVANSERIN

 

WO

 

19-May-08

 

PCT/US2008/064154

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N-SUBSTITUTED PIPERIDINE DERIVATIVES AS SEROTONIN RECEPTOR AGENTS

 

United States Of America

 

19-Sep-08

 

12/234,582

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N-SUBSTITUTED PIPERIDINE DERIVATIVES AS SEROTONIN RECEPTOR AGENTS

 

PCT

 

19-Sep-08

 

PCT/US08/77140

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CO-ADMINISTRATION OF PIMAVANSERIN WITH OTHER AGENTS

 

United States Of America

 

19-Sep-08

 

12/234,573

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CO-ADMINISTRATION OF PIMAVANSERIN WITH OTHER AGENTS

 

PCT

 

19-Sep-08

 

PCT/US08/77139

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

Case
Reference

 

TITLE

 

Country

 

Filing
Date

 

Filing Number

 

Grant
Date

 

Grant
Number

 

Legal Owners

 

Owned/Licensed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AZACYCLIC COMPOUNDS

 

US

 

25-Mar-09

 

61/163,439

 

 

 

 

 

Acadia Pharmaceuticals, Inc

 

Licensed to Biovail Laboratories International SRL

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.16

 

POST CLOSING ITEMS

 

[FMC to provide.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

Credit Facility

 

Amount

Third amended and restated credit agreement dated as of June 2, 2008 with The
Bank of Nova Scotia, as administrative agent, and the banks and financial
institutions named therein.

 

$290 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

EXISTING LIENS

 

[see attached]

 

--------------------------------------------------------------------------------

 

ONTARIO

 

Personal Property Security Act (Ontario) Current to May 19, 2009 [NTD: TO BE
UPDATED FOLLOWING JPMORGAN REGISTRATIONS]

 

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.    JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent

- and -

JPMorgan Chase Bank, N.A., Toronto Branch

 

654037569

 

20090608 1526 1590 6724

 

 

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

4 years

 

Biovail Laboratories International SRL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.    JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent

- and -

JPMorgan Chase Bank, N.A., Toronto Branch

 

654028902

 

20090608 1439 1590 6714

 

 

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

4 years

 

Biovail Technologies Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.    JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent

- and -

JPMorgan Chase Bank, N.A., Toronto Branch

 

654028875

 

20090608 1438 1590 6713

 

 

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

4 years

 

Prestwick Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

 

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.    JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent

- and -

JPMorgan Chase Bank, N.A., Toronto Branch

 

654002046

 

20090605 1601 1590 6660

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

4 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.    Roy Foss Motors Ltd.

 

652785993

 

20090416 1629 2677 1931

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B59T585153

 

X

 

4 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.    Xerox Canada Ltd.

 

652495212

 

20090402 1702 1462 8414

 

 

 

 

 

X

 

 

 

X

 

 

 

 

 

 

 

6 years

 

Biovail Corporation

- and -

Biovail Contract Research

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.    GE Canada Leasing Services Company

 

652342203

 

20090327 1149 5064 8888, as amended by registration 20090402 1230 5064 9002

 

 

 

X

 

X

 

X

 

X

 

 

 

One 1981 Mystere Falcon Model 50 bearing manufacturer’s serial number 48 and
Canadian registration mark C-FBVF together with three (3) Garrett Model TFE731-
3- 1C engines bearing manufacturer’s serial numbers P-76270, P-76281 and P-76273
and any airframe replacing the foregoing airframe and any engine replacing any
of the foregoing engines, together with all modules, appliances, parts,
components, instruments, appurtenances, accessories, furnishings, navigational
and communications equipment and other goods and equipment of whatever nature
(other than a complete engine) whether now owned or hereafter

 

 

 

12 years

 

Biovail Corporation

 

--------------------------------------------------------------------------------

 

 

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acquired by lessee which may from time to time be incorporated or installed in
or attached to such aircraft or engine or, after removal therefrom, and all
records, logs, manuals, training aids, computer software and other material and
data required to be maintained with respect to such aircraft pursuant to any
aeronautics laws and as required by the CAA or the FAA and all other
modification, maintenance, repair, overhaul and use records required by the
manufacturer’s maintenance program and which, when taken together will provide a
complete and continuous history of all maintenance, overhauls and repairs to
such aircraft from the date of manufacture thereof, and any property substituted
for any of the foregoing.

 

All of the debtor right, title and interest in and to (I) the aircraft services
agreement dated February 20, 2007 entered into between the debtor and Skyservice
Aviation Inc. with respect to the aircraft, as same was amended or will be
amended on April 3, 2009 (the “Services Agreement”), (II) all rentals and other
amounts due to debtor under the Services Agreement, (III) any and all proceeds
of insurance required by the Services Agreement, and (IV) all proceeds of the
foregoing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.    GE Canada Leasing Services Company

 

652218579

 

20090323 1211 5064 8830

 

 

 

 

 

X

 

 

 

X

 

 

 

One 1981 Mystere Falcon Model 50 bearing manufacturer’s serial number 48 and
Canadian registration mark C-

 

 

 

12 years

 

Biovail Corporation

 

--------------------------------------------------------------------------------

 

 

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FBVF together with three (3) Garrett Model TFE731- 3- 1C engines bearing
manufacturer’s serial numbers P-76270, P-76281 and P-76273 and any airframe
replacing the foregoing airframe and any engine replacing any of the foregoing
engines, together with all modules, appliances, parts, components, instruments,
appurtenances, accessories, furnishings, navigational and communications
equipment and other goods and equipment of whatever nature (other than a
complete engine) whether now owned or hereafter acquired by lessee which may
from time to time be incorporated or installed in or attached to such aircraft
or engine or, after removal therefrom, and all records, logs, manuals, training
aids, computer software and other material and data required to be maintained
with respect to such aircraft pursuant to any aeronautics laws and as required
by the CAA or the FAA and all other modification, maintenance, repair, overhaul,
and use records required by the manufacturer’s maintenance program and which,
when taken together will provide a complete and continuous history of all
maintenance, overhauls and repairs to such aircraft from the date of manufacture
thereof, and any property substituted for any of the foregoing.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.    Roy Foss Motors Ltd.

 

652020111

 

20090312 1212 2677 0250

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B09T583441

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.  Roy Foss Motors Ltd.

 

651799323

 

20090302 1557 2677 0214

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B29T583439

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.  Roy Foss Motors Ltd.

 

651799332

 

20090302 1557 2677 0215

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B99T583440

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.  Roy Foss Motors Ltd.

 

651690774

 

20090224 1651 2677 0152

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Toyota, Camry LE 4DR Sedan

VIN: 4T1BE46K29U384472

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.  Roy Foss Motors Ltd.

 

651690819

 

20090224 1652 2677 0156

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B69T578809

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.  Roy Foss Motors Ltd.

 

651690837

 

20090224 1652 2677 0157

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B29T578807

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.  Roy Foss Motors Ltd.

 

651690855

 

20090224 1652 2677 0158

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B29T578810

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.  Roy Foss Motors Ltd.

 

651690873

 

20090224 1652 2677 0159

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B59T578798

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.  Roy Foss Motors Ltd.

 

651690927

 

20090224 1653 2677 0162

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B19T580273

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.  Roy Foss Motors Ltd.

 

651224187

 

20090127 1144 2677 0068

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey FWD 4DR SXT

VIN: 3D4GG57B19T578805

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.  Roy Foss Motors Ltd.

 

651053718

 

20090116 1018 2677 0024

 

X

 

 

 

 

 

 

 

 

 

X

 

2009 Dodge, Journey SE 4DR FWD

VIN: 3D4GG47B09T578806

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20.  Roy Foss Motors Ltd.

 

649494504

 

20081027 0916 2677 9719

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Dodge, Grand Caravan SE

VIN: 1D8HN44H08B190413

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.  Roy Foss Motors Ltd.

 

647622099

 

20080811 1415 2677 9428

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Nissan, Altima 2.5 S 4DR SE

VIN: 1N4AL21E88C205518

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.  Roy Foss Motors Ltd.

 

646671411

 

20080707 1449 2677 9196

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Ford, Escape XLT (400A) 4X

VIN: 1FMCU93Z38KE72480

 

X

 

3 years

 

Biovail Corporation

 

--------------------------------------------------------------------------------

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.  Roy Foss Motors Ltd.

 

645960348

 

20080610 1647 2677 9017

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Ford, Escape XLT (400A) 4X

VIN: 1FMCU93Z18KE07837

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24.  Roy Foss Motors Ltd.

 

645720606

 

20080603 1133 2677 8971

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Ford, Escape XLT (400A) 4X

VIN: 1FMCU93Z18KE17834

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.  Roy Foss Motors Ltd.

 

644516298

 

20080424 1555 2677 8633

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Dodge, Grand Caravan SE

VIN: 2D8HN44H408R742722

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26.  Roy Foss Motors Ltd.

 

644211189

 

20080415 1328 2677 8536

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Dodge, Grand Caravan SE

VIN: 2D8HN44H48R754713

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27.  Roy Foss Motors Ltd.

 

644008194

 

20080408 1641 2677 8477

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Ford, Escape XLT (400A) 4X

VIN: 1FMCU93Z28KD29049

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.  Roy Foss Motors Ltd.

 

644008212

 

20080408 1641 2677 8478

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Ford, Escape XLT (400A) 4X

VIN: 1FMCU93Z98KD28609

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29.  Roy Foss Motors Ltd.

 

644008329

 

20080408 1642 2677 8485

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Dodge, Grand Caravan SE

VIN: 2D8HN44H08R742770

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30.  Roy Foss Motors Ltd.

 

644008356

 

20080408 1642 2677 8486

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Dodge, Grand Caravan SE

VIN: 2D8HN44H68R715735

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31.  Roy Foss Motors Ltd.

 

644008419

 

20080408 1643 2677 8490

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Nissan, Altima 2.5 S 4DR SE

VIN: 1N4AL21E38C216491

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32.  Roy Foss Motors Ltd.

 

643201911

 

20080307 0958 2677 8315

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Nissan, Altima 2.5 S 4DR SE

VIN: 1N4AL21E68C211401

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.  Roy Foss Motors Ltd.

 

643095927

 

20080304 1000 2677 8247

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Dodge, Charger Base 4DR SE

VIN: 2B3KA43R58H193066

 

X

 

2 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34.  Roy Foss Motors Ltd.

 

643095945

 

20080304 1000 2677 8248

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Nissan, Altima 2.5 S 4DR SE

VIN: 1N4AL21E28C167509

 

X

 

2 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35.  Roy Foss Motors Ltd.

 

643096071

 

20080304 1003 2677 8259

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Nissan, Altima 2.5 S 4DR SE

VIN: 1N4AL21E38C173674

 

X

 

2 years

 

Biovail Corporation

 

--------------------------------------------------------------------------------

 

 

 

File

 

 

 

Collateral Classification

 

 

 

VI

 

Term

 

 

Secured Party

 

Number

 

Registration Number

 

C

 

I

 

E

 

A

 

O

 

M

 

Collateral Description

 

N

 

(Years)

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36.  Roy Foss Motors Ltd.

 

643096089

 

20080304 1003 2677 8260

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Nissan, Altima 2.5 S 4DR SE

VIN: 1N4AL21E08C138316

 

X

 

2 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37.  Roy Foss Motors Ltd.

 

642631536

 

20080211 1149 2677 7981

 

X

 

 

 

 

 

 

 

 

 

X

 

2008 Ford, Escape XLT (400A) 4X

VIN: 1FMCU93Z78KC61315

 

X

 

2 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.  Xerox Canada Ltd.

 

623866158

 

20060331 1408 1462 3652

 

 

 

 

 

X

 

 

 

X

 

 

 

 

 

 

 

5 years

 

Biovail Corporation

- and -

Bioval[sic] Contract Research

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39.  Roy Foss Motors Ltd.

 

615722913

 

20050602 1809 8028 6030

 

 

 

 

 

X

 

 

 

X

 

X

 

 

 

 

 

5 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40.  Xerox Canada Ltd.

 

609515649

 

20041004 1404 1462 1024

 

 

 

 

 

X

 

 

 

X

 

 

 

 

 

 

 

6 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41.  Xerox Canada Ltd.

 

608190633

 

20040816 1704 1462 5000

 

 

 

 

 

X

 

 

 

X

 

 

 

 

 

 

 

6 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42.  The Bank of Nova Scotia, as Agent

 

868496382

 

20001220 1044 1529 3989 as amended by registration 20020903 1057 1529 2211

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

10 years

 

Biovail Corporation

- and -

Crystaal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.  Xerox Canada Ltd.

 

631845873

 

20070103 1703 1462 3348

 

 

 

 

 

X

 

 

 

X

 

 

 

 

 

 

 

6 years

 

Biovail Coporation[sic]

- and -

Biovail Contract Research

 

C means Consumer Goods, I means Inventory, E means Equipment, A means Accounts,
O means Other, M means Motor Vehicle Included, Collateral Description intends to
be an abridgement; see search printout for full collateral description, VIN
means one or more specific motor vehicles have been set out in the Motor Vehicle
Section; see search printout for vehicle identification numbers, Other Comments
intends to capture amendments, partial discharges, etc., The first eight digits
of the Registration Number denote the year, month and day of registration

 

--------------------------------------------------------------------------------

BRITISH COLUMBIA - current to May 27, 2009

 

Collateral Description intends to be an abridgement; see search printout for
full collateral description (including serial numbers and itemized collateral)

VIN means one or more serial numbered goods have been set out in the serial
numbered goods section — see search printout for serial numbers

Other Comments intends to capture amendments, partial discharges, etc.

 

Secured Party

 

Date Filed

 

Registration Number

 

Collateral Description

 

VIN

 

Registration
Period

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent
- and -
JPMorgan Chase Bank, N.A., Toronto Branch

 

June 5, 2009

 

008677F

 

All of the present and after-acquired personal property of the debtor

 

 

 

4 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Roy Foss Motors Ltd

 

February 29, 2008

 

216333E

 

Amount Secured $23498

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Roy Foss Motors Ltd

 

May 29, 2008

 

390187E

 

Amount Secured $24983

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Roy Foss Motors Ltd

 

December 30, 2008

 

762516E

 

Amount Secured $22607

 

X

 

3 years

 

Biovail Corporation

 

ALBERTA - current to May 27, 2009

 

Collateral Description intends to be an abridgement; see search printout for
full collateral description (including serial numbers and itemized collateral)

VIN means one or more serial numbered goods have been set out in the serial
numbered goods section — see search printout for serial numbers

Other Comments intends to capture amendments, partial discharges, etc.

 

Secured Party

 

Date Filed

 

Registration Number

 

Collateral Description

 

VIN

 

Registration
Period

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent
- and -
JPMorgan Chase Bank, N.A., Toronto Branch

 

June 5, 2009

 

09060523643

 

All of the debtor’s present and after-acquired personal property

 

 

 

4 years

 

Biovail Corporation

 

--------------------------------------------------------------------------------

Secured Party

 

Date Filed

 

Registration Number

 

Collateral Description

 

VIN

 

Registration
Period

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

2.    Roy Foss Motors Ltd

 

January 14, 2008

 

08011417663

 

Amount Secured $28888

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

3.    Roy Foss Motors Ltd

 

February 26, 2009

 

09022623203

 

Amount Secured $21296

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

4.    Roy Foss Motors Ltd

 

March 19, 2009

 

09031928132

 

Amount Secured $20740

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

5.    Roy Foss Motors Ltd

 

March 26, 2009

 

09032607601

 

Amount Secured $20518

 

X

 

3 years

 

Biovail Corporation

 

MANITOBA - current to May 22, 2009

 

Collateral Description intends to be an abridgement; see search printout for
full collateral description (including serial numbers and itemized collateral)

VIN means one or more serial numbered goods have been set out in the serial
numbered goods section — see search printout for serial numbers

Other Comments intends to capture amendments, partial discharges, etc.

 

Secured Party

 

Date Filed

 

Registration Number

 

Collateral Description

 

VIN

 

Registration
Period

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent
 - and -
JPMorgan Chase Bank, N.A., Toronto Branch

 

June 5, 2009

 

200909500400

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

 

 

4 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Roy Foss Motors Ltd

 

April 20, 2009

 

200905965807

 

Amount Secured $19098

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Roy Foss Motors Ltd

 

February 23, 2009

 

200902736505

 

Amount Secured $20520

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Roy Foss Motors Ltd

 

February 23, 2009

 

200902736300

 

Amount Secured $20640

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Roy Foss Motors Ltd

 

July 2, 2008

 

200812644601

 

Amount Secured $21284

 

X

 

3 years

 

Biovail Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

The Bank of Nova Scotia, as agent

 

December 21, 2000

 

200007875800

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

 

 

10 years

 

Biovail Corporation - and - Crystaal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

The Bank of Nova Scotia, as agent

 

March 17, 2005

 

200504311600

 

The security interest is taken in all of the debtor’s present and after-

 

 

 

10 years

 

Biovail Technologies West Ltd.

 

--------------------------------------------------------------------------------

Secured Party

 

Date Filed

 

Registration Number

 

Collateral Description

 

VIN

 

Registration
Period

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acquired personal property

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

UNITED STATES

 

Secured Party

 

Initial
(or Continuation)
Filing Date

 

Initial Filing Number

 

Collateral Description

 

Filing
Jurisdiction

 

Debtor

 

 

 

 

 

 

 

 

 

 

 

8.

 

Citicorp Vendor Finance, Inc.

 

June 17, 2004

 

41797671

 

Equipment

 

Delaware

 

Biovail Technologies Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

Xerox Corporation

 

June 8, 2007

 

2007 2158862

 

Equipment

 

Delaware

 

Biovail Technologies Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

IOS Capital

 

April 18, 2005

 

5128978 5

 

Equipment

 

Delaware

 

Biovail Pharmaceuticals LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

 

Xerox Corporation

 

April 30, 2009

 

2009 1374740

 

Equipment

 

Delaware

 

Biovail Pharmaceuticals LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

 

Cisco Systems Capital Corp.

 

March 21, 2007

 

2007 1143600

 

Equipment and software

 

Delaware

 

Prestwick Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

 

The Bank of Nova Scotia, as Agent

 

June 28, 2005 (continuation)

 

0090153

 

All assets

 

Delaware

 

Biovail Americas Corp.

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

 

The Bank of Nova Scotia, as Agent

 

May 10, 2005

 

5143689 9

 

All assets

 

Delaware

 

Biovail Americas Corp.

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

 

The Bank of Nova Scotia, as Agent

 

May 10, 2005

 

5143690 7

 

All assets

 

Delaware

 

Biovail Americas Corp.

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

 

The Bank of Nova Scotia, as Agent

 

January 28, 2005

 

5031731 4

 

All assets

 

Delaware

 

Biovail Distribution Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

 

The Bank of Nova Scotia, as Agent

 

October 2, 2008

 

2008 3344734

 

All assets

 

Delaware

 

BTA Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

18.

 

The Bank of Nova Scotia, as Agent

 

June 28, 2005

 

0090157

 

All assets

 

Delaware

 

Biovail Technologies Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

 

The Bank of Nova Scotia, as Agent

 

December 16, 2008 (continuation)

 

3331761 0

 

All assets

 

Delaware

 

Biovail Technologies Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

20.

 

The Bank of Nova Scotia, as Agent

 

June 28, 2005 (continuation)

 

0090171

 

All assets

 

Delaware

 

Biovail Pharmaceuticals LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

 

The Bank of Nova Scotia, as Agent

 

January 28, 2009

 

2009 0291713

 

All assets

 

Delaware

 

Biovail Pharmaceuticals LLC

 

--------------------------------------------------------------------------------

 

BARBADOS

 

Name of Society:

 

BIOVAIL HOLDINGS INTERNATIONAL SRL

 

 

 

Date of Organisation:

 

21 December 2004

 

 

 

Society No.:

 

444

 

 

 

Licences:

 

International Society with Restricted Liability

 

 

 

Registered Office:

 

Welches, Christ Church, Barbados

 

 

 

Charges entered against the property and assets of the Society pursuant to
section 237 of the Companies Act:

 

A search conducted at the Registry of Corporate Affairs and Intellectual
Property, Bridgetown, Barbados, revealed the following encumbrances, liens or
charges registered against the property and assets of the Company:

 

1. Volume 48 Page 76 - Charge by way of a General Security Agreement dated
January 28, 2005, registered in favour of the Bank of Nova Scotia to secure the
sum of US$600,000,000 together with interest thereon.

 

2. Volume 48 Page 78 - Charge by way of a Debenture dated January 28, 2005,
registered in favour of the Bank of Nova Scotia to secure the sum of
US$600,000,000 together with interest thereon.

 

 

 

Name of Society:

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

Date of Organisation:

 

21 December 2004

 

 

 

Society No.:

 

443

 

 

 

Licences:

 

International Society with Restricted Liability

 

 

 

Registered Office:

 

Welches, Christ Church, Barbados

 

 

 

Charges entered against the property and assets of the Society pursuant to
section 237 of the Companies Act:

 

A search conducted at the Registry of Corporate Affairs and Intellectual
Property, Bridgetown, Barbados, revealed the following encumbrances, liens or
charges registered against the property and assets of the Company:

 

1. Volume 48 Page 75 - Charge by way of a General Security Agreement dated
January 28, 2005, registered in favour of the Bank of Nova Scotia to secure the
sum of US$600,000,000 together with interest thereon.

 

2. Volume 48 Page 77 - Charge by way of a Debenture dated January 28, 2005,
registered in favour of the Bank of Nova Scotia to secure the sum of
US$600,000,000 together with interest thereon.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.04

 

INVESTMENTS

 

Biovail Technologies West—10,000 Class A limited partnership units in Western
Life Services Ventures Fund Limited Partnership of a total of 31,400 Class A
limited partnership units issued and outstanding.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

RESTRICTIVE AGREEMENTS

 

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.21

 

PHARMA PASS SA CONTRACTS

 

1.                                      Agreement dated December 30, 1994
between Pharma Pass SA and Ratiopharm GmbH for the development of Nifidepine
product, as amended on September 24, 1997, November 17, 1997 and January 12,
1998; and

 

2.                                      Agreement dated November 22, 1996
between Pharma Pass SA and Les Laboratoires Fournier S.A. for the development of
Fenofibrate product.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under Applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1) ]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

4.

 

Administrative Agent:

 

                         , as the administrative agent under the Credit
Agreement.

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement dated as of June <>, 2009 among Biovail Corporation, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent.

 

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility
Assigned(2)

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and Applicable Law, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”).

 

(3) Set forth, to at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Title:

 

 

[Consented to and](4)  Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

 

 

 

 

By

 

 

Title:

 

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

By

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(5) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Credit Agreement between Biovail Corporation, JPMorgan Chase Bank, N.A., Toronto
Branch and the
lenders party thereto from time to time dated as of June <>, 2009

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section          thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

--------------------------------------------------------------------------------


 

3.                                       General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed and interpreted in accordance
with, the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

BORROWING REQUEST

 

BIOVAIL CORPORATION

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent

200 Bay Street

Royal Bank Plaza, Floor 18

Toronto M57 2J2 Canada

Attn:                                 

 

                             , 20        

 

Re:          Borrowing Request under Credit Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of June       , 2009
(as in effect from time to time, the “Credit Agreement”) between Biovail
Corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent (the
“Administrative Agent”) and the other agents and arrangers party thereto.  In
accordance with Section 2.03 of the Credit Agreement, the Borrower hereby
requests the following Borrowing be made:

 

Revolving Loan:

 

(1)

 

Aggregate Amount requested:
(U.S.$/C$)

 

$

 

 

 

 

 

 

 

 

(2)

 

The effective date of the Borrowing:

 

 

 

 

 

 

 

 

 

(3)

 

The Type of Borrowing shall be:

 

 

 

 

 

 

 

 

 

(4)

 

The Interest Period of such Borrowing shall be (if applicable):

 

 

 

 

The Borrower certifies that all other conditions precedent provided for in the
Credit Agreement to the granting or making of the Borrowing(s) requested herein
have been satisfied.

 

[The remainder of this page has been intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Capitalized terms used above in this Borrowing Request are as defined in the
Credit Agreement.

 

 

BIOVAIL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BA EQUIVALENT NOTE

 

[insert date]

 

FOR VALUE RECEIVED, the undersigned hereby promises to pay to the order of [name
of Non-BA Lender] at its office at [insert address from Credit Agreement], the
sum of                                                     Dollars
($                                         ) in lawful money of Canadian on
[insert date of maturity].

 

 

 

BIOVAIL CORPORATION

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), to the Credit Agreement, dated as of June     , 2009 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Biovail Corporation (the “Borrower”), the Loan
Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as administrative agent for the Lenders (the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section 2.23;
and

 

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Increasing Lender agrees, subject to the terms
and conditions of the Credit Agreement, that on the date of this Supplement
(a) the Increasing Lender shall have its Commitment increased by
$[                    ] (the “Commitment Increase”), thereby making the
aggregate amount of its total Commitments equal to $[                    ].
Schedule I attached hereto sets forth with respect to the Increasing Lender
(after giving effect to this Supplement): (A) the amount of the Increasing
Lender’s Commitment Increase, (B) the aggregate amount of the Increasing
Lender’s Commitments, and (C) the Increasing Lender’s Applicable Percentage of
all Loans and Commitments.

 

2.             The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

3.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein. Except as expressly modified and supplemented by this
Supplement, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect.  The Borrower, the
Increasing Lender and the Administrative Agent (on behalf of the Lenders) agree
that the Credit Agreement, as supplemented hereby, shall continue to be legal,
valid, binding and enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law. 
Any and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as modified and supplemented hereby, are hereby amended so that any
reference in such documents to the Credit Agreement shall mean a reference to
the Credit Agreement, as modified and supplemented hereby.  The Borrower hereby
acknowledges and agrees that the obligations,

 

--------------------------------------------------------------------------------


 

indebtedness and liabilities of the Borrower arising as a result of the increase
in the Commitments contemplated hereby constitute “Obligations” and “Secured
Obligations” as defined in the Credit Agreement, and are secured by and entitled
to the benefits of the Credit Agreement and the Loan Documents. The Borrower
hereby further ratifies and confirms the grant of the liens and security
interests in the Collateral of the Borrower in favour of the Administrative
Agent, for the benefit of itself, and the Finance Parties, pursuant to the
Collateral Documents as security for the Secured Obligations.

 

5.             This Supplement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario.

 

6.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Accepted and agreed to as of the date first written above.

 

 

BORROWER:

 

BIOVAIL CORPORATION

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, Individually as Administrative Agent,
as Issuing Bank and as Swingline Lender

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NAME OF
INCREASING
LENDER

 

AMOUNT OF
COMMITMENT
INCREASE

 

AGGREGATE
AMOUNT OF
COMMITMENTS OF
SUCH INCREASING
LENDER

 

PERCENTAGE
OF LOANS AND
COMMITMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned Guarantors: (i) consents and agrees to this Supplement;
(ii) agrees that the terms and provisions of the Credit Agreement, and the terms
and provisions of the Loan Documents to which it is a party are in full force
and effect, continue to be its legal, valid and binding obligation enforceable
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, and are hereby ratified and
confirmed; (iii) agrees that the obligations, indebtedness and liabilities of
the Borrower arising as a result of the increase in the Commitments contemplated
hereby constitute “Secured Obligations” (as defined in the Credit Agreement)
guarantied by and entitled to the benefits of the Credit Agreement and secured
by and entitled to the benefits of the Security Documents and the other Loan
Documents; and (iv) ratifies and confirms the grant of the liens and security
interests in the Collateral of such Guarantor in favour of the Administrative
Agent, for the benefit of itself and the other Finance Parties, pursuant to the
Loan Documents, as security for the Secured Obligations (as defined in the
Credit Agreement).

 

 

 

BIOVAIL AMERICAS CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOVAIL TECHNOLOGIES LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BIOVAIL DISTRIBUTION CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BTA PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOVAIL PHARMACEUTICALS LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PRESTWICK PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BIOVAIL HOLDINGS INTERNATIONAL SRL

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HYTHE PROPERTY INCORPORATED

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[OTHER GUARANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), to the Credit Agreement, dated as of June     , 2009 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Biovail Corporation (the “Borrower”), the Loan
Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as administrative agent for the Lenders (the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[                    ]
thereby making the aggregate amount of its total Commitments equal to
$[                ]. Schedule I attached hereto sets forth with respect to the
Augmenting Lender (after giving effect to this Supplement): (A) the amount of
the Augmenting Lender’s Commitment, and (B) the Augmenting Lender’s Applicable
Percentage of all Loans and Commitments.

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it has
full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and by the Credit Agreement and to become a Lender under the Credit Agreement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Finance Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(f) if it is a Foreign Lender, attached to this Supplement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the undersigned.

 

--------------------------------------------------------------------------------


 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

4.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.  Except as expressly modified and supplemented by this Supplement,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. The Borrower, the Augmenting Lender and
the Administrative Agent (on behalf of the Lenders) agree that the Credit
Agreement, as supplemented hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law. Any and all agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Credit Agreement, as modified
and supplemented hereby, are hereby amended so that any reference in such
documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as modified and supplemented hereby. The Borrower hereby acknowledges
and agrees that the obligations, indebtedness and liabilities of the Borrower
arising as a result of the increase in the Commitments contemplated hereby
constitute “Obligations” and “Secured Obligations” as defined in the Credit
Agreement, and are secured by and entitled to the benefits of the Credit
Agreement and the Loan Documents. The Borrower hereby further ratifies and
confirms the grant of the liens and security interests in the Collateral of the
Borrower in favour of the Administrative Agent, for the benefit of itself and
the Finance Parties, pursuant to the Collateral Documents as security for the
Secured Obligations.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the Province of Ontario.

 

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Accepted and agreed to as of the date first written above.

 

 

BORROWER:

 

BIOVAIL CORPORATION

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, Individually as Administrative Agent,
as Issuing Bank and as Swingline Lender

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NAME OF
AUGMENTING
LENDER

 

AMOUNT OF
COMMITMENT

 

PERCENTAGE
OF LOANS AND
COMMITMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned Guarantors: (i) consents and agrees to this Supplement;
(ii) agrees that the terms and provisions of the Credit Agreement, and the terms
and provisions of the Loan Documents to which it is a party are in full force
and effect, continue to be its legal, valid and binding obligation enforceable
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, and are hereby ratified and
confirmed; (iii) agrees that the obligations, indebtedness and liabilities of
the Borrower arising as a result of the increase in the Commitments contemplated
hereby constitute “Secured Obligations” (as defined in the Credit Agreement)
guarantied by and entitled to the benefits of the Credit Agreement and secured
by and entitled to the benefits of the Security Documents and the other Loan
Documents; and (iv) ratifies and confirms the grant of the liens and security
interests in the Collateral of such Guarantor in favour of the Administrative
Agent, for the benefit of itself and the other Finance Parties, pursuant to the
Loan Documents, as security for the Secured Obligations (as defined in the
Credit Agreement).

 

 

BIOVAIL AMERICAS CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOVAIL TECHNOLOGIES LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BIOVAIL DISTRIBUTION CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BTA PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOVAIL PHARMACEUTICALS LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PRESTWICK PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BIOVAIL HOLDINGS INTERNATIONAL SRL

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HYTHE PROPERTY INCORPORATED

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[OTHER GUARANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

TO:                                                                           
JP Morgan Chase Bank, N.A., Toronto Branch, as administrative agent under the
Credit Agreement (as such term is defined below) (the “Administrative Agent”)

 

RE:                                                                             
Credit Agreement dated as of June 9, 2009 between Biovail Corporation (the
“Borrower”), as borrower, the Administrative Agent, and the Finance Parties from
time to time party thereto (the “Credit Agreement”)

 

I, <>, being a Financial Officer of the Borrower and having knowledge of the
matters hereinafter set forth, hereby certify without personal liability on
behalf of the Borrower as follows:

 

1.                                       Capitalized terms used herein and not
otherwise defined shall have the meanings respectively ascribed to them in the
Credit Agreement.

 

2.                                       I have read the provisions of the
Credit Agreement which are relevant to this Certificate and have made
investigations or examinations as are reasonably necessary to enable me to
express an informed opinion on the matters contained in this Certificate.

 

3.                                       As of the date hereof, no Default had
occurred and is continuing under the Credit Agreement.  [Note to Draft:  If a
Default has occurred, please specify the details thereof and the actions taken
or proposed to be taken with respect to such Default.]

 

4.                                       The Borrower has duly and properly
caused to be completed the calculations in Appendix “A”, for the purpose of
confirming and demonstrating compliance with each of the Financial Covenants.

 

5.                                       As of the Borrower’s fiscal quarter
ending                     , 20       (the “Fiscal Quarter”):

 

(a)                                  the ratio of EBITDA of the Borrower and its
Subsidiaries (on a consolidated basis) to cash Interest Expense on the last day
of the Fiscal Quarter, determined for the Borrower’s last four fiscal quarters
ending on the last day of the Fiscal Quarter, was:

 

Actual Ratio

 

Minimum Permitted Ratio

 

 

 

<>:1.00

 

3.00:1.00

 

(b)                                 the Total Debt to EBITDA Ratio on the last
day of the Fiscal Quarter, determined for the Borrower’s last four fiscal
quarters ending on the last day of the Fiscal Quarter, was:

 

Actual Ratio

 

Maximum Permitted Ratio

 

 

 

<>:1.00

 

2.50:1.00

 

(c)                                  the Adjusted Equity of the Borrower (on a
consolidated basis), on the last day of the Fiscal Quarter, was:

 

Actual Amount

 

Minimum Permitted Amount

 

 

 

$<>

 

$1,000,000,000.

 

--------------------------------------------------------------------------------


 

(d)                                 the Borrower is in compliance with each of
the Financial Covenants as reflected in the schedule of calculations attached as
Appendix “A”.

 

6.                                       Since December 31, 2008, there has been
no change in GAAP or in the application thereof.  [Note to Draft:  If any such
change has occurred, please specify the details thereof and the effects of such
change on the financial statements accompanying this Certificate.]

 

7.                                       As at the end of the Fiscal Quarter,
all representations and warranties of the Borrower contained in the Credit
Agreement were true and correct in all material respects as if made on and as of
such date, except any representation and warranty made as of a specified date in
which case such representation and warranty was true and correct in all material
respects as of such specified date.

 

8.                                       All registrations, and all applications
for the registration, of any Intellectual Property material to the business of
the Loan Parties taken as a whole with any intellectual property office in any
Relevant Jurisdiction (whether any such application is made by a Loan Party or
through any agent, employee, licensee or designee of a Loan Party) which were
made during the Fiscal Quarter are listed on Appendix “B” attached hereto.

 

9.                                       As of the date hereof, each Significant
Subsidiary is a Guarantor.

 

10.                                 As at the end of the Fiscal Quarter, the
Borrower and the other Loan Parties maintained (a) revenues, for the period of
four consecutive fiscal quarters then ended, equal to or greater than 92.5% of
the consolidated revenues of the Borrower and its Subsidiaries for such period
and (b) assets equal to or greater than 92.5% of the consolidated total assets
of the Borrower and its Subsidiaries as at the end of the Fiscal Quarter.

 

11.                                 The material assets acquired by any Loan
Party during the Fiscal Quarter having a value in excess of $25,000,000 is as
follows:  [none/describe assets].

 

12.                                 The particulars of the Material Contracts of
the Borrower and its Subsidiaries entered into during the Fiscal Quarter are as
follows:  [none/describe material contracts].  [A certified copy of each such
Material Contract is attached hereto as Appendix “C”.]

 

13.                                 The Borrower or any other Loan Party has
registered, or applied to register, the following Intellectual Property material
to the business of the Loan Parties taken as a whole with any intellectual
property office in a Relevant Jurisdiction during the Fiscal Quarter: 
[none/describe Intellectual Property].

 

14.                                 The Borrower has made the following
Restricted Payments in respect of the Convertible Notes permitted by
Section 6.08(b) of the Credit Agreement during the Fiscal Quarter: 
[none/describe Restricted Payment].  The Borrower has purchased for cancellation
or retired or otherwise acquired for value in any manner its own Equity
Interests during the Fiscal Quarter in the aggregate amount of $<>.

 

15.                                 As at the end of the Fiscal Quarter, the
Borrower had Swap Obligations in the amount of $<>.

 

16.                                 As at the end of the Fiscal Quarter, the sum
of loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties plus the aggregate principal amount of Indebtedness of Subsidiaries that
are not Loan Parties that is guaranteed by a Loan Party is $<>.

 

19

--------------------------------------------------------------------------------


 

DATED this                          day of                                   .

 

 

 

 

Name:

 

Title:

 

20

--------------------------------------------------------------------------------


 

Appendix “A”

 

Biovail Corporation
$410MM — Revolving Credit Facility

Compliance Ratios and Covenants ($000s)

 

 

 

Actual

 

Actual

 

Actual

 

Actual

 

Actual

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt : EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rolling 4 quarter EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Multiple of Total Debt : EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant maximum

 

2.50

 

2.50

 

2.50

 

2.50

 

2.50

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Coverage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rolling 4 quarter EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rolling 4 Quarter Interest Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Coverage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant minimum

 

3.00

 

3.00

 

3.00

 

3.00

 

3.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Shareholders’ equity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Equity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant minimum

 

1,000,000

 

1,000,000

 

1,000,000

 

1,000,000

 

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Amount of Share Repurchases per Fiscal Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant maximum

 

75,000

 

75,000

 

75,000

 

75,000

 

75,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount repurchased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount Remaining

 

75,000

 

75,000

 

75,000

 

75,000

 

75,000

 

 

--------------------------------------------------------------------------------


 

Appendix “B”

 

Intellectual Property Registrations/Applications

 

[list/nil.]

 

--------------------------------------------------------------------------------


 

Appendix “C”

 

Material Contract Particulars

 

[list/nil.]

 

--------------------------------------------------------------------------------

 
